            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 1 of 165



Adam C. Silverstein
William M. Moran
Andrew S. Halpern
OTTERBOURG P.C.
230 Park Avenue
New York, New York 10169
Tel.: (212) 661-9100 (tel.)
Fax: (212) 682-6104 (fax)
asilverstein@otterbourg.com
wmoran@otterbourg.com
ahalpern@otterbourg.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------------    X
MELANIE L. CYGANOWSKI, AS EQUITY RECEIVER FOR                                           :
PLATINUM PARTNERS CREDIT OPPORTUNITIES MASTER                                           :   Case No.
FUND LP, PLATINUM PARTNERS CREDIT OPPORTUNITIES                                         :
FUND (TE) LLC, PLATINUM PARTNERS CREDIT                                                 :
OPPORTUNITIES FUND LLC, PLATINUM PARTNERS CREDIT                                        :   COMPLAINT
OPPORTUNITIES FUND INTERNATIONAL LTD., PLATINUM                                         :
PARTNERS CREDIT OPPORTUNITIES FUND INTERNATIONAL                                        :
(A) LTD., and PLATINUM PARTNERS CREDIT OPPORTUNITIES                                    :   JURY TRIAL
FUND (BL) LLC,                                                                          :   DEMANDED
                                                                                        :
                           Plaintiff,                                                   :
                                                                                        :
                  - against -
                                                                                        :
BEECHWOOD RE LTD., BEECHWOOD RE INVESTMENTS, LLC,                                       :
B ASSET MANAGER LP, B ASSET MANAGER II LP,                                              :
BEECHWOOD RE HOLDINGS, INC., BEECHWOOD BERMUDA                                          :
INTERNATIONAL, LTD., BEECHWOOD BERMUDA LTD., BAM                                        :
ADMINISTRATIVE SERVICES LLC, BRE BCLIC 2013 LTC                                         :
PRIMARY, BRE BCLIC 2013 LTC SUB, BRE WNIC 2013 LTC                                      :
PRIMARY, BRE WNIC 2013 LTC SUB, MOSHE M. FEUER a/k/a                                    :
MARK FEUER, FEUER FAMILY TRUST, TAYLOR-LAU FAMILY                                       :
TRUST, SCOTT A. TAYLOR, SENIOR HEALTH INSURANCE                                         :
COMPANY OF PENNSYLVANIA, FUZION ANALYTICS, INC.,                                        :
BANKERS CONSECO LIFE INSURANCE COMPANY,                                                 :
WASHINGTON NATIONAL INSURANCE COMPANY, CNO                                              :
FINANCIAL GROUP, INC., 40/86 ADVISORS, INC., and JOHN                                   :
DOES 1-100,                                                                             :
                                                                                        :
                                             Defendants.                                :
-------------------------------------------------------------------------------------   :
                                                                                        :
                                                                                        :
                                                                                        :
5520108.6                                                                               :
                                                                                        :
                                                                                        :
             Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 2 of 165



            Plaintiff Melanie L. Cyganowski, as Receiver (the “Equity Receiver” or “Plaintiff”) for,

among other entities, the above-captioned Platinum funds (the “Receivership Entities”), for her

Complaint against the above-captioned defendants (the “Defendants”), alleges, on knowledge as

to her own status and actions, and otherwise upon information and belief, as follows:

I.          NATURE OF THE ACTION

            1.     By this action, the equity receiver for those Platinum funds commonly referred to

as the “Platinum Partners Credit Opportunities Funds” (the “PPCO Funds” or “PPCO”) joins

the chorus of complaints seeking redress for the massive fraudulent scheme masterminded by the

now indicted and/or convicted insiders of Platinum (collectively consisting of the PPCO Funds,

the PPVA Funds (defined below) and affiliated entities) – e.g., Mark Nordlicht, Murray

Huberfeld and David Levy. The scheme was fueled by the money ploughed into Platinum and

its portfolio companies that were frequently speculative, unprofitable or distressed by their self-

created, fraudulent vehicle (thinly veiled as a reinsurance company), “Beechwood,” fronted by

fellow fraudsters, Moshe M. Feuer and Scott Taylor, and eagerly funded by long term care

insurance carriers with few, if any, other options, “BCLIC,” “WNIC” and “SHIP”. BLIC, WNIC

and SHIP were saddled with legacy long-term care portfolios. Other complaints filed in this

district alleging the same fraudulent scheme (and which corroborate the allegations of the Equity

Receiver based on her own investigation) include: Trott, et al. v. Platinum Management (NY)

LLC, et al., 18 Civ. 10936- JSR (the “PPVA Complaint”); Senior Health Insurance Co. of Pa.

v. Beechwood Re Ltd., et al..,18 Civ. 10936-JSR (as amended, the “SHIP Complaint”); and

Bankers Conseco Life Ins. Co., et. al. v. Moshe M. Feuer, et al., 16 Civ. 07646-ER (stayed) (the

“BLIC Complaint,” and, with the PPVA Complaint, the SHIP Complaint, and this Complaint,

the “Complaints”).


                                                   2

5520108.6
             Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 3 of 165



            2.   As all of the Complaints agree, the object of the fraudulent scheme – indeed, what

everyone now agrees was a racketeering enterprise – was the personal enrichment of the

Platinum and Beechwood insiders, who collectively generated for themselves tens of millions of

dollars in management fees, incentive fees, false profits and other remuneration over the years to

the detriment of the innocent Platinum Investors. The complaints are further in unison that, at

the heart of the scheme, was the wild overvaluation of illiquid and increasingly distressed assets,

primarily at the “Platinum Partners Value Arbitrage Funds” (or “PPVA”) but also at PPCO.

Investments in, and loans to, portfolio companies that were under increasing duress, even in

bankruptcy, consistently were valued at or above original book value. Emblematic of Platinum’s

fraudulent practices was PPCO’s increasing the value on its books of its position in portfolio

company LC Energy Operations LLC (“LC Energy”), even while PPCO had to infuse equity into

that distressed company to enable it to continue making required interest payments that it

otherwise would have defaulted on under its pre-existing credit facility from Beechwood.

            3.   The Complaints further agree that, in or around 2012, the fraudulent scheme

metastasized due to a run of redemption requests on the illiquid PPVA. Internal e-mails like this

one from Nordlicht in 2012 admitting that redemptions were “daunting” an “relentless” and in

2014, “[i]t can’t go on like this or practically we will need to winddown . . . . this is code red”

privately acknowledged the lie regarding the stellar performance and multi-billion valuations

publicly touted to investors.

            4.   According to all of the aforementioned Complaints, the insiders’ desperate need

for capital to stave off redemption requests and to fund increasingly cash-thirsty portfolio

companies led to the creation of Beechwood in or around 2013. Poorly masqueraded as a

reinsurance company fronted by two previous reinsurance professionals, Feuer and Taylor,


                                                 3

5520108.6
             Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 4 of 165



Beechwood was conceived as the solution to primarily PPVA’s growing liquidity crisis: By

obtaining access to hundreds of millions of dollars in insurance assets, the insiders would be able

to channel into PPVA (and to a lesser extent PPCO) and its distressed portfolio companies the

much-needed cash to fund redemptions and meet portfolio company demands without having to

worry about redemption requests that inevitably would follow the procurement of new investor

money or having to sell distressed, illiquid assets in order to generate liquidity. At the same

time, the insiders would continue to earn millions of dollars in management fees thereby lining

their pockets to the detriment of the funds’ investors. None of the funds from the fraudulent

scheme benefitted PPC and PPLO.

            5.   Hidden in plain sight was the now universally acknowledged fact that Beechwood

was capitalized and staffed by PPVA and PPCO and insiders and employees. Thus, as the SHIP

Complaint states: “Beechwood Advisors and their related entities were formed as a mechanism

to funnel money into Platinum [], a Manhattan-based hedge fund founded by Mark Nordlicht[],

Murray Huberfeld[], and David Bodner [] to prolong their existing Ponzi-like scheme.” (Ship

Complaint, ¶ 15) Everyone except the fraudsters agrees.

            6.   Having procured BCLIC’s, WNIC’s and SHIP’s funds, Beechwood – exactly

according to plan – proceeded to channel hundreds of millions of dollars, often through PPCO,

primarily into investments in PPVA, and to a lesser extent PPCO, and their flagging portfolio

companies to meet redemption requests and other operating needs of PPVA. The Complaints

filed in this district agree on all, or virtually all, of the foregoing facts.

            7.   Where this Complaint departs is by asserting that (i) contrary to their portrayal as

unwitting victims of the scheme, BCLIC, WNIC and SHIP – along with their current or (in the

case of SHIP) former parent company, CNO, and administrative agent, Fuzion, were willing


                                                     4

5520108.6
             Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 5 of 165



participants, turning a blind eye from multiple red flags of fraud to transact with Beechwood in

the hope that Beechwood would rescue them from being detrimentally burdened by the long term

care insurance portfolios that were albatrosses around their necks, and (ii) that, in the final

analysis, the ultimate victim of the fraudulent scheme was PPCO’s direct and indirect investors.

Eventually jettisoning any hope of salvaging PPVA as its liquidity crisis deepened and under

pressure from the insurance carriers to reinvest and/or return their principal, the participants

engaged in a massive offloading to PPCO of Beechwood’s distressed and wildly-overstated

investments, in return for cash and security interests in PPCO’s more valuable assets. Thus,

when the music stopped with the simultaneous filings of the SEC civil enforcement action and

the US Government criminal proceeding against the Platinum Insiders on December 19, 2016, it

was with PPCO where many of the distressed assets that had contributed to PPVA’s liquidity

crisis had landed.

            8.   The Receiver, standing in the shoes of the specific Receivership Entities for

which she acts identified below, asserts claims to recover for the benefit of the innocent investors

in and creditors to PPCO tens of millions of dollars, if not more, in damages that PPCO, and/or

its individual funds, incurred by virtue of the common law fraud, aiding and abetting of common

law fraud, aiding and abetting of breach of fiduciary duty, fraudulent conveyances, federal

securities fraud, and violations of the Racketeer Influenced and Corrupt Organizations Act that it

suffered. The Receiver also seeks to invalidate the security interests claimed by Beechwood,

BCLIC, WNIC and SHIP in all of PPCO’s and its affiliates’ assets as a result of what the

insurance carriers themselves now admit were fraudulent transactions.

II.         THE BASES FOR THE RECEIVER’S INFORMATION AND BELIEF




                                                 5

5520108.6
             Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 6 of 165



            9.    Those allegations made herein on information and belief are based on a variety of

sources, and follow an extensive investigation by the Receiver’s professionals into the pre-

receivership business and affairs of PPCO, including with respect to Beechwood.         Whenever

possible, the Receiver cites to one or more sources in the body of, or immediately following, the

allegations based on information and belief set forth below . In many cases, the allegations are

corroborated by corresponding allegations by several of the defendants, BCLIC, WNIC and

SHIP, as well as by the joint liquidators of PPVA, the SEC and United States Government, and

the Litigation Trustee of Black Elk Energy Offshore Operations, LLC (the “Black Elk

Trustee”).

            10.   Sources of information on which the Receiver’s allegations are based include:

internal e-mails and other documents on Platinum’s server; PPCO’s and PPVA’s audited and

unaudited financial statements; PPCO’s and to a limited extent PPVA’s books and records; third-

party asset valuations procured by Platinum; the transaction documents between Beechwood, on

the one hand, and BCLIC and WNIC or SHIP, on the other; BCLIC’s, WNIC’s, SHIP’s and,

where available, Beechwood’s respective statutory filings; earnings and guidance calls with the

management of BCLIC’s and WNIC’s parent, and SHIP’s former parent, CNO; CNO investor

presentations; rating agency statements regarding CNO; other publicly-available information

concerning the long term care insurance industry; public proceedings concerning SHIP;

transaction documents between Platinum, on the one hand, and Beechwood, on the other;

transaction documents concerning the transfer of assets and other transactions referenced herein;

statutory filings concerning Agera Energy LLC; filings in the bankruptcy proceedings of

Platinum portfolio companies; and articles in established newspapers and periodicals on

Platinum and its principals.


                                                  6

5520108.6
             Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 7 of 165



III.        THE PARTIES

            11.   Plaintiff, the Equity Receiver, following the resignation of a prior equity

receiver,1was appointed successor “equity receiver” of the Receivership Entities,, effective July

6, 2017, at the request of the United States Securities and Exchange Commission (the “SEC”),

by the United States District Court for the Eastern District of New York (Cogan, U.S.D.J.) (the

“Receivership Court”). By order, the Receivership Court empowered the Equity Receiver to,

among other things, recover, liquidate, marshal,and preserve all assets of the Receivership

Entities (the “Receivership Orders”).

            12.   Receivership Entity Platinum Partners Credit Opportunities Master Fund LP

(“PPCO Master Fund”) is and, at all material times hereinafter mentioned, was a limited

partnership organized under Delaware law with its principal place of business in New York, New

York.

            13.   Receivership Entity Platinum Partners Credit Opportunities Fund (TE) LLC

(“PPCO Fund TE”) is and, at all material times hereinafter mentioned, was a limited liability

company organized under Delaware law with its principal place of business in New York, New

York.

            14.   Receivership Entity Platinum Partners Credit Opportunities Fund LLC (“PPCO

Fund”)is and, at all material times hereinafter mentioned, was a limited liability company

organized under Delaware law with its principal place of business in New York, New York.




1
  The prior equity receiver, Bart Schwartz, was appointed as receiver on December 19, 2017, but requested
permission to resign as receiver and was replaced by the current receiver, Judge Cyganowski. (ECF Nos. 6 and 59-
2, 170 and 226 at 4:11 in the receivership case)

                                                       7

5520108.6
             Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 8 of 165



            15.   Receivership Entity Platinum Partners Credit Opportunities Fund International

Ltd. (“PPCO Fund International”)is and, at all material times hereinafter mentioned, was a

Cayman Islands exempted company.

            16.   Receivership Entity Platinum Partners Credit Opportunities Fund International

(A) Ltd. (“PPCO Fund International A”) is and, at all material times hereinafter mentioned,

was a Cayman Islands exempted company.

            17.   Receivership Entity Platinum Partners Credit Opportunities Fund (BL) LLC

(“PPCO Blocker Company”)is and, at all material times hereinafter mentioned, was a limited

liability company organized under Delaware law with its principal place of business in New

York, New York.

            18.   As set forth herein, the Receivership Entities were among three families of funds

fraudulently marketed and operated under the name “Platinum” by a group of now indicted,

convicted and/or otherwise malfeasant individuals, including Mark Nordlicht, Murray Huberfeld,

David Bodner, David Levy, Daniel Small, Uri Landesman and Joseph SanFilippo (the

“Platinum Insiders”).

            19.   Defendant Beechwood Re Ltd. (“Beechwood Re”) is and, at all material times

hereinafter mentioned, was a stock life reinsurance company domiciled in the Cayman Island

with its principal place of business in New York, New York.

            20.   Defendant Beechwood Investments LLC (“Beechwood Investments”) is and, at

all material times hereinafter mentioned, was a Delaware limited liability company with its

principal place of business in New York, New York.




                                                  8

5520108.6
             Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 9 of 165



            21.   Defendant B Asset Manager LP (“BAM I”) is and, at all times hereinafter

mentioned, was a Delaware limited partnership with its principal place of business in New York,

New York.

            22.   Defendant B Asset Manager II LP (“BAM II”) is and, at all material times

hereinafter mentioned, was a Delaware limited partnership with its principal place of business in

New York, New York.

            23.   Defendant Beechwood Re Holdings, Inc. (“Beechwood Holdings”) is and, at all

material times hereinafter mentioned, was a Delaware corporation with its principal place of

business in New York, New York.

            24.   Defendant Beechwood Bermuda International Ltd. (“Beechwood Bermuda

Int’l”) is and, at all material time hereinafter mentioned, was an entity

            25.   Defendant Beechwood Bermuda Ltd. (“Beechwood Bermuda”) is and, at all

material time hereinafter mentioned, was an entity organized under Bermuda law, with its

principal place of business in Bermuda and a place of business in New York. Beechwood

Bermuda was a reinsurance company that was licensed as an insurer located in Hamilton,

Bermuda and regulated by the Bermuda Monetary Authority.

            26.   Defendant BAM Administrative Services LLC (“BAM Administrative”) is and,

at all times hereinafter mentioned, was a limited liability company organized under Delaware

law with its principal place of business in New York, New York.

            27.   Defendants BRe BCLIC 2013 LTC Primary, BRe BCLIC 2013 LTC Sub, BRe

WNIC 2013 LTC Primary and BRe WNIC 2013 LTC Sub (collectively, the “Beechwood

Reinsurance Trusts”) are and, at all material times hereinafter mentioned, were insurance trusts




                                                 9

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 10 of 165



organized under Delaware law that, at all relevant times, were managed by BAM Administrative

and administered in New York, New York.

            28.   Defendants Beechwood Re, Beechwood Investments, BAM I, BAM II,

Beechwood Holdings, Beechwood Bermuda Int’l, Beechwood Bermuda, BAM Administrative,

and the Beechwood Reinsurance Trusts, are hereinafter collectively referred to as the

“Beechwood Entities” and, individually or collectively, as “Beechwood.” As described herein

(and in the other complaints), Beechwood was a fraudulent vehicle posing as a reinsurance

company created by the Platinum Insiders, in conjunction with Moshe Feuer and Mark Taylor

(collectively with the Platinum Insiders, the “Beechwood Insiders”), to gain access to insurance

reserves that would then be channeled into the Platinum Funds, which, in varying degrees,

required liquidity to meet redemption requests and continue funding its distressed portfolio.

            29.   Defendant Moshe M. Feuer a/k/a Mark Feuer (“Feuer”) is and, at all material

times hereinafter mentioned, was a resident of Lawrence, New York.

            30.   Defendant Feuer Family Trust (“Feuer FT”) is a trust organized under New York

law for the benefit of Feuer and/or his family members.

            31.   Defendant Scott A. Taylor (“Taylor”) is and, at all material times hereinafter

mentioned, was a resident of New York, New York.

            32.   Defendant Taylor-Lau Family Trust       (“Taylor-Lau FT”)is a trust organized

under New York law for the benefit of Taylor and/or his family members.

            33.   Feuer and Taylor are hereinafter collectively referred to as the “Individual

Beechwood Defendants” and, together with the Beechwood Entities Feuer FT and Taylor-Lau,

as the “Beechwood Defendants.”




                                                10

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 11 of 165



            34.   Defendant Senior Health Insurance Company of Pennsylvania (“SHIP”) is and, at

all material times hereinafter mentioned, was an insurance company domiciled in the

Commonwealth of Pennsylvania with its principal place of business in Carmel, Indiana.

            35.   Defendant Fuzion Analytics, Inc. (“Fuzion”) is a corporation organized under

Delaware law with its principal place of business in Carmel, Indiana.

            36.   Defendant Bankers Conseco Life Insurance Company (“BCLIC”) is and, at all

material times hereinafter mentioned, was an insurance company domiciled in New York with its

principal place of business in Carmel, Indiana.

            37.   Defendant Washington National Insurance Company (“WNIC”) is and, at all

material times hereinafter mentioned, was an insurance company domiciled in Indiana with its

principal place of business in Carmel, Indiana.

            38.   Defendant CNO Financial Group, Inc. (“CNO”) is and, at all material times

hereinafter mentioned, was a corporation organized under Delaware law with its principal place

of business in Carmel, Indiana.

            39.   Defendant 40/86 Advisors, Inc. (“40/86 Advisors”) is and, at all material times

hereinafter mentioned, was a Delaware corporation with its principal place of business in

Carmel, Indiana.

            40.   Defendant John Does 1-100 are entities and individuals, whose identities are not,

at this time, known, who were involved in, or otherwise liable for, the fraudulent activities

described herein. Does 1-100 may include the trustees of Beechwood Trust No. 1, Beechwood

Trust No. 2, Beechwood Trust No. 3, Beechwood Trust No. 4, Beechwood Trust No. 5,

Beechwood Trust No. 6, Beechwood Trust No. 7, Beechwood Trust No. 8, Beechwood Trust No.

9, Beechwood Trust No. 10, Beechwood Trust No. 11, Beechwood Trust No. 12, Beechwood


                                                  11

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 12 of 165



Trust No. 13, Beechwood Trust No. 14, Beechwood Trust No. 15, Beechwood Trust No. 16,

Beechwood Trust No. 17, Beechwood Trust No. 18, Beechwood Trust No. 19 and Beechwood

Trust No. 20.

IV.         JURISDICTION AND VENUE

            41.   This Complaint is filed, and this Court has subject matter jurisdiction of the

matters complained of, pursuant to 28 U.S.C. § 1331, 18 U.S.C. §§ 1961 and 1962(a), (c) and (d)

et seq., Sections 10(b) and 20(a) of the Securities Exchange Act of 1936 (the “Exchange Act”)

[15 U.S.C. §§78j(b) and 78t(a)], Rule 10b-5 promulgated thereunder by the SEC [17 C.F.R.

§240.10b-5], Section 20 and Section 27 of the Exchange Act.

            42.   This Court has supplemental jurisdiction over Plaintiffs’ state law and common

law claims pursuant to 28 U.S.C. § 1367, as the claims against Defendants are related to the

claims upon which subject matter jurisdiction is based.

            43.   Venue is proper in the Southern District of New York pursuant to 28 U.S.C.

§1391(b)(2) because a substantial part of the events, actions, or omissions giving rise to

the dispute occurred in this District.

V.          FACTS COMMON TO ALL CLAIMS

            A.    The Platinum Funds

            44.   The Receivership Entities are members of the “PPCO Funds,” one of the three

groups of funds that were managed by several entities led by Nordlicht and sometimes

collectively referred to as “Platinum Partners.”

            45.   The investment managers of “Platinum Partners” operated three groups of distinct

investment funds: the “PPVA Funds,” created in 2003; the “PPCO Funds,” created in 2005; and




                                                   12

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 13 of 165



“the PPLO Funds,” created in 2009. Each of these three groups of funds was structured to

include a master fund, a management entity and several feeder funds.

            46.   The PPVA Funds, the PPCO Funds and the PPLO Funds and the entities that

operated them – sometimes collectively referred to as “Platinum Partners” – were founded by

three individuals; Nordlicht, Murray Huberfeld (“Huberfeld”) and David Bodner (“Bodner”).

            47.   By the time Nordlicht, Huberfeld and Bodner founded the Platinum Funds, each

of them, individually and sometimes jointly, already had a long history of unscrupulous conduct.

In 1992, for example, Bodner and Huberfeld pled guilty to a misdemeanor for sending an

imposter to take his Series 7 brokerage licensing exam. Each was sentenced to two years’

probation and paid a substantial fine to the SEC. In 1996, the SEC issued a cease and desist

order against Huberfeld and Broad Capital Associates in which Huberfeld and Broad Capital

Associates agreed to cease and desist from committing or causing securities violations and to

disgorge $356,782 representing profits gained as a result of transactions in certain unregistered

securities and to pay interest of $69,917.30.        In 1998, Huberfeld and Bodner settled civil

allegations with the SEC that they improperly sold more than 513,000 shares of restricted stock

in Broad Capital Associates.

            48.   Nordlicht likewise has a checkered past. According to published reports, both

Huberfeld and Nordlicht and their wives were sued in connection with the notorious Rothstein

Ponzi scheme. In addition, one of Nordlicht’s previous ventures, Optionable Inc., collapsed in a

trading scandal in 2007 when another of its cofounders, Kevin Cassidy, was arrested for

deliberately misstating the value of natural gas derivatives. Cassidy, who served two prior stints

in prison, was sentenced to months in prison. When he was released, Platinum hired him as the




                                                13

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 14 of 165



managing director of Agera Energy, a Platinum portfolio company. At the time, David Levy

(“Levy”) (Huberfeld’s nephew) served as Beechwood’s Chief Investment Officer.

                  1.     The PPCO Funds

            49.   The PPCO Funds were marketed as a single-strategy group of funds whose

business was to “originate short and medium term, high yield, debt secured by collateral, and/or

equity investments.” (PPCO Marketing Presentation - December 1 2015) The PPCO Funds

originated loans and made equity investments in various industries, including, among others,

consumer finance, litigation, metals and mining, oil and gas, alternative energy, retail energy, life

settlements and asset-based finance.

            50.   According to the PPCO Funds’ marketing materials, the PPCO Funds’ investment

strategy was to identify and finance companies closed out of traditional financing markets. PPCO

would offer to provide such companies with capital infusions on certain terms. Marketing

materials further stated that the PPCO Funds “understand[] that these loans require: Specialized

skills to properly structure and negotiate a transaction; Added layers of due diligence and legal

review; Extensive niche industry experience; Advanced monitoring capabilities; and

Sophisticated controls to minimize fraud risk suited to minimize fraud risk.” (PPCO Marketing

Presentation - December 1 2015). As a result of the PPCO Funds’ stated investment strategy, the

majority of the PPCO Funds’ positions were in investments without a ready market.

            51.   The PPCO Master Fund invested substantially all of the funds received into its

four feeder funds.      Credit Management served as portfolio manager for the Master Fund.

Investors from the United States invested in one of those feeder funds. Investors from outside

the United States invested in the other three feeder funds, which were based outside of the

United States. For tax purposes, the PPCO feeder funds did not invest directly in PPCO Master


                                                 14

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 15 of 165



Fund. Instead, they invested substantially all of their capital in the PPCO Blocker Company,

which, in turn, invested substantially all of its capital in the Master Fund.

            52.   PPCO Fund TE is one of the three feeder funds in PPCO Master Fund. PPCO

Fund TE holds a partnership interest in the net assets of the PPCO Master Fund, indirectly

through the PPCO Blocker Company, of approximately 15% at December 31, 2014.

            53.   PPCO Fund International is another feeder fund in PPCO Master Fund. PPCO

Fund International holds a partnership interest in the net assets of the Master Fund, indirectly

through the PPCO Blocker Company, of approximately 19% at December 31, 2014.

            54.   From at least 2007 through 2016, PPCO Fund International was managed by a

board of three independent directors. Those directors owed nondelegatable fiduciary duties to

PPCO International.      If fraud had been brought to their attention they would have had a

nondelegatable duty to stop that fraud by, among other things, reporting that fraud.

            55.   PPCO Fund International A is also a feeder fund in PPCO Master Fund. PPCO

Fund International A holds a partnership interest in the net assets of the Master Fund, indirectly

through the PPCO Blocker Company, of approximately 21% at December 31, 2014.

            56.   From at least 2012 through 2016, PPCO Fund International was managed by a

board of three independent directors. Those directors owed nondelegable fiduciary duties to

PPCO International.      If fraud had been brought to their attention they would have had a

nondelegatable duty to stop that fraud by, among other things, reporting that fraud.

            57.   The fourth feeder fund of PPCO Master Fund is PPCO Fund. PPCO Fund had

U.S. investors and invested substantially all of its capital directly into the Master Fund. PPCO

Fund’s partnership interest in the net assets of the PPCO Master Fund was approximately 41% at

December 31, 2014.


                                                  15

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 16 of 165



            58.   Nordlicht and Levy as co-chief investment officers of PPCO were jointly and

solely responsible for the investment decisions of PPCO Master Fund. While Murray Huberfeld

and David Bodner did not have a role in investment decision making, they were active behind

the scenes in raising money for the PPCO Funds and maintaining relationship with PPCO

Investors. Nordlicht, Bodner and Huberfeld were limited partners of Platinum Credit

Management LP and members of Platinum Credit Holdings, LLC, the Investment Manager and

General Partner of PPCO, giving them substantial responsibility and direct management power

over all decision making of the PPCO Funds. As such, at all relevant times, these Platinum

insiders owed fiduciary duties to each of the PPCO Funds, which duties as set forth below and in

each of the other Complaints they breached.

            59.   According to the financial statements of PPCO Master Fund for the year ended

December 31, 2014 (the “2014 PPCO Master Fund Financial Statements”), as of December

31, 2014, $459,250,674 (or 97.6%) of the PPCO Master Fund’s $470,287,139 in reported total

assets consisted of “[i]nvestments, at fair value.”

            60.   According to its financial statements and marketing materials, the PPCO Funds

recorded positive returns in a period that covered a number of major market dislocations,

including the financial crisis of 2008 and 2009 and the correction to the oil markets in 2014 and

2015. In fact, energy investments were a significant portion of the PPCO portfolio, making up

38.8% of purported valuations as of December 2014. As is now known, underpinning the track

record were highly inflated valuations on illiquid “Level 3 assets” (discussed below) that gave

rise to the purported unrealized gains.

            61.   In a presentation dated December 1, 2015, net monthly returns for PPCO’s Class

B for the period from October 2005 through November 2015, with the exception of a negative -


                                                 16

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 17 of 165



1.20% for April 2009, always were reported to be positive, with a range from 0.36% to 3.58%.

According to the marketing materials PPCO never had a down year, with annualized positive

returns ranging from 3.41% to 18.95%, with a net average annualized return of 13.37% for the

ten year period from 2005 through 2015. Management touted PPCO’s ever increasing returns,

claiming that “PPCO (onshore) had higher monthly returns vs. HedgeFund.net Asset Based

Lending Average index for 102 out of 122 months since inception.”

            62.   The PPCO Funds were primarily owned by outside investors, rather than insiders.

In this regard, as of October 26, 2018, a total of $338,769,726 in investor claims had been

recorded by PPCO Master Fund, out of which $292,559,247.83 came from what appear to be

unaffiliated investors, including $224,843,285.13 from unaffiliated institutional investors and

$67,715,962.70 from unaffiliated noninstitutional investors.

            63.   The feeder funds issued a variety of share classes that established different types

of membership interests for investors with different types of rights. As of December 31, 2014:

                  (a)    PPCO Fund (TE) had Class A, B and C interests at $8.7 million, $5.9

                         million and $49.3 million respectively;

                  (b)    PPCO Fund had Class A, B and C interests of $103.4 million, $67.4

                         million and $6.9 million respectively;

                  (c)    PPCO Fund International (A). had Class A and Class B interests of $26.9

                         million and $63.1 million respectively; and

                  (d)    PPCO Fund International, Ltd. had Class A, B, C and D interests of $24.1

                         million, $62.1 million, $288,000 and $177,000 respectively..

            64.   The underlying limited partnership, operating agreements and private placement

memoranda (“PPMs”) for the PPCO Funds gave investors the right to redeem their investments.


                                                  17

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 18 of 165



            65.   Class A interests were subject to a lock-up period and could only be redeemed

after being held for a minimum of 25 months from the date of issuance. Investors were required

to give 90 days’ notice to redeem.

            66.   There was no lock-up period for Class B or Class C Interests. However, Class B

and Class C Interests were required to give at least six months’ prior written notice of any

redemption.

            67.   Once redemptions were effective, the PPCO Funds pledged to pay 90% of their

good faith estimate of the redemption within 30 days following the applicable Redemption Date,

with the balance of such amount to be paid within 30 days of the completion and receipt of the

annual audit. The PPCO Funds intended to make “all redemption payments in cash… [though

some redemptions] may be made in kind, in whole or in part.” Most investments were in

illiquid, Level 3 assets that had no ready market.

            68.   The 25-month lock-up period and 90-day notice period for Class A shares, and

six-month notice period for Classes B and C shares were designed to provide adequate time for

the PPCO Funds to realize fair market value for even its most illiquid Level 3 investments in

order to satisfy redemption requests and fund operations.

            69.   Yet, as it is now known, most of the PPCO Funds’ investments were so illiquid,

so overvalued, and had no ready market, thereby rendering PPCO’s lock-up and notice periods to

be insufficient to generate the requisite liquidity for the funds.

                  2.     The PPLO Funds

            70.   The PPLO Funds, certain of which also are in receivership under the control of

the Receiver, were marketed as a group of funds that invested in U.S. and non-U.S. equity and

debt securities (both public and private), currencies, futures, forward contracts, and other


                                                  18

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 19 of 165



commodity interests, options, swap contracts and other derivative instruments and other

investments.

            71.   PPLO Master Fund is a Cayman Islands exempted limited partnership that is

registered under the Mutual Funds law of the Cayman Islands.

            72.   As of December 31, 2014, excluding derivative contracts and securities purchased

under agreements to resell, $37,481,139 (or $77.9%) of the $48,132,623 in total assets shown on

PPLO Master Fund’s Consolidated Statement of Financial Condition of PPLO Master Fund were

“[i]nvestments in securities, at fair value.”

                  3.     The PPVA Funds

            73.   The PPVA Funds were marketed as a group of multi-strategy funds that included

long/short fundamental equity trading, asset-based financing in energy, mining, and other

industries; energy-related and Asia-based arbitrage opportunities, and event-driven investing in

corporations.

            74.   PPVA Master Fund is a Cayman Islands exempted limited partnership that was

managed by Platinum Management.

            75.   Platinum Management was PPVA Master Fund’s general partner and certain

feeder funds referred to below were limited partners in it.

            76.   Platinum Partners Value Arbitrage Fund (USA) L.P. (“PPVA Onshore Feeder

Fund”) is a limited partner in PPVA Master Fund, with investors within the United States

serving as limited partners of the PPVA Onshore Feeder Fund.

            77.   Platinum Partners Value Arbitrage Fund (International) Limited (“PPVA

International Feeder Fund”) was a vehicle to attract non-U.S. investors and served as a limited

partner of PPVA until June 22, 2010, when PPVA International Feeder Fund ceased to be a


                                                 19

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 20 of 165



limited partner of PPVA and Platinum Partners Value Arbitrage Intermediate Fund Ltd. (“PPVA

Intermediate Feeder Fund” and, collectively with PPVA International Feeder Fund and the

PPVA Onshore Feeder Fund, the “PPVA Feeder Funds”) took its place as a limited partner of

PPVA Master Fund.

            78.   Beginning in late 2015, the PPVA Feeder Funds ceased honoring most

redemption requests. In August 2016, PPVA Master Fund and PPVA International Feeder Fund

were placed in liquidation by order of the Grand Court of the Cayman Islands. On October 18,

2016, the liquidators of PPVA Master Fund and PPVA International Feeder Fund commenced a

proceeding under Chapter 15 of the Bankruptcy Code in the United States Bankruptcy Court for

the Southern District of New York. (Case No. 16-12925 (Bankr. S.D.N.Y.)). That case remains

pending.

            79.   On or about February 14, 2017, PPVA Intermediate Fund was placed in

liquidation. On October 17, 2017, its liquidators commenced a proceeding under Chapter 15 of

the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New

York. (Case No. 17-12269 (Bankr. S.D.N.Y.)). That case remains pending.

            80.   Consistent with the PPVA Feeder Funds’ limited partnership agreements, their

PPMs set out a fixed, orderly redemption process for all investors: quarterly redemptions, upon

60 or 90 days’ advance notice (depending on the version of the PPM), with the fund “intend[ing]

to pay” to the investor at least 90% of the amount requested within 30 days, with the remaining

10% potentially held back for completion of the fund’s audit. (See PPVA Complaint at Ex. 6)

            81.   The time frames set for redemptions appeared feasible because the PPVA Funds

represented that a substantial portion of their portfolios consisted of securities that were liquid.

For example, according to the Platinum Insiders’ representations, investments in the listed liquid


                                                20

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 21 of 165



investment strategies represented as much as 61% of PPVA’s portfolio. See PPVA Action, ECF

No. 11-1, Ex. 4 at 2 . In this regard, a “Due Diligence Questionnaire” dated September 2015

prepared by Platinum Management (NY) LLC stated, in part:

            How long does it take to exit the most liquid positions in the portfolio? The
            Fund’s most liquid positions could, under normal market conditions, typically be
            liquidated in less than a week, including assets in the Energy and Power
            Arbitrage, Long/Short Fundamental Equity, Event Driven, Quantitative and Asia
            Based Arbitrage strategies.

(See PPVA Complaint at Ex. 5.)

            82.    In the same vein, a December 2015 Presentation created by certain of the

defendants stated that the PPVA would target “30% risk allocation to short term trading and

relative value strategies, 30% to event driven strategies and 40% to asset-based finance

strategies.” (See PPVA Complaint at Ex. 7)

                   4.     Other Entities Involved in the Management and Control of the PPVA
                          Funds, the PPCO Funds and the PPLO Funds

            83.    PPVA Master Fund, PPCO Master Fund and PPLO Master Fund were each

structured as a general limited partnership and each had a separate portfolio manager.

            84.    Platinum Management (NY) LLC (“Platinum Management”) was the general

partner in PPVA Master Fund, served as its investment manager, and was responsible for

managing, trading, investing and allocating its assets. Platinum Management, an investment

adviser previously registered with the SEC and a Delaware limited liability company

headquartered in New York, New York, was the portfolio manager of various funds, including

the PPVA Funds. As of March 30, 2016, PPVA Master Fund claimed to have approximately $1

billion in assets under management.

            85.    As set forth above, Platinum Credit Holdings LLC (“Credit Holdings”), a

limited liability company organized under Delaware law, served as the general partner of PPCO

                                                  21

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 22 of 165



Master Fund and the managing member of PPCO Fund TE, PPCO Fund International, PPCO

Fund International A and PPCO Fund.

            86.   Platinum Credit Management, L.P. (“Credit Management” or the “Portfolio

Manager”), a limited partnership headquartered in New York and organized under Delaware

law, served as the portfolio manager of PPCO Master Fund, PPCO Fund International, PPCO

Fund (TE), PPCO Fund International A and PPCO Fund. Credit Management was a “relying

adviser” of Platinum Management, meaning that it was included within Platinum Management’s

umbrella adviser registration with the SEC.

            87.   Platinum Liquid Opportunity GP LLC, a limited partnership organized under

Delaware law, served as the general partner of PPLO Master Fund.

            88.   Platinum Liquid Opportunity Management (NY) LLC served as the investment

manager of the PPLO Master Fund and was responsible for the PPLO Master Fund’s day-to-day

operations. It was a “relying advisor” included within Platinum Management’s umbrella adviser

registration with the SEC.

                  5.     Innocent Insiders at the PPCO Funds

            89.   While the Platinum Insiders were engaged in fraud, at all relevant times there

were individuals in place who could have stopped the wrongdoing.           For example, Daniel

Mandelbaum (“Mandelbaum”) was the Chief Financial Officer of Platinum Credit from January

2015 through at least October 2015.         He also performed services for the PPCO Funds.

Mandelbaum was not engaged in the Platinum Insiders’ fraudulent activities and did take, or

would have taken, steps to report and/or end such fraudulent activities.

            90.   In addition, Saurabh Shah (“Shah”) was the Chief Legal Officer of Platinum

Management from November 2014 until through at least April 30 2015. In this position, Shah


                                                22

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 23 of 165



also effectively functioned as in-house legal counsel for the PPCO Funds. Likewise, Shah was

not engaged in the Platinum Insiders’ fraudulent activities and did take, or would have taken,

steps to report and/or end such fraudulent activities.

            B.    The Fragile Financial Position of the PPCO Funds and the Liquidity Issues
                  Experienced by the PPVA Funds

            91.   Beginning in 2012, the PPVA Funds faced a liquidity crisis that would consume

the Platinum Funds’ eco-system. The PPCO Funds were not far behind.

                  1.      The Fragile Financial Position of the PPCO Funds

            92.   By the end of 2013, the PPCO Funds were in a fragile financial position because

of the need to fund portfolio working capital requirements, a systematic overvaluing of assets

over time, a concentration in Level 3 assets, and requests for redemptions.

            93.   The PPCO Master Fund had $5.7 million of cash on hand at the end of 2013. The

PPCO Funds were not able to meet increased redemptions while funding working capital

requirements, absent a large cash infusion from investments or subscriptions. This situation was

exacerbated by the thin cushion of assets for which there was an active market and from which

cash could be easily realized.

            94.   Under Generally Accepted Accounting Principles, there are three types of assets:

                      “Level 1” assets have “[v]aluations based on quoted prices in active markets

                       for identical investments.”

                      “Level 2” assets, which have “[v]aluations based on (i) quoted prices in

                       markets that are not active; (ii) quoted prices for similar investments in active

                       markets; and (iii) inputs other than quoted prices that are observable or inputs

                       derived from or corroborated by market data.”



                                                     23

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 24 of 165



                     “Level 3” assets, which have “[v]aluations based on inputs that are

                      unobservable, supported by little or no market activity, and that are significant

                      to the overall fair value measurement.”

(Financial Statements of PPCO Master Fund and Subsidiaries as of December 31, 2014 at

11)2

            95.   According to the PPCO Master Fund and its subsidiaries’ Consolidated

Condensed Schedule of Investments as of December 31, 2012, as of that date, “PPCO Master

Fund and Subsidiaries” held investments having a total fair value of $306,588,145, including

Level 3 assets having a total value of $270,251,902, Level 2 assets having a total value of

$36,336,243, and Level 1 assets having a value of $0. (PPCO Master Fund and Subsidiaries’

Financial Statements as of December 31, 2012 at 6)

            96.   According to the PPCO Master Fund and its subsidiaries’ Consolidated

Condensed Schedule of Investments for the year ended December 31, 2013, as of that date,

“PPCO Master Fund and Subsidiaries” held investments having a total fair value of

$317,371,713, including Level 3 assets having a value of $241,528,703, Level 2 assets having a

value of $56,944,082, and Level 1 assets having a value of $18,898,928. (PPCO Master Fund

and Subsidiaries’ Financial Statements as of December 31, 2013 at 6)

            97.   Not only were the PPCO Funds’ assets primarily made up of illiquid Level 3

assets, but some of the largest positions were significantly overvalued..

            98.   During 2012 and 2013, the PPCO Funds began to experience increasing

withdrawals (i.e., redemptions). In 2012, the $55.9 million of contributions (subscriptions) barely

eclipsed the $50.8 million of redemptions. In 2013, the $67.7 million of withdrawals


2
  PPCO Master Fund and Subsidiaries’ Financial Statements for earlier periods included slightly different definitions
for “Level 1,” “Level 2” and “Level 3” assets.
                                                         24

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 25 of 165



(redemptions) exceeded the contributions (subscriptions) of $43.6 million. However, PPCO also

needed to invest in securities. The net effect of the fund’s investment and capital activity was a

net decrease in the cash balance from $7.2 million to $5.7 million.

            99.    Around the end of 2013, Nordlicht also was not meeting some of the funding

requests from PPCO’s portfolio companies. In an email to Nordlicht, dated November 26, 2013,

Zach Weiner, a portfolio manager asked: “Mark, Can you please give us an update on when we

can expect some liquidity in PPCO for this week. We’ve pushed off everyone for a month now,

but we really do need 80k for greentown, 50k for alcor… and 200k for daybreak… In addition,

we need to pay 72K of receivership fees on RCKE prior to transferring the note to AYN. We

have knocked this down as much as possible but we are kind of at the end of that game now.”

These requests were occurring in a period when investors were increasingly redeeming.

            100.   Thus, by the end of 2013, the financial condition of the PPCO Funds was fragile.

The PPCO Funds were not in a state that also could support the increasing demands from the

PPVA Funds.

                   2.     The Liquidity Crisis at the PPVA Funds

            101.   Beginning in 2012, the PPVA Funds faced a much more severe liquidity crisis

than the liquidity issue experienced at the PPCO Funds. That liquidity crisis was caused by

several factors: (a) the PPVA Funds’ investments were concentrated in certain highly illiquid

investments, including equity and debt positions in non-operating, unprofitable or distressed

companies many of which were not publicly traded; (b) many of those investments were

overvalued and could not be sold without realizing large losses; (c) many of these companies in

which the PPVA Funds had invested required large infusions of capital; and (d) the PPVA Funds

faced growing redemption requests from investors.


                                                  25

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 26 of 165



            102.   Like the PPCO Funds’ assets, the PPVA Funds’ assets were highly illiquid Level

3 assets.

            103.   According to PPVA Master Fund and Subsidiaries’ Financial Statements for the

year ended December 31, 2012, as of that date, PPVA Master Fund and its subsidiaries had held

assets valued at $902,835,645, which included investments in securities valued at $787,846,738,

$572,401,712 of which were described as Level 3 assets, $105,782,380 of which were described

as Level 2 assets, and $109,662,646 of which were described as Level 1 assets. (Platinum

Partners Value Arbitrage Fund L.P. and Subsidiaries Consolidated Financial Statements Year

Ended December 31, 2012 at 4, 13)

            104.   According to PPVA Master Fund and Subsidiaries’ Financial Statements for the

year ended December 31, 2013, PPVA and its subsidiaries had $1,000,181,360 in assets, which

included investments in securities valued at $883,499,287, $669,742,575 of which were

described as Level 3 assets. (Platinum Partners Value Arbitrage Fund L.P. and Subsidiaries

Consolidated Financial Statements Year Ended December 31, 2013 at 7, 19, 32)

            105.   According to PPVA Master Fund’s and its subsidiaries’ financial statements dated

as of December 31, 2014, as of that date, PPVA and its subsidiaries had $1,036,530,945 in

assets, which included investments in securities valued at $872,158,921, $756,432,286 of which

were described as Level 3 assets. (Platinum Partners Value Arbitrage Fund L.P. and Subsidiaries

Consolidated Financial Statements Year Ended December 31, 2014 at 7, 19, 32)

            106.   Moreover, the lack of liquidity in the PPVA Master Fund’s investment portfolio

was exacerbated by the fact that many of the NAV’s shown on its financial statements were

greatly overstated and the companies in which it invested required constant and significant

infusions of capital.


                                                  26

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 27 of 165



            107.   As a result, despite the PPVA Funds’ representations in their PPMs that the funds

were liquid, the PPVA Funds routinely relied upon funds invested by new investors to pay

redemptions, as PPVA’s assets were concentrated in illiquid Level 3 assets that were grossly

overvalued by the Platinum Defendants and did not provide PPVA with a source of readily

available and adequate liquidity to meet its needs.

            108.   Further, PPVA Master Fund’s largest securities positions were in highly illiquid

(and overvalued) limited liability companies and debt interests in overvalued companies in the

volatile energy industry. For example, according to its financial statements for 2013 and 2014, as

of December 31, 2013, $469,299,082, or 46.9%, of PPVA Master Fund’s total assets, which

were valued at $1,000,181,360, was concentrated in the energy industry, and as of December 31,

2014, $426,718,554, or 41.1%, of PPVA Master Fund’s total assets, which were valued at

$1,036,530,945, was concentrated in the energy industry – making its portfolio even more

illiquid.

            109.   As of December 31, 2012, approximately 37% to 43% of PPVA Master Fund’s

reported NAV consisted of its investments in two energy companies – Black Elk Energy

Offshore Operations, LLC (“Black Elk”), a Gulf of Mexico oil platform operator, and Golden

Gate Oil LLC (“Golden Gate”), a California-based onshore oil operation. See PPVA Action

ECF No. 11-3, Ex. 22 .

            110.   As of the fourth quarter of 2012, PPVA’s investment in Black Elk was its single

largest position. However, after an explosion on an oil rig operated by Black Elk killed several

Black Elk employees in 2012, the value of Black Elk dramatically decreased. Nevertheless,

PPVA Master Fund actually increased its valuation of PPVA Master Fund’s investment in Black

Elk during this same period. At the time of the Black Elk explosion, approximately 40% of


                                                  27

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 28 of 165



PPVA Master Fund’s total portfolio was worth significantly less than reported by the PPVA

Master Fund, and the remaining “assets” were speculative and early-stage investments that

would have required significant capital unavailable to PPVA for any hope of profitability. In the

wake of the Black Elk explosion, Black Elk faced increasing liquidity problems throughout

2013.

            111.   PPVA Master Fund also greatly overrepresented the value of its debt and equity

positions in Golden Gate Oil. See PPVA Complaint at ¶¶ 170-190.

            112.   According to PPVA Master Fund’s 2014 financial statements, 28% of its entire

NAV consisted of investments in two oil and gas exploration and production companies:

$9,552,560 in debt securities and $140,000,000 in limited liability company interests in Golden

Gate, and $5,000,000 in debt securities and $138,111,795 in limited liability company interests

in Northstar Offshore Group, LLC (“Northstar Offshore”). While the true value of companies

in the oil and gas industry was highly volatile, because it fluctuated with the prices of oil and gas

on world markets3, according to PPVA Master Fund’s financial statements, the value of its

investment in Golden Gate lost just over 21% of its value from 2013 to 2014. In addition, their

valuations did not differentiate between proven reserves and unproven reserves.

            113.   The liquidity pressures on the PPVA Funds were further exacerbated because they

overreported their income, resulting in larger management fees than was justified. From 2012

through 2015, PPVA Master Fund reported that it had annualized returns of 11.58% (2012) to

8.76% (2015), with the lowest annualized return during that time period being 7.11% for FY

2013. It also reported that it had a return of 2.6% for the first three months of 2016, and a



3
 For example, on January 2, 2014, the WTI spot price (dollars to barrel) was $95.14; it then peaked in 2014 around
$107/barrel in June 2014; by the end of 2014 it had fallen to approximately $53 per barrel; and thereafter it
continued to decline.
                                                       28

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 29 of 165



cumulative return since PPVA’s inception of 687.40%. The PPVA Funds also represented that

their assets under management had increased steadily from $688 million on January 1, 2012 to

$789 million as of October 1, 2015. See November 2012 PPM for the PPVA Offshore Feeder

Fund, Trott v. Platinum Management (NY) LLC, No. 18-cv-10936, ECF No. 1-1, at Ex. 6

(S.D.N.Y.) Moreover, the principals of Platinum Partners paid themselves distributions, fees and

other compensation from the PPVA Fund based, in part, upon returns.

            114.   The illiquid nature of the PPVA Funds’ investments, which were overvalued and

underwater investments in need of constant infusions of capital, created severe problems for the

PPVA Funds when investors sought to redeem their investments within the relatively short

timeframes permitted under the PPVA Funds’ limited partnership agreements and PPMs.

            115.   Beginning in 2012, the PPVA Funds’ capital withdrawals significantly exceeded

contributions, and by 2014, the PPVA Funds’ redemptions exceeded the sum of their liquid

Level 1 and Level 2 assets, so that further redemptions would have required forced sales of

illiquid Level 3 assets. In this regard:

                  During 2012, investors made $78.1 million in capital contributions in the PPVA

                   Funds and made capital withdrawals of $170.6 from the PPVA Funds, so that

                   capital withdrawals by investors from the PPVA Funds exceeded capital

                   contributions by $92.5 million.

                  According to PPVA Master Fund’s financial statements, as of December 31,

                   2012, the PPVA Funds had Level 1 assets valued at $109.7 million, Level 2 assets

                   valued at $105.8 million, and Level 3 assets of $572.4 million. During 2013,

                   investors made $60.3 million in capital contributions in the PPVA Funds and

                   made capital withdrawals of $114.0 million, so that capital withdrawals by


                                                     29

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 30 of 165



                   investors from the PPVA Funds exceeded capital contributions by a total of $53.7

                   million.

                  According to PPVA Master Fund’s financial statements, as of December 31,

                   2013, the PPVA Funds had Level 1 assets valued at $104.2 million, Level 2 assets

                   valued at $108.4 million, and Level 3 assets valued at $669.7 million. During

                   2014, investors made $95.6 million in capital contributions in the PPVA Funds,

                   made capital withdrawals of $163.3 million from the PPVA Funds, so that capital

                   withdrawals by investors exceeded capital contributions by $67.7 million in

                   2014. However, $16.5 million of the $95.6 million was SHIP money.

            116.   The liquidity and solvency issues were far more serious at PPVA than at PPCO.

By late 2012, Nordlicht and Landesman admitted that redemptions were “daunting” and

“relentless,” and in June 2014, Nordlicht wrote Landesman that “It can’t go on like this or

practically we will need to winddown....this is code red...We can’t pay out 25 million in reds

[redemptions] per quarter and have 5 come in.” New subscriptions could not fund the gap and

selling its concentrated illiquid positions would have exposed their serious and significant

overvaluations. PPCO was used to prop up PPVA through a combination of intercompany

transfers and asset purchases from PPVA at inflated valuations. PPVA used the proceeds it

received to make redemptions and margin calls, and to prop up its own portfolio companies.

            117.   The Platinum Insiders relied increasingly on wildly inflated valuations, and funds

from PPCO to conceal the growing liquidity crisis at PPVA and to prop it up, while the insiders

collected significant management fees (third-party advisors were also paid substantial fees).

                   3.     Management Fees




                                                   30

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 31 of 165



            118.   For the period from 2014 through 2016, the PPCO Funds recorded more than

$25.6 million of management fees. Management fees were levied on the Net Asset Value

(“NAV’) of the PPCO Master Fund. For example, according the PPCO Onshore Class B PPM,

“The Master Fund will pay … a monthly management fee equal to 1/12th of 2% of the total

aggregate month-end Net Asset Value of the Master Fund (2% per annum) before deduction of

any accrued Management Fees or Performance Allocations and before any distributions or

redemptions made during the month (and after adjustment for reduced fees, if any, charged to

Special Members) (the “Management Fee”).” [PPCO Fund LLC April 2013 PPM].

            119.   The highly inflated valuations increased the PPCO Master Fund NAV, and

resulted in ever increasing management fees. Management fees rose from $5.9 million in 2012,

to $6.5 million in 2013, $7.9 million in 2014, reaching a high of $10.0 million in 2015, before

dropping to $8.1 million in 2016. The management fees were excessive as they were based on

highly inflated valuations.

            120.   The Platinum Insiders took advantage of the excessive management fee to pay

themselves while their investors were facing longer periods to receive redemption payments. In

2014, the Platinum Insiders distributed nearly $2 million from the management fees to

themselves through guaranteed payments, distributions of profits, and allocations of charitable

contributions. In 2015, the Insiders distributed another $2 million to themselves through

allocations of charitable distributions and expenses.

            121.   Moreover, as partners in the management company, the Platinum insiders

benefited from the tax benefits flowing from the discretionary charitable contributions.

                   4.    Incentive Fees




                                                31

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 32 of 165



            122.   Furthermore, management received an incentive fee “at the end of each fiscal

year, the General Partner … [will be paid] equal to 20% of the net income that would otherwise

be credited to the capital account of limited partners...If there is a loss for the fiscal period, such

loss is carried forward to future periods and no incentive allocation will be made to the General

Partner until prior fiscal losses have been recovered.” According to the 2014 PPCO Master Fund

LP financial statements, incentive fees earned on ‘performance’ were allocated to the General

Partner’s capital account.

            123.   The fraudulent valuations and ever increasing NAV’s resulted in the accrual of

substantial incentive fees of $8.1 million in 2012, to $8.4 million in 2013, $8.2 million in 2014,

and $11.4 million in 2015. The Platinum Insiders were able to extract millions from these

incentive fees through distributions and transfers to their capital accounts, amounting to $5.5

million in 2014, $11.5 million in 2013 and $3.0 million in 2014. The Platinum Insider reinvested

a portion of the ill-gotten gains in capital accounts, permitting them to enrich themselves by

redeeming in the future at higher valuations. The 2015 incentive fees were not paid out as the

music stopped in 2016.

            124.   The accrual and payments of management and incentive fees to the management

company and the Platinum Insiders based on inflated valuations approved by the Platinum

Insiders epitomize the self-dealing and conflicts disregarded by the Platinum Insiders. The PPCO

Funds were harmed as the Platinum Insiders enriched themselves through millions of dollars of

excessive management and unduly earned incentive fees.

            C.     The Creation of Beechwood

                   1.     Purposes of Beechwood




                                                  32

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 33 of 165



            125.    By 2013, in a severe liquidity crisis, the PPVA Funds, as set forth above, needed

constant cash infusions to prop them up and support growing redemptions from outside investors

they could not control, as well as overvalued and illiquid assets that required increasing capital

infusions. (See SHIP Complaint, ¶ 17)4 As SHIP has alleged, Nordlicht, Huberfeld, Levy and

Bodner could not attract investments directly from institutional investors because of their history

of criminal convictions and civil liability. (SHIP Complaint ¶¶ 17, 18) As BCLIC has further

explained, “‘[f]or years, Platinum had little success attracting insurance-company money and

considered starting a reinsurer to do so . . .’” (BCLIC Complaint, ¶ 6).

            126.    To overcome these obstacles, in BCLIC’s words, “Huberfeld and Nordlicht

partnered and conspired with Defendants Moshe M. Feuer, Scott Taylor and David Levy to form

a reinsurance company, Beechwood Re Ltd. (‘Beechwood’),” and “[t]he co-conspirators

established Beechwood with the objective of entering into one or more reinsurance treaties with

insurance companies, so that they could take control of reinsurance trust fund assets and use

those assets to benefit Platinum, thereby enriching Platinum’s and Beechwood’s owners.”

(BCLIC Complaint, ¶ 5) In this manner, the Beechwood Insiders hoped to create a permanent

source of capital that, unlike capital from the PPVA Funds’ and the PPCO Funds’ current

investors, was unlikely to be withdrawn, in order to shore up the PPVA Funds and the portfolio

companies in which the PPVA Funds had invested.

            127.    As SHIP puts it, Beechwood was “formed as a mechanism to funnel money into

Platinum Partners, L.P., a Manhattan-based hedge fund founded by [Nordlicht, Huberfeld and

Bodner] to prolong their existing Ponzi-like scheme.” (SHIP Complaint, ¶ 15) “In 2013, co-

conspirators Nordlicht, Huberfeld, Bodner, Levy, Feuer, and Taylor formulated a scheme to


4
    Citations to the “SHIP Complaint” are to the original filed complaint.

                                                            33

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 34 of 165



create a new entity that would present the false appearance of being unrelated to Nordlicht,

Huberfeld, or Bodner in order the attract institutional investors that Platinum itself could not

attract directly.” (SHIP Complaint, ¶ 48)

            128.   As SHIP further has admitted, “[i]n addition to Beechwood’s undisclosed role in

propping up Platinum Partners, Feuer, Taylor, and Levy personally profited from the artificial

and fraudulent valuation of Beechwood’s asset holdings.” (SHIP Complaint, ¶ 18) For these

purposes, Beechwood was established with both reinsurance and investment advisory businesses.

            129.   Beechwood was a perfect vehicle:

                   (a)    to prop up the PPVA Funds and prevent them from failing, by funneling

                          money into them in order to enable them to keep pace with ongoing

                          requests for investor redemptions and funding needs for portfolio

                          investments;

                   (b)    to act as a buyer of last resort;

                   (c)    to enable the PPCO Funds to engage in further transactions designed to

                          prop up the PPVA Funds;

                   (d)    to falsely inflate the reported net value of the PPVA Funds and the PPCO

                          Funds in order to justify overcharging the PPVA Funds and the PPCO

                          Funds for unearned partnership shares and fees to insiders;

                   (e)    to provide a new business into which to transfer the assets of the PPVA

                          Funds, the PPCO Funds and the PPLO Funds, if those funds failed; and

                   (f)    to prioritize the interests of the Beechwood Entities over the interests of

                          the PPCO Funds, by, among other things, consistently subordinating the

                          PPCO Funds’ prior rights in common collateral to those of the Beechwood


                                                     34

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 35 of 165



                          Entities, and grating the Beechwood Entities put rights against the PPCO

                          Funds.

                   2.     The Beechwood Entities and Affiliated Individuals

            130.   The effort to create Beechwood was coordinated by Nordlicht, Levy, Huberfeld,

Taylor, Feuer and Bodner, working out of Platinum Management’s offices. According to BCLIC

and WNIC, which later engaged with Beechwood, Huberfeld and Nordlicht “found Feuer and

Taylor, two professionals with excellent reputations who could serve as front men for a

purported reinsurance company and which could, through reinsurance agreements, obtain control

of trust assets for the benefit of furthering the Platinum fraud scheme and enriching scheme

participants,” and “[t]hat company was Beechwood.” (BCLIC Complaint, ¶ 72)

            131.   As BCLIC and WNIC have revealed:

                   “Feuer had long known some at Platinum, whose executives were
                   active in the same religious community on New York’s Long
                   Island. He and Huberfeld served at a charity together, and Feuer’s
                   sister went to the same school as Platinum co-founder Mark
                   Nordlicht . . . .” The ties between them ran deep.

(BCLIC Complaint, ¶ 7 (quotation omitted)

            132.   The majority ownership in, and ultimate control of, Beechwood was in fact held by

Nordlicht, Huberfeld, Bodner and Levy (in part through trusts), while Taylor and Feuer

maintained ostensible and nominal management authority, with Levy.

            As BCLIC and WNIC put it:

                   Beechwood was in substantial part owned by a series of family
                   trusts in the names of Huberfeld and Nordlicht, as well as their
                   family members (including spouses and children). Levy and his
                   family trusts owned another 5%. Together, Huberfeld and
                   Nordlicht controlled over 35% of Beechwood’s equity, and with
                   Levy’s interest, they controlled 40%.

(BCLIC Complaint, ¶¶ 68)

                                                  35

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 36 of 165



            133.   Moreover, Beechwood’s investment professionals were a revolving door of

Platinum Management personnel. There were numerous other ties between Beechwood and

Platinum Partners, including, among others:

                   (a)   Huberfeld’s son and son-in-law worked for Beechwood and BAM;

                   (b)   Many of Platinum’s employees (in addition to Levy) also worked for

                         Beechwood, or consulted with Beechwood about significant matters;

                   (c)   Rick Hodgdon was on Platinum Partners’ payroll through June 2015 and

                         simultaneously was Beechwood’s Chief Underwriting Officer;

                   (d)   Daniel Saks, a former Platinum Partners employee, served as BAM’s CIO

                         after Levy “resigned”;

                   (e)   Naftali Manela, then CFO of Platinum Partners, performed services for

                         Beechwood related to general operations; and

                   (f)   Eli Rakower, director of valuation at Platinum Partners, provided

                         consulting services to Beechwood related to interaction with valuation

                         firms that would value Trust assets.

            134.   Beechwood included a complex web of entities related to an insurance and

investment advisory business that were, at all relevant times, owned and controlled primarily by

Nordlicht, Bodner, Huberfeld, Feuer and Levy. The Beechwood Entities were devoted to the

purposes of obtaining a more permanent source of capital for the PPVA Funds and getting

monies to insiders of Beechwood and Platinum Partners.

            135.   Initially formed in 2013, Beechwood Re was and is a reinsurer domiciled in

Grand Cayman and regulated by the Cayman Islands Monetary Authority (the “CIMA”). On

July 25, 2017, after this scheme was exposed, the CIMA placed Beechwood Re in


                                                  36

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 37 of 165



Controllership.         Approximately 68% of the beneficial ownership of Beechwood Re was

beneficially held by various Beechwood Trusts created by Nordlicht, Bodner, Huberfeld and

Levy.

                   3.      Roles and Ownership of Beechwood Entities and Affiliates

            136.   Beechwood Capital Group LLC (“Beechwood Capital”) is a New York limited

liability company with its principal place of business in Lawrence, New York at the same

address as Feuer’s principal residence.

            137.   Beechwood Investments was used as a vehicle by the founders of Platinum

Partners (Nordlicht, Huberfeld and Bodner) to purchase all the preferred shares in Beechwood

Re and Beechwood Bermuda.            The managing member of Beechwood Investments was N

Management, LLC, a Nordlicht-controlled entity, and the other members of Beechwood

Investments were entities owned or controlled by Nordlicht, Bodner, Levy or Huberfeld through

various Beechwood Trusts. Beechwood Investments, an entity owned and controlled by

Nordlicht, Bodner Huberfeld and Levy through trusts, owned all preferred shares of Beechwood

Re.

            138.   BAM I and BAM II served as investment advisors for Beechwood Re,

Beechwood Bermuda and (by agreement) SHIP, and were controlled by Nordlicht, Bodner,

Huberfeld and Levy through trusts.

            139.   Beechwood Bermuda is a reinsurance company domiciled in Bermuda.

            140.   BAM Administrative served as agent for the Beechwood Reinsurance Trusts and

as agent and signatory on behalf of the Beechwood Re and Beechwood Bermuda in connection

with certain transactions.




                                                 37

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 38 of 165



            141.   BBLN-PEDCO Corp. and BHLN-PEDCO Corp. are special purpose vehicles that

were managed by BAM Administrative.

            142.   BRe BCLIC 2013 LTC Primary, BRe BCLIC 2013 LTC Sub, BRe WNIC 2013

LTC Primary and BRe WNIC 2013 LTC Sub (i.e., the Beechwood Reinsurance Trusts) are

insurance trusts that were managed by BAM Administrative.

            143.   Beechwood Trust Nos. 1 through 20 (i.e., the “Beechwood Trusts”) are owned

and controlled by Nordlicht, Bodner, Huberfeld and Levy through their families.          The

Beechwood Trusts, in turn, owned approximately 70% of the common stock of Beechwood Re.

            144.   Beechwood Re Investments, LLC Series A through Beechwood Re Investments,

LLC Series I (i.e., the “Beechwood Series LLCs”) were owned and controlled by Nordlicht,

Bodner, Huberfeld and Levy through their families. The Beechwood Series LLCs owned all of

the membership interests in Beechwood Investments, which owned preferred stock in

Beechwood Re.

            145.   Taylor (through trusts) owned common stock in Beechwood and had managerial

authority over the Beechwood Entities. Until five years before forming Beechwood, Taylor had

been an executive of Marsh & McLennan and COO for Merrill Lynch Wealth Management’s

Private Banking and Investments Group. (During the immediately preceding five years, he was

out of the insurance business.)

            146.   Levy served as co-chief investment officer of Platinum Management together

with Nordlicht. Beginning in 2013, Levy was instrumental in the creation of Beechwood and

served as chief financial officer and secretary of Beechwood Re and Beechwood Bermuda. He

was also chief investment officer of BAM I, the Beechwood asset management entity until 2014.

Beechwood marketed Levy to potential clients as a member of its management team and


                                                38

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 39 of 165



specifically highlighted Levy’s eight years of experience with Platinum Management as key to

Beechwood’s future success. In late 2014, in the wake of the “Black Elk” scheme, described

below, Levy returned to Platinum Management, yet remained an owner of Beechwood.

            147.   At all relevant times, Feuer (through trusts) owned common stock in various

Beechwood Entities and had managerial authority over the Beechwood Entities.

            148.   The common stock of Beechwood Re was held by Beechwood Holdings.

            149.   Beechwood Holdings’ equity, and the share capital of Beechwood Bermuda, was

in turn owned by Feuer, Taylor, Levy, Nordlicht, Bodner and Huberfeld

            150.   Nordlicht, Bodner and Huberfeld together owned nearly 70% of the common stock

in Beechwood Holdings and Beechwood Bermuda, and held their shares through Trusts No.

1-19, in which each of their children were the beneficiaries.

            151.   Levy held his common stock in Beechwood Holdings and Beechwood Bermuda as

the beneficiary of Beechwood Trust No. 20.

            152.   The principals of Platinum Partners and Beechwood Defendants also created BAM

to manage and invest the assets obtained through reinsurance agreements with the Beechwood

Reinsurance Companies.

            153.   Nordlicht, Bodner, Huberfeld and Levy owned a controlling interest in BAM.

            154.   Nordlicht, Huberfeld, Bodner, Levy, Feuer and Taylor caused the creation of

another Delaware limited liability company, Beechwood Investments.

            155.   The managing member of Beechwood Investments was N Management LLC, an

entity controlled by Nordlicht.

            156.   The other nine members of Beechwood Investments were denominated as

Beechwood Re Investments, LLC Series A through Beechwood Re Investments, LLC Series I.


                                                  39

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 40 of 165



            157.   Each Beechwood Series LLCs, in turn, was beneficially owned by Nordlicht,

Bodner, Huberfeld, Levy and their families.

            158.   In connection with the wrongdoing described herein, each of the Beechwood

Defendants, the Beechwood Trusts, and the Beechwood Series LLCs, had a complete, or nearly

complete, identity of managers, failed to adhere to any corporate formalities (such as meetings of

the members or managers) and were alter egos of each other, and the Beechwood Insiders, with

the Feuer FT and Taylor-Lau FT, completely disregarded the corporate separateness of, and were

alter egos of, the entities in order to distribute proceeds to themselves that otherwise should have

been paid to PPCO and its innocent investors.

                   4.     Capitalization of Beechwood

            159.   To attract reinsurance business and also satisfy the requirements of regulators,

Beechwood required a source or sources of capital.

            160.   In the materials used to market the Beechwood reinsurance companies, the

Beechwood Insiders indicated that they were capitalized with cash provided by Feuer, Taylor,

Levy and certain investors.

            161.   For example, Levy, Feuer and Taylor created and showed potential clients an

“Unaudited Balance Sheet September 1, 2013,” which stated that the Beechwood Reinsurance

Companies held assets totaling $114,801,585, including over $37 million in shares issued by a

publicly traded company and over $10 million in “cash and cash equivalents,” but no liabilities.

See PPVA Complaint ECF No. 1-5 at Ex. 41 (S.D.N.Y.).

                   5.     The Actual Formation of Beechwood

            151.   In or about February 2013, Levy and Nordlicht commenced working with Taylor

and Feuer to create Beechwood


                                                  40

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 41 of 165



            152.   That Beechwood was a Platinum Insider creation (in conjunction with Feuer and

Taylor) is beyond question. It is documented.

            153.   On February 26 to28, 2013, writing from “beechwoodcapitalgroup.com” email

domains, Taylor and Feuer, copying Levy at his Platinum Management email address, discussed

the execution of an NDA between Beechwood Capital and Alpha Re Limited, another reinsurance

company. See PPVA Complaint at Ex. 29.

            154.   On or around April 17, 2013, Taylor drafted a memorandum intended to provide

Beechwood’s captive managers with an overview of Beechwood’s corporate. See PPVA

Complaint at Ex. 31.

            155.   On or about May 15, 2013, Levy executed initial due diligence documents for

Beechwood Re as required by CIMA. See PPVA Action, ECF No. 1-4 at Ex. 32 (S.D.N.Y.).

            156.   On or about May 30, 2013, Levy emailed Nordlicht a draft term sheet for

Beechwood Re. See PPVA Complaint at Ex. 33.

            157.   On or about May 31, 2013, Crystal O’Sullivan sent Levy an invoice for $25,000

for filing, licensing, legal, and administrative services in connection with the creation of the

Beechwood Reinsurance Companies, so that Platinum Management could pay such fees on behalf

of Beechwood. See PPVA Complaint at Ex. 34.

            158.   On June 4, 2013, Taylor emailed Levy under the subject “when you have a set of

sample investment guidelines, please send them.” The text of the email states “I am creating our

Beechwood Re [Beechwood Re] ‘document.’” See PPVA Complaint at Ex. 35.

            159.   On June 12, 2013, Taylor emailed Nordlicht, seeking Nordlicht’s approval in

regard to several potential “deal” opportunities for the Beechwood Reinsurance Companies. See

PPVA Complaint at Ex. 36.


                                                 41

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 42 of 165



            160. Also on June 12, 2013, Taylor sent Levy a general management and strategy

 document to assist Levy in drafting an unspecified “investment document.” See id.

            161. On June 16, 2013, Taylor emailed Levy a PowerPoint Presentation that he

 prepared entitled “Beechwood Re Investment Strategy & Guidelines Discussion Document” (the

 “Beechwood Re Presentation”). See id. At Ex. 37.

            162. The Beechwood Re Presentation identifies Levy as a key member of the

 management team, and touts his 8 years of experience with Platinum Management as a strategy

 for Beechwood’s future success. See id. at 12.

                   6.     Management and Operation of Beechwood

            163.   From the time they were formed and at all relevant times thereafter, Feuer was

Chief Executive Officer and Taylor was President of the Beechwood reinsurance companies.

            164.   Levy served as BAM’s Chief Investment Officer and Chief Financial Officer until

the end of 2014, when he was replaced by Saks, another Platinum Management executive.

            165.   At certain times, the management teams of Beechwood served and worked at the

sole discretion of Beechwood’s ultimate beneficial owners – Nordlicht, Bodner, Huberfeld and

Levy -- and functioned as the alter ego of Platinum Management to the PPVA Funds’ detriment.

            166.   The management team of Beechwood was largely comprised of personnel

employed by or otherwise connected to Platinum Management.

            167.   For example, the Beechwood team included, from time to time, the following

persons: (i) Levy, as “Chief Investment Officer”; (ii) Will Slota, as “Chief Operations Officer”;

and (iii) David Ottensoser, as “General Counsel”; and (v) Small, as the “Senior Secured

Collateralized Loans PM.”




                                                  42

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 43 of 165



            168.   Although each of the foregoing persons had titles at the Beechwood, Entities

they also were full-time officers or employees of Platinum Management.

            169.   During the following two years, additional Platinum Management employees also

worked at Beechwood or otherwise directed the activities of Beechwood.

            170.   Stewart Kim, an employee of Platinum Management, simultaneously worked

for Beechwood as its Chief Risk Officer until January 2015, when he became a full -time

employee of Beechwood, having been hired by Feuer and Taylor as the Beechwood

reinsurance companies’ Chief Risk Officer.

            171.   Ezra Beren, Huberfeld’s son-in-law, was hired in January 2014 to be a portfolio

manager at Beechwood after serving in a similar capacity at Platinum Management.

            172.   After Levy left Beechwood to return to Platinum Management, Saks was hired to

replace Levy as CIO of BAM.

            173.   Manela and Eli Rakower, both employees of Platinum Management, provided

extensive and regular consulting services to Beechwood while also employed by Platinum

Management.

            174.   BAM and the remainder of Beechwood operated out of Platinum Management’s

office space until at least the end of February 2014.

            175.   Even after separate office space was set up, Levy maintained an office at

Beechwood through at least 2014, and Huberfeld took over Nordlicht’s office at Beechwood when

Nordlicht moved out.

            D.     Beechwood’s Obtaining Control of BCLIC’s, WNIC’s and SHIP’s Funds

                   1.     Problems Experienced by Long-Term Care Insurers




                                                  43

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 44 of 165



            176.   Beechwood needed investors to fuel the fraud that was created by the Beechwood

Insidersto. Because it was a startup reinsurer, and it would likely not have been able to transact

with established life insurers, Beechwood targeted reinsurance with life insurance companies

with limited, if any, options available to them. Beechwood initially settled on long-term care

(“LTC”) insurers with troubled legacy portfolios.

            177.   LTC carriers with legacy portfolios originated had long faced an environment in

which claims payments kept increasing, and, in turn, the profitability of these legacy policies

kept decreasing, while capital requirements kept multiplying.           These legacy policies were

generally the early generation of long-term care policies with benefits and lower premiums that

were no longer offered in the market. LTC carriers had already discontinued this line of business.

            178.   A survey of LTC insurers revealed that faulty underwriting assumptions were the

primary cause of the decline in the industry. See The State of LTC Insurance, the Market,

Challenges and Future Innovations (“The State of LTC Insurance”), published in May 2016 by

the National Association of Insurance Carriers (“NAIC”) and the Center for Insurance Policy

Research. These faulty assumptions included:

                   (a)    Lower than anticipated interest rates: Over the life of the LTC policies,

                          premiums are fixed while projected claims increase. Because long-term

                          rates decreased in comparison to those assumes at policy origination,

                          investment income earned from invested premiums, which was critical to

                          profitability and capital generation, was lower than projected;

                   (b)    Lower than expected voluntary lapse rates: LTC policies are guaranteed

                          renewable, i.e. they can only be cancelled for non-payment of premiums.




                                                   44

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 45 of 165



                          Because lapse rates were lower than anticipated, insurers had to keep

                          making claim payments; and

                   (c)    Lower than expected morbidity and mortality of policy holders (actual vs.

                          expected).

            179.   Various industry experts and publications repeatedly emphasized the difficulty

LTC insurers historically faced and continued to face, and how few options were available to

them to manage their long-term care exposure. Notable statements to this effect include:

                   (a)    “LTC insurers have been subject to a perfect storm in recent years, with

                          claims costs higher than expected, lapse and mortality rates much lower

                          than the carriers expected, and interest rates dramatically below what was

                          priced into the product,”    Dawn Helwig, Director of Milliman Inc.,

                          (August 24, 2013);

                   (b)    “We’re not aware of a single company that has consistently earned

                          targeted rates of return (referring to insurers with LTC business),”

                          Pressures Still Present in Long-Term-Care Insurance, RBC Report

                          (August 26, 2013);

                   (c)    “If LTC carriers had used a mortality table used to price individual

                          annuities as opposed to the table that they did use (1994 Group Annuity

                          Mortality table)... they would have come up with mortality rates 36% to

                          40% less than what the carriers ultimately ended up using. This factor

                          alone amounting to premium shortfalls of ~14%,” Life and Health

                          Insurance, RBC Report (January 26, 2015); and




                                                  45

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 46 of 165



                   (d)    “Society of Actuaries Presentation in 2014 Seemed to Suggest LTC

                          Reserves Understated by as Much as 50% and Several Industry Experts

                          Agree,” US Life Insurance Report, Credit Suisse (April 10, 2017).

            180.   By 2012, having been burned by legacy LTC portfolios, had become increasingly

unprofitable for insurers to write, and insurers had been exiting the business of writing new LTC

policies on masse, while attempting to manage their increasingly costly legacy portfolios and

searching for ways to underwrite new LTC policies amid increasing concern about their claims

uncertainty. In fact, according to The State of LTC Insurance, between 2002 and 2012, due to

the factors discussed above, new sales of LTC policies declined by approximately 70%. During

that same approximate time period, in the absence of any appetite for opportunistic acquisitions

of legacy LTC companies, the number of carriers writing LTC policies declined by over 90%.

(See The State of LTC Insurance; and the 2002 and 2015 Broker World Surveys.)

            181.   Confronted with increasing risk, declining profitability and growing capital

requirements, LTC insurers also struggled with minimal to non-existent means of offloading risk,

especially for their legacy portfolios. Reinsurance for such risks was scarce.

            182.   Reinsurance is the transfer of part or all of the risks that a direct insurer (referred

to as the cendant) of a single policy or pool of insurance to a second insurance carrier, the

reinsurer, who typically has no direct contractual relationship with the insured. The transfer of

risk involves the contractual transfer of all or an agreed upon portion of future claims liabilities

to the reinsurer (referred to as the process of ceding policies and related anticipated claims

liabilities by the insurer to the reinsurer; the reinsurer in turn assumes the policies and related

claims from the insurer) in exchange for a negotiated cash consideration.




                                                     46

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 47 of 165



            183.   The cash consideration begins with an assessment by the reinsurer of the

anticipated future claims for the portfolio of insurance policies, which may diverge from the

actual anticipated future claims of the primary insurer. The cash consideration could also include

adjustments including a ceding commission (paid typically by the reinsurer back to the insurer as

compensation for originating the policies) as well as consideration for other balance sheet

statutory liabilities transferred to the reinsurer. In certain transactions, such as with legacy LTC

policies, uncertainty around claims could be so extreme that the transaction can only be

consummated with a negative ceding commission. Put another way, the reinsurer expects to be

compensated for assuming the policies.

            184.   This reinsurance risk transfer permits the ceding insurance company to write and

assume individual risks that are greater than its capital size would allow. Reinsurance also

protects insurers against catastrophic losses or volatile loss forecasts. It permits the insurer to

smooth out its financial results of an insurance company, making them more predictable to

reinsurance facilitates long term business planning. Rating agencies tend to view this reduction

in volatility and loss uncertainty more favorably. High ratings (especially investment grade) are

critical to insurance companies both for originating new business and to lower borrowing costs.

            185.   Due to the extreme challenges facing LTC carriers, by 2012, reinsurance was

available only under extremely onerous terms in which the ceding insurance company would

have to make significant payments (negative ceding commissions) to reinsurers to complete such

transactions.

            186.   Comments from various reinsurance executives regarding the problems with

reinsuring legacy LTC lines are revealing:




                                                  47

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 48 of 165



                 (a)   “Okay. So U.S. long-term care is a very difficult line to write. Historically,

                       we wrote a little bit of it and, quite frankly, our experience was not

                       absolutely fantastic. So we -- a while ago, we have stopped writing it. We

                       still have a little bit reserves left, long-term care reserves left in our book,

                       but it is absolutely immaterial right now. We do not actively write this line

                       of business... it’s potentially also very tricky for insurers to write it. And

                       right now, I feel we have not yet cracked the codes related to coming up

                       with a solution that would make sense…,” Swiss Re Ltd, 3Q14 Earnings

                       Call on November 7, 2014;

                 (b)   “So we’ve looked at a number of in-force legacy LTC blocks over the

                       years, and I think we’ve been reporting that we just haven’t been able to

                       find a legacy block and a transaction that works for us. So we concluded,

                       after a few years, that the likelihood of finding a deal where we could be

                       successful was pretty low. So we essentially stopped pursuing those type

                       of deals. However, we may, from time to time, look at blocks that either

                       don’t have all of the risk characteristics of those typical legacy blocks that

                       we’ve explored time and time again or, perhaps, where a solution may

                       involve the transfer of some of the elements and not all of the elements of

                       the underlying risk, but what I will say is that we’ve taken a conservative

                       approach at looking at legacy blocks. And we’re going to continue to take

                       that conservative approach to any opportunities that arise, and that’s not

                       going to change going forward,” Reinsurance Group of America (RGA),

                       1Q17 Earnings Call on April 28, 2017; and


                                                 48

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 49 of 165



                   (c)    We’re not particularly looking to buyblocks of business just to keep

                          growing in that particular marketplace unless we can fund them…priced”,

                          RGA 1Q2013 Earnings Call on April 26, 2013.

            187.   In sum, as one reinsurance industry expert put it, “[m]utually agreeable

transactions [were] becoming increasingly difficult to craft. Even as recently as ten years ago,

insurers that sought to cede their legacy LTCI risk expected to be paid outright to do so at little

cost to them. That is no longer the case: an LTCI cendant now must be willing to pay to offload

the risk.” Stahl, To Cede or Not to Cede: Overcoming the Hurdles to Ceding Legacy LTCI Risk

(2017), at p. 18.

            188.   Similarly, the then head actuary at Beechwood described the overall environment

as: “. . .And not only were the carriers dropping out of the business, but reinsurance was not

exactly attainable, either.     No reinsurer wanted this business that many viewed as being

challenging. For the same reasons the issuing companies didn’t want it, the reinsurers weren’t

lining up to take it away from them.” Keslowitz, LTC Transactions: After So Many Years of No

Interest, Why Now? (April 2015), at p. 9.

            189.   With few affordable reinsurance options, incumbents in the market attempted to

mitigate their LTC risk by drastically changing underwriting guidelines for new policies on the

one hand, and on the other hand, creating discontinued lines of business out of their legacy LTC

portfolios (referred to in the industry as closed blocks of business), gradually acknowledging the

reality of increasing future claims on their balance sheets, and then requesting state insurance

regulators for permission (though not always successfully) to raise premiums on the legacy LTC

policy holders.




                                                  49

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 50 of 165



            190.   State regulators, in turn, expressed increasing reluctance to permit such large

required rate increases. Despite rate increases, industry experts believe that these legacy LTC

policy portfolios were under-reserved by as much as 50% See Credit Suisse US Life Insurance

Industry Presentation, April 10, 2017. These industry issues also directly led to LTC insurance

companies filing for rehabilitation and then liquidation.        Penn Treaty was a notable large

liquidation which had over $1 billion in assets prior to going into rehabilitation proceedings.

Penn Treaty policy holders are not expected to be able to collect the full amount of their claims.

                   2.       CNO’s Hemorraghing LTC Portfolio: Its Spin Off of SHIP, the
                            Creation of Fuzion, and the Runoff of BCLIC and WNIC
                            with the Assistance of Fuzion

            191.   Against this backdrop, CNO was struggling to manage its sizable LTC portfolio.

            192.   CNO had long expressed a desire to find ways to mitigate its exposure to legacy

LTC policies.           Similar to other industry players, CNO was primarily concerned with the

uncertain and increasing claims projections (due to higher morbidity, lower mortality and lower

lapse rates for policy holders than projected when the policies were underwritten) for these LTC

policies. For example, in an earnings call in April 2008 (CNO Financial Group, Inc. FQ4 2007

Earnings Call, Apr 01, 2008), Edward Bonach, then CFO of CNO stated:

                   When we talked about decreasing our weight in long-term care that
                   was a long-term objective, it was sort of a strategic objective
                   because too great a proportion of the company’s earnings were
                   coming from long-term care. And it’s a very volatile business, and
                   it doesn’t make sense for a company of our size to have as much as
                   we have.”

(Exiting the Market: Understanding the Factors Behind Carriers’ Decision to Leave the Long-

Term Care Insurance Market, U.S. Department of Health and Human Services Assistant

Secretary for Planning and Evaluation Office of Disability, Aging and Long-Term Care Policy,

July 2013).

                                                  50

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 51 of 165



            193.   The investment income from premiums collected on these policies was also lower

than projected in an environment of low interest rates. CNO provided more than $915 million to

SHIP over a ten year period. These events led CNO to spin off SHIP, formerly Conseco Health

Insurance Company, which held a closed-block book of legacy LTC policies, in November 2008

(Conseco Inc., Q4 2008 Earnings Call, March-31-2009).

            194.   In the months leading up to this spinoff, during an earnings call, CNO stated:

“We (CNO) have talked about looking at and considering strategic alternatives while there may

be other strategic moves that we make, there is unlikely to be any single strategic move in the

near term that approaches the significance of transferring the bulk of the run-off block to a trust

for a contribution of $175MM.” (CNO Financial Group, Inc. NYSE:CNO FQ2 2008 Earnings

Call Transcripts Tuesday, August 12, 2008)

            195.   As CNO’s rating agencies observed, CNO’s goal in spinning off SHIP was to

reduce the strain on CNO from the continued ongoing support of SHIP’s underwriting losses.

For example, in August 2007, Standard & Poor’s opined that “[i]f the CSHI run-off block

continues to generate significant losses, further affecting interest coverage, the ratings on

Conseco, Inc. and the core operating companies will likely be lowered.” (Plan to Transfer

Conseco Senior Health Insurance Company to Independent Trust, August 11, 2008) Similarly,

A.M. Best wrote: “Conseco has contributed roughly $220 million of capital to CSHI over the

last year … The recurrence of these charges has exceeded A.M. Best’s expectations; as a result

A.M. Best remains highly cautious on the future performance of the LTC block and has

diminished confidence in Conseco’s ability to generate consistent operating results in the near to

medium term.”




                                                 51

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 52 of 165



            196.   During and after the financial crisis of 2008, CNO faced significant liquidity

issues at the holding company level as well as losses in its investment portfolio. These problems

caused CNO to delay filing its 2009 Form 10-K in order to satisfy its auditors’ concerns about

the ability of the company to continue as a going concern.           Given the financial support the

company had provided to one of its LTC carriers, SHIP, over the years, including over $220

million in the course of the immediately preceding years (Plan to Transfer Conseco Senior

Health Insurance Company to Independent Trust, August 11, 2008), CNO determined a spinoff

of SHIP was critical to CNO’s financial well-being.

                   3.     CNO’s Spinoff of SHIP

            197.   At the time of the spinoff, SHIP was the solvent run-off of a diminishing closed

block of primarily long-term care policies issued by insurance companies that had been acquired

by, or merged into, Conseco Senior Health Insurance Company (as SHIP was then known)

between 1997 and 2000. Conseco Health Insurance Company was originally a wholly-owned

subsidiary of Conseco, Inc. (CNO’s predecessor).             Following substantial and ongoing

underwriting losses, SHIP stopped underwriting new business in 2003 and began working with

the Pennsylvania Insurance Department to develop a run-off strategy, paying off claims of

policyholders until the policies terminated. This had the effect of restricting access to capital and

sources of income to fixed policyholder premiums and investment income.

            198.   From 2008 through 2017, CNO and its subsidiaries made approximately $915

million in capital contributions to SSHI (SHIP’s predecessor under CNO), including

approximately $220 million in capital contributions from January 1, 2006 through June 30, 2007.

(Plan to Transfer Conseco Senior Health Insurance Company to Independent Trust, August 11,

2008                    (“SHIP              Plan,”              at               7,              11,


                                                     52

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 53 of 165



http://s1.q4cdn.com/448338635/files/doc_presentations/CSHI_Separation_Transaction_8.10.08.

pdf)

            199.   In November 2008, ownership of SHIP was transferred from a wholly-owned

subsidiary of Conseco, Inc. to the Senior Healthcare Trust, which was then merged into an

independent oversight trust, the Senior Healthcare Oversight Trust (“SHOT”), and the

company’s name was changed to “Senior Health Insurance Company of Pennsylvania.” The

Trustees of SHOT serve as SHIP’s directors and are primarily former insurance regulators.

            200.   At the time of the transfer, CNO and its subsidiaries contributed $164 million of

capital to SHIP to add to SHIP’s existing $125 million of adjusted statutory capital, reflecting

concerns that SHIP would need additional capital to sustain itself on a standalone basis. See

SHIP Plan.

            201.   Today, spun off from CNO, SHIP is a LTC care insurance company that remains

in runoff. SHIP is domiciled in Pennsylvania and is licensed in every state except Connecticut,

New York, Rhode Island and Vermont. (Report of Examination of Senior Health Insurance

Company of Pennsylvania, Harrisburg, PA, As of December 31, 2013; Senior Health Insurance

Company of Pennsylvania, Statutory Financial Statements, December 31, 2014 and 2013) It is

operated from the same site in Carmel, Indiana as it operated while under CNO’s control, along

with CNO’s other LTC legacy portfolios, BCLIC and WNIC.

            202.   SHIP is responsible for funding the covered long-term care expenses of its elderly

policyholders. When all of SHIP’s policies and other obligations have been satisfied, proceeds

from the liquidation of SHIP, if any, will be disbursed by SHOT to a common law trust, which at

that time will select an ultimate beneficiary.




                                                   53

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 54 of 165



            203.   Both SHIP and SHOT operate for the exclusive benefit of policy holders. SHOT

is a business trust organized under the laws of the state of Pennsylvania and is governed by a

Board of Trustees.

                   4.     The Creation of Fuzion

            204.   Fuzion, a wholly-owned subsidiary of SHOT, was formed in 2012 to provide

insurance data analytics capabilities to LTC insurance companies, including SHIP. In or about

December 2013, pursuant to a comprehensive master services agreement, SHIP transferred its

employees (former employees of CNO) and physical assets to Fuzion to provide comprehensive

management services to SHIP. (Report of Examination of Senior Health Insurance Company of

Pennsylvania, Harrisburg, PA, as of December 31, 2013)

            205.   This agreement replaced an administrative services agreement that had been in

place with Fuzion until that time. Fuzion’s employees were formerly CNO employees, who

moved to SHIP following its spinoff from CNO. According to SHIP’s statutory financial

statements for the years 2014 to2017, as consideration for its services, upon information and

belief, Fuzion received substantial payments in the range of approximately $15 million to 18

million during the years from 2014 through 2017 for managing SHIP (SHIP’s payments to

affiliates) (SHIP Statutory Financial Statements for 2014-2017). SHIP is entirely staffed by

Fuzion employees, located in the same office complex in Carmel, Indiana as SHIP, BCLIC and

WNIC.

            206.   Fuzion also “act[ed] as a third-party policy and claims administrator for policies

of long-term care business issued by various insurers,” (SHIP Complaint, ¶ 11), including, as set

forth below, BCLIC and WNIC.

                   5.     CNO’s Continued LTC Struggles with BCLIC and WNIC


                                                   54

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 55 of 165



            207.   Even after spinning off SHIP, CNO’s legacy LTC lines continued to flounder,

dragging down CNO’s financial performance. Consequently, CNO continued to devise ways to

remove its subsidiaries’ – BCLIC’s and WNIC’s -- legacy LTC business from its balance sheet

and mitigate further risk.

            208.   At CNO, a common set of holding company board members and executive

management directed the financial and risk-management decisions of individual insurance

companies in the group. Further, the operations of individual insurance companies were

integrated across entities, including common marketing operations. The holding company

received dividends from its subsidiaries to fund its operations including operating expenses and

interest expense on debt issued at the holding company level. The debt issued at the holding

company level was guaranteed by its subsidiaries.

            209.   CNO was being run for the benefit of its shareholders and its executives were

incentivized as such. The value of CNO stock derived from its ownership of the insurance

subsidiaries. All earnings calls are directed and addressed by the executive management of CNO

– they addressed business and financial strategy across all operating insurance companies. The

rating agencies in their assessments of CNO acknowledged this unified management of CNO. In

their credit and ratings reviews for the holding company, they frequently assessed transactions

undertaken at the insurance company level.

            210.   40|86 Advisors, a registered investment advisor and wholly owned subsidiary of

CNO, manages the investment portfolios of CNO’s insurance subsidiaries. Upon information

and belief, the chief investment officer of 40|86 also served as an executive officer of the

insurance subsidiaries, WNIC and BCLIC.




                                                 55

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 56 of 165



            211.   In view of the direct impact on CNO’s ratings, and, therefore, access to capital,

CNO, and its wholly-owned subsidiary, 40/86 Advisors, directed the activities of BCLIC and

WNIC, described below, with respect to efforts to reduce and mitigate its LTC exposure,

particularly, though contracting with Beechwood. The actions that BCLIC and WNIC undertook

with respect to Beechwood alleged herein were directed by, and for the benefit of, CNO by

executive management of CNO.

            212.   In May 2010, CNO announced that it would be segregating its legacy LTC

(BCLIC and WNIC) and other interest-rate sensitive life insurance, annuity and supplemental

policies into a separate subsidiary, called Other CNO Businesses (“OCB”). The purpose of this

action was to provide a sharper focus on improving the results of these legacy policies and to

bring transparency to relatively better performance of the rest of the company’s operations,

which were profitable while OCB was not.

            213.   CNO also continued to make rate filings with insurance regulators requesting

increases in premiums on its legacy LTC policies in order to offset increasing losses in CNO’s

legacy LTC portfolio, which had now been mostly segregated into its OCB segment. (3Q 2010

Earnings Presentation) As discussed on the year-end 2012 earnings call, the OCB segment

continued to be volatile and the company continued to add modest reserves to this segment.

(Earnings transcript for Q4 2012) The company also disclosed in its year-end 2012 investor

presentation that it was reviewing reinsurance strategies for its OCB segment. CNO also

continued to make rate filings with insurance regulators requesting increases in premiums on its

legacy LTC policies. (December 2012 Investor Presentation)




                                                  56

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 57 of 165



            214.   At a J.P. Morgan Insurance Conference presentation in March 2013 Frederick J.

Crawford, the then EVP of CNO, in response to a question regarding his “comfort level” with

CNO’s long-term care business, described it as follows:

                   Yes, so long term care, we sometimes like to call it a 4-letter word
                   at the company, because it’s certainly dealt with that way by both
                   rating agencies and investors, and for good reason. The track
                   record is anything but stellar, and it’s proving to be one of the
                   more complicated businesses to manage consistently and profitably
                   overtime. And a couple of things to recall about CNO, one is don’t
                   lose sight of the fact that we took $3 billion of the truly longer and
                   fatter tail long-term care business, and walled that off completely
                   from the company in a trust. We effectively mutualized it, we have
                   no risk on that business or even affiliation with that business, and
                   so that was a very important move that was made back a number of
                   years ago, pre-crisis.

(CNO Financial Group, Inc. Presents at JPMorgan 2013 Insurance Conference,
Mar-21-2013)

            215.   CNO also discussed accelerating the runoff of the OCB business through sales or

reinsurance, because the business produced “zero return.” (CNO Financial Group, Inc. Presents

at Citigroup US Financial Services Conference, Mar-06-2013)

            216.   At the same conference, Edward Bonach, in response to a question about the state

of the long-term care business responded: “To my earlier comment, any industry that isn’t

attracting capital eventually dies. We don’t see that as good that the long-term care industry is

retracting or that the number of companies actively selling in it is reducing.” He also expressed

concern that not all regulators were permitting premium increases on long-term care policies

even though he believed that many middle income Americans would need it, stating “[s]o we

hope that it doesn’t continue on that vein, but it needs some regulatory cooperation and certainly

interest rates being above where they are now would also help the industry in general.” During

this call, he further indicated that he was going to continue to request regulators for premium



                                                    57

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 58 of 165



increases and was hopeful that the industry would attract new capital in the form of “re-insurance

M&A.”

            217.   By 2013, CNO was managing its business through the four operating segments:

BCLIC, WNIC, Colonial Penn, and Other CNO Business. BCLIC marketed and distributed

Medicare supplement insurance, interest-sensitive life insurance, traditional life insurance, fixed

annuities and LTC insurance products to the middle-income senior market. WNIC marketed and

distributed supplemental health (including specified disease, accident and hospital indemnity

insurance products) and life insurance to the middle-income market. The Colonial Penn segment

marketed graded benefit and simplified issue life insurance directly to customers. The Other

CNO Business segment consisted of blocks of interest-sensitive life insurance, traditional life

insurance, annuities, long-term care insurance and other supplemental health products. These

blocks of business were not actively marketed.

            218.   While CNO continued to focus on finding ways to runoff its OCB segment, it

gradually shifted its LTC in-force mix towards shorter duration, limited benefit products, as

compared to legacy policies. In an earnings update call in December 2013, Bonach, the then

CEO of CNO discussed the rating agency perspective of the long-term business and legacy long-

term care, stating “..the reality is that long-term care is a very low-rated product on the scales of

the rating agencies…I would say they watch carefully our run-off blocks of business. They have

proven to be a historic level of volatility and earnings surprises, and so they realize that the

management of those run-off blocks and how we entertain strategies around that, play off so into

their view of the forward beta of the company.” (CNO Financial Group, Inc., 2014 Guidance

Update Call, December 18, 2013)




                                                 58

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 59 of 165



            219.   In an earnings call on February 12, 2014, Scott Perry, CNO’s then Chief Business

Officer, described CNO’s overarching goal for its LTC line of business as follows:

                   Having a robust marketplace that includes private long-term care
                   options is important for our country as it will reduce the burden on
                   already-strapped state Medicaid programs. Despite this growing
                   need, long-term care presents many challenges as insurers work to
                   balance the need to price products profitably with providing
                   affordable solutions for consumers. While new products currently
                   offered in the marketplace are significantly different than products
                   of the past, older blocks of the business continued to be a challenge
                   in recognizing that re-rate actions are becoming increasingly more
                   difficult than the current regulatory environment. At CNO, we
                   continue to actively work our in-force block via rate actions and
                   diligent claims management. Our current long-term care products
                   generally provide limited benefit periods, and this is slowly
                   shifting our in-force to a lower overall risk profile. Over the long
                   range, we are focused on working with the regulators, legislators
                   and industry partners to address this important need, and CNO
                   remains committed to serving the needs of its customers by
                   offering long-term care products.

(CNO Financial Group, Inc., Q4 2013 Earnings Call, February 12, 2014)

            220.   Thus, by 2014, CNO, for its own benefit and that of BCLIC and WNIC, already

had a lengthy history of trying to reduce its LTC exposure due to concerns about the uncertain

and increasing claims projections (due to higher morbidity, lower mortality and lower lapse rates

for policy holders than projected when the policies were underwritten) for those policies, and

that investment income from premiums collected on these policies was lower than projected in

an environment of low interest rates. This made its subsidiaries, BCLIC and WNIC, prime

candidates to furnish the assets that Beechwood’s founders would need to fuel the fraud they

planned to perpetrate.

                   6.     SHIP’s Continued Struggles

            221.   After CNO spun off SHIP, SHIP’s financial condition continued to decline and

SHIP’s LTC portfolio continued to incur significant unforeseen increases in claims (in insurance

                                                    59

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 60 of 165



industry parlance, claims due to adverse development) totaling over $200 million in the five-year

period from 2009 through 2013. During this period, SHIP’s loss ratio, i.e., the ratio of claims to

premiums, steadily increased, an indication of declining operating performance. (2009-2013

SHIP Statutory Financial Statements) Net investment income also declined, and was likely to

continue to decline as SHIP’s portfolio shrank from the need to make claims payments, in an

environment of flat to declining interest rates from reinvestment at lower investment yields.

Consequently, SHIP’s financial condition continued to deteriorate.

            222.   SHIP had long had adverse loss experience in its LTC portfolio, which negatively

affected its regulatory surplus. If its regulatory surplus were to decline below a certain threshold

level, the Indiana Department of Insurance could exercise certain enforcement powers, including

placing the company into receivership and ordering liquidation.

            223.   Following its spinoff from CNO, SHIP continued to be financially distressed. For

instance, in 2013, SHIP’s statutory reserves of $2.7 billion were over 30 times its statutory

surplus of $90 million, implying that it was extremely vulnerable to further unexpected losses in

its runoff portfolio.

            224.   Thus, by 2014, SHIP was in dire straits. It also had no, or virtually no, options for

obtaining reinsurance or other arrangements for offloading any of its LTC risk, and, accordingly,

it was a prime candidate to furnish the funds that would be used in Beechwood’s fraud.

                   7.     BCLIC and WNIC’s Introduction to Beechwood

            225.   In 2013, CNO and 40/86 began to look for reinsurance CNO’s legacy LTC

policies at BCLIC and WNIC.

            226.   As part of that process, Rick Hodgdon (then an employee of Willis Re Inc.

(“Willis Re”) and later a Platinum and Beechwood employee) and Michael Kaster (a former


                                                    60

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 61 of 165



CNO employee with familiarity with the LTC portfolio) of Willis Re, a reinsurance subsidiary of

Willis Group Holdings plc, introduced CNO to Beechwood Re, which, by all appearances, was a

new insurance company with no existing business at this time, domiciled in the Cayman Islands.

(BCLIC Complaint, ¶¶ 53, 54)

            227.   BCLIC and WNIC allege that they “went to the reinsurance marketplace to seek

certain long-term care blocks of business,” that “[s]everal reinsurers were interested in the

business, including Beechwood,” and that “Hodgdon purportedly joined Beechwood while

Plaintiffs were evaluating competing reinsurance proposals.” (BCLIC Complaint, ¶¶ 10, 54) In

actuality, as forth above, by 2013, reinsurance capacity for books of legacy LTC business, such

as those of BCLIC and WNIC, was unavailable or virtually unavailable.

            228.   In November 2013, CNO, BCLIC and WNIC began conducting due diligence on

Beechwood. (BCLIC Complaint, ¶ 66)            BCLIC and WNIC claim that, as part of that due

diligence, they “made several inquiries to Feuer and Taylor about Beechwood’s ownership

structure and capitalization,” but that “Feuer and Taylor repeatedly told Plaintiffs that

Beechwood was mostly owned by them personally, as well as Levy, and that they had capitalized

Beechwood with their families’ investments and with monies earned during their successful

careers.” BCLIC further claims that “[w]hen Feuer and Taylor asked Beechwood about these

family trusts, Beechwood refused to identify the investors, citing to ‘confidentiality

agreements,’” at which point BCLIC and WNIC claim that they accepted Feuer and Taylor’s

“represent[ations] to [them] that these minority interests represented purely “passive”

investments.” (BCLIC Complaint, ¶¶ 66, 67)

            229.   In marketing materials that were provided to CNO, for itself and BCLIC and

WNIC, Beechwood Re was described as being formed to provide offshore reinsurance capacity


                                                61

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 62 of 165



to Life, Accident and Health Insurance companies “seeking improved capital efficiency through

reallocations of surplus.”      (Beechwood Re, Investment Strategy & Guidelines, Discussion

Document, September 2013) Those materials also indicated that Beechwood would manage

investments directly and through third-party managers across multiple strategies.

            230.   BCLIC and WNIC further allege that “Defendants repeatedly advised [BCLIC

and WNIC] in writing, that the reinsurance trust assets would be managed responsibly, with

proper risk management, for the benefit of policyholders” at a time when “Beechwood was a

new reinsurance company with no existing business.” (BCLIC Complaint, ¶¶ 55, 60)              No

prudent insurer would have accepted all these representations at face value.

            231.   Further, while BCLIC and WNIC claim that the insiders “hid Beechwood’s deep

ties to Platinum” (BCLIC Complain, ¶ 27), the connection between the two groups was hidden in

plain sight. BCLIC and WNIC themselves acknowledge that Beechwood had “deep ties to

Platinum.” (BCLIC Complaint, ¶¶ 27, 36) These “deep ties” would have been readily apparent

to any prudent insurer who investigated. In its marketing materials, Beechwood cited Levy’s

track record as the basis for investment returns for funds invested with Beechwood Re. Yet

Levy’s biography, which was included in the marketing materials provided to CNO, BCLIC and

WNIC, described his extensive experience as a portfolio manager, which had been at PPVA

Master Fund and was easily determinable. Moreover, this fact would have been obvious from

even a cursory background check on him. The investment strategies that Beechwood Re

described for its reinsurance clients closely matched Levy’s own experience at the PPVA Funds.

            232.   As BCLIC and WNIC acknowledge in their pleadings, “no insurance company

would invest in Platinum or enter into a reinsurance agreement with a reinsurer tied to Platinum.”




                                                62

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 63 of 165



(BCLIC Complaint, ¶ 41) Yet that is exactly what BCLIC and WNIC chose, with eyes wide

open, to do.

            233.   In November 2013, BCLIC and WNIC sent a team to meet with Beechwood. As

BCLIC acknowledges, in connection with that meeting, Hodgdon … sent [BCLIC and WNIC]

an email dated November 5, 2013, identifying the representatives from Beechwood who would

be attending the BCLIC and WNIC.” (BCLIC Complaint, ¶ 63) As BCLIC has acknowledged:

                   Beechwood, through Hodgdon, advised Plaintiffs that the
                   following Beechwood personnel would join the meeting: Feuer and
                   Taylor; Will Slota, who was designated as the “COO” of
                   Beechwood; Paul Poteat, who was designated as the “CTO” of
                   Beechwood; David Ottensoser, who was designated as the
                   “General Counsel” of Beechwood; Dan Small, who was designated
                   as the “Senior Secured Collateralized Loans PM” of Beechwood;
                   and David Leff, who was designated as the “US Fixed Income
                   PM” of Beechwood.

(BCLIC Complaint, ¶ 64)

            234.   Although BCLIC and WNIC claim to have only recently discovered that “Slota,

Poteat, Ottensoser and Small were at that time employees of Platinum, not Beechwood” (BCLIC

Complaint, ¶¶ 65, 66), most, if not all of, of these individuals’ ties to Platinum Partners were

discoverable online, and still are.

            235.   Meanwhile, Beechwood was anxious to get BCLIC and WNIC’s money into

Platinum Partners. For example, in an e-mail dated 2013, Nordlicht informed Naftali Manela:

“Hoping for beechwood money by then,” to enable him to pay a $2 million redemption by

December 15, 2013.

            236.   On February 1, 2014, Fuzion, entered into a Master Services Agreement with

Beechwood Re pursuant to which Fuzion agreed to administer the LTC insurance policies that

had been reinsured with Beechwood Re by WNIC and BCLIC with the approval of their

respective regulators. (SHIP Complaint, ¶¶ 11, 43)          By February 1, 2014, the task of
                                                 63

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 64 of 165



administering the long-term BCLIC and WNIC policies in the Reinsurance Agreement was

delegated to Fuzion, whose employees (as employees of SHIP under the CNO umbrella) had

long been providing that service to SHIP.

                   8.     The BCLIC and WNIC Reinsurance Agreements

            237.   Effective October 1, 2013, BCLIC and WNIC ceded substantially all of their

long-term care business to Beechwood Re Ltd. in a 100% reinsurance transaction.                The

transaction closed on February 18, 2014. As part of the transaction, WNIC ceded $357 million

of statutory reserves, and paid $394 million in cash to Beechwood Re. (WNIC Statutory Basis

Financial Statements for the Years Ended December 31, 2014 and 2013) This amount mainly

consisted of $357 million to cover the future losses from the policies plus a “negative ceding

commission” of $42.2 million as additional cushion less certain transaction true up payments.

(BCLIC Complaint, ¶ 74)

            238.   Similarly, BCLIC ceded $196 million of statutory reserves, and paid $198 million

in cash to Beechwood Re. This amount mainly consisted of $196 million to cover the future

losses from the policies plus a negative ceding commission of $1 million as additional cushion

less certain transaction true-up payments. The transaction was approved by the appropriate state

insurance regulators.

            239.   Because Beechwood Re was an unauthorized offshore reinsurer (i.e. domiciled

outside the states of New York and Indiana where BCLIC and WNIC were domiciled), it was

required to create on-shore reinsurance trusts (the Reinsurance Trusts) to manage the assets

received in the reinsurance transaction. Wilmington Trust was the trustee for each of the

Reinsurance Trusts. BAM was the asset manager. Fuzion was chosen to be the administrator of

the reinsurance policies.


                                                  64

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 65 of 165



            240.   As BCLIC and WNIC have explained in the BCLIC Complaint:

                            BCLIC and WNIC are cedents under two reinsurance
                   agreements with reinsurer Beechwood. Under the Reinsurance
                   Agreements, BCLIC and WNIC transferred certain long term care
                   liabilities to Beechwood and paid Beechwood over $42 million as
                   a negative ceding commission (that is, BCLIC and WNIC paid
                   Beechwood $42 million to enter into the Reinsurance
                   Agreements).

                            Beechwood assumed control over claims administration,
                   and BCLIC and WNIC deposited approximately $550 million into
                   reinsurance trusts (“Trusts”) to be invested and managed by
                   Beechwood, subject to investment guidelines prescribed by the
                   Reinsurance Agreements and the insurance laws of New York and
                   Indiana. The assets in the Trusts were intended to serve as reliable
                   (i.e., safe and liquid) collateral for Beechwood’s obligations to
                   reimburse BCLIC and WNIC for claims on the transferred
                   liabilities and for Plaintiffs to obtain reserve credits.

(BCLIC Complaint, ¶¶ 74, 75)

            241.   Pursuant to the reinsurance agreements, Beechwood was required to deposit

assets into the Reinsurance Trusts accounts with an aggregate fair market value of 102% of the

statutorily required reserves (i.e., policy liabilities) as collateral for Beechwood’s obligation to

pay future claims on the reinsured policies. (New York Indemnity Reinsurance Agreement by

and between Bankers Conseco Life Insurance Company and Beechwood Re Ltd; Indemnity

Reinsurance Agreement by and between Washington National Life Insurance Company and

Beechwood Re Ltd)            Only trust assets in compliance with the reinsurance agreements’

investment guidelines qualified as countable. The Reinsurance Agreements defined qualifying

trust assets to include cash, certificates of deposit, or specific kinds of investments permitted

under New York and Indiana insurance laws, not including investments in which either party or

its affiliates had an interest, or investments in insolvent entities. In addition, Beechwood Re was

required to setup supplemental trusts to provide additional collateralization to cover reinsurance

liabilities.
                                                   65

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 66 of 165



            242.   The reinsurance agreements also required Beechwood to top-up the Reinsurance

Trusts in the event that the market value of the assets in the trusts fell below 102% of the amount

of the statutory liabilities. The reinsurance agreements permitted Beechwood to withdraw excess

amounts if the aggregate fair market value of Reinsurance Trust assets exceeded 102% of the

statutorily required reserves at the end of a quarter and the aggregate fair market value of the

assets in certain supplemental trust accounts exceeded 5% of the trust amount.

            243.   Conversely, Beechwood was required to cover any shortfalls in the Reinsurance

Trusts. Such shortfalls could occur if claims payments exceeded projections. Claim payment

uncertainty and volatility was the principal reason for CNO’s desire to reinsure this legacy

portfolio. In effect, Beechwood Re was assuming CNO’s risk through the reinsurance

transaction. However, WNIC and BCLIC would still be responsible for claims if Beechwood Re

were unable to do so through its replenishments of the Reinsurance Trusts. (BCLIC Complaint,

¶¶ 81-83)

            244.   The reinsurance agreements also established supplemental trust accounts to be

maintained as overcollateralization of Beechwood’s obligations. The supplemental trusts were to

hold assets with an aggregate fair market value equal or greater than of 5% of the statutorily

required reserves of the LTC policies.

            245.   Beechwood Re could request and withdraw excess funds from the supplemental

trusts if the market value of the assets in them exceeded 5% of the statutorily required

reinsurance reserves and the value of assets in the Reinsurance Trust exceeded 102% of the

statutorily required reserves.      Beechwood Re was required to make contributions to the

supplemental trusts if the trusts were not in compliance with the 5% overcollateralization

requirement. (BCLIC Complaint, ¶ 85)


                                                 66

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 67 of 165



            246.   As BCLIC and WNIC admit, the Reinsurance Agreements also included “audit

provisions” which permitted BCLIC and WNIC to initiate an audit of the investments in certain

circumstances.” (BCLIC Complaint, ¶ 212)

            247.   The steps that CNO took to reduce and/or mitigate its LTC exposure, including its

announced arrangement with Beechwood, were rewarded by its ratings agencies, exactly as CNO

had hoped and precisely why CNO, and its subsidiary 40/86 Advisors, directly involved itself

and directed the activities of BCLIC and WNIC in connection with their dealings with

Beechwood:

                   (a)    “A.M. Best views the recent long-term care reinsurance agreement with

                          Beechwood Re and this current transaction, pending its closing, as a credit

                          positive for CNO Financial,” A.M. Best Places Ratings of Conseco Life

                          Insurance Company Under Review With Positive Implications, A.M. Best

                          Press Release, March 3, 2014 ;

                   (b)    “…The ratings also reflect the success CNO Financial has had in

                          executing its business strategy, which included exiting/de-emphasizing

                          non-core product lines through divestiture and reinsurance. This included

                          the sale of Conseco Life Insurance Company and its closed block of

                          interest-sensitive life and annuity products to Wilton Reassurance

                          Company and reinsuring some of its legacy blocks of long-term care

                          (LTC) to Beechwood Re Ltd, both announced earlier this year,” A.M. Best

                          Upgrades Issuer Credit Rating Outlook to Positive for CNO Financial

                          (and subsidiaries BCLIC and WNIC), A.M. Best Press Release, August

                          14, 2014;


                                                   67

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 68 of 165



                   (c)    “…Fitch’s primary concern is CNO’s large, albeit reduced, exposure to

                          the individual long-term care (LTC) insurance business. The company has

                          actively managed down the exposure to its LTC exposure through

                          disposals, reinsurance, product design and systematic price increases over

                          the last several years,” Fitch Affirms CNO Financial’s Ratings; Outlook

                          Positive, Fitch Ratings Press Release, December 19, 2014.

                   9.     SHIP’s Introduction to Beechwood

            248.   SHIP was introduced to Beechwood Re in late 2013. According to SHIP, it “was

aware of the BCLIC and WNIC reinsurance arrangements through SHIP’s affiliate, Fuzion…”

(SHIP Complaint, ¶ 11)

            249.   Following SHIP’s introduction to Beechwood in 2013, Brian Wegner (“Wegner”)

the-then President and CEO, Paul Lorentz (“Lorentz”), the CFO of SHIP and others met with

Feuer, Taylor and Levy to discuss SHIP’s financial condition.

            250.   In November, 2013, in a blatant conflict of interest, Wegner attempted to

personally profit from SHIP’s prospective relationship with Beechwood, asking Feuer and Rick

Hodgdon of Beechwood about the possibility of Beechwood taking part in a side deal with a

separate business which he owned, in which Beechwood would provide that business with some

or all of a $1 million investment.

            251.   A series of meetings and communications between Fuzion, for SHIP, and

Beechwood ensued in 2014, when SHIP was evaluating Beechwood as a potential investment

manager, Beechwood – primarily through Feuer, Taylor, and Levy. (SHIP Complaint, ¶ 64)

            252.   According to SHIP, it did not perform its own due diligence and instead relied on

due diligence conducted by CNO.


                                                  68

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 69 of 165



            253.   Discussions between SHIP and Beechwood continued for some time. In 2014,

Wegner met with Feuer, Taylor and Levy, and was informed that because of the distressed

condition SHIP was in, Beechwood would not take on such liabilities in a reinsurance agreement.

But instead, it was proposed that SHIP enter into an investment management agreement that

would allow SHIP to participate in the same investments in which Beechwood was investing the

trust assets held in the Reinsurance Agreements with BCLIC and WNIC.

            254.   SHIP has acknowledged that, given the distressed nature of its book of business,

Beechwood Re indicated that it was unwilling to enter into a similar reinsurance arrangement

with SHIP pursuant to which Beechwood would, in essence, take SHIP’s reserves and then

assume the financial obligation to pay policy claims. Beechwood nevertheless advised SHIP that

it could gain access to the same kinds of allegedly high-quality, high-yield investments that

supported the BCLIC and WNIC agreements by entering into investment management

agreements with the Beechwood Advisors. (SHIP Complaint, ¶ 12)

            255.   Indeed, SHIP has alleged: “In 2014 and 2015, Wegner and Lorentz, and others

again met with and otherwise communicated with Feuer, Taylor, and Levy electronically, by

telephone, and in person to discuss SHIP’s unique status as a run-off insurer and the particular

challenges it faced with respect to its surplus. Feuer, Taylor, and Levy advised SHIP that

Beechwood Re was unable to enter into a reinsurance agreement with SHIP. They proposed,

however, to assist SHIP in improving its capital and surplus status by offering SHIP the

opportunity to participate in the same investments in which Beechwood Re invested the reserves

associated with the WNIC and BCLIC policies and certificates that were reinsured by

Beechwood Re.” (SHIP Complaint ¶ 45)




                                                  69

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 70 of 165



            256.   Unable to obtain reinsurance in the market, SHIP was highly motivated to enter

into the IMAs. Moreover, one of Fuzion’s primary functions was to provide all of SHIP’s

administrative services. Consequently, Fuzion, like SHIP, was highly motivated to enter into the

IMAs with Beechwood. Indeed, keeping SHIP in runoff and out of insolvency proceedings –

even by entering into what was, on its face, questionable arrangements – was the motivation of

Fuzion and its management, which, otherwise, would have been without significant income and

out of existence.

            257.   An examination of SHIP’s expense history demonstrates Fuzion’s parasitism.

During the period 2012 to 2017, the number of SHIP’s outstanding policies requiring

administration declined by 40% to 50%. Yet, during that same period, its payments to Fuzion –

for managing SHIP – increased by 20%. The dependency of Fuzion on the continued existence

of SHIP led Fuzion to manage SHIP into arrangements with Beechwood that, on their face,

presented risk of malfeasance.

                   10.    The SHIP Investment Management Agreements

            258.   SHIP, acting by and through the Fuzion personnel that staffed SHIP, entered into

three investment management agreements (“IMAs”) with Beechwood entities with broadly

similar terms that promised a guaranteed rate of return. Over time, SHIP invested approximately

$270 million with Beechwood and its affiliates pursuant to the three IMAs.

            259.   All three IMAs contain the same basic structure, with minor exceptions: (a) upon

SHIP depositing the funds into a designated trust account and granting Beechwood discretion

over investments, Beechwood guaranteed an annual investment return equal to 5.85% (non-

compounded) (the “Benchmark Percentage”) of the net asset value of the assets contributed to

the account; (b) this guaranteed payment was then immediately reinvested in the custody account


                                                  70

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 71 of 165



managed by Beechwood, which effectively made the guaranteed annual return “compounded;”

(c) in the event that SHIP’s investments under the IMAs did not achieve an annual Investment

Return of 5.85%, Beechwood was obligated to “(i) pay the Client [SHIP] any Investment Return

shortfall from its own account and (ii) as necessary, contribute assets to the Account from its

own account such that the net asset value of the Account equals the Initial NAV.”

            260.   This “True-Up Payment” provision effectively required Beechwood to pay the

guaranteed investment return and maintain the asset base, whether the investments performed as

Beechwood represented they would or not. The IMAs also permitted Beechwood to retain

investment returns above the 5.85% guaranteed Investment Return as a “Performance Fee.”5

            261.   On May 22, 2014, SHIP entered into its first IMA with Beechwood Bermuda (the

“BBIL IMA”), which, as noted above, was a Beechwood entity domiciled in Bermuda. Pursuant

to this IMA, SHIP deposited approximately $80 million into a custody account at Wilmington

Trust for investment by Beechwood Bermuda on SHIP’s behalf.                              Beechwood Bermuda

“appointed … as SHIP’s investment adviser and manager to invest and manage the funds on

behalf of SHIP and ‘subject at all times to the fiduciary duties imposed upon it by reasons of its

appointment to invest and manage the assets.’” (SHIP Complaint, ¶¶ 82-85)

            262.   SHIP executed its second IMA (the “BRe IMA”) with Beechwood Re on June 13,

2014 in which it invested an additional $80 million (estimated upon information and belief to be

$50 million) with Beechwood Re for a guaranteed return of 5.85%.                           SHIP claims that it

deposited that amount “into a custody account at Wilmington Trust for investment by

Beechwood Re on SHIP’s behalf.” (SHIP Complaint, ¶ 100) In fact, SHIP originally made two



5
 Two of the IMAs set forth these terms in the body of the agreement, while the third sets forth the guarantee of the
Benchmark Percentage in a side letter, which also included for that third IMA a 1% of the net asset value
Performance Fee even if the Benchmark Percentage is not achieved.
                                                        71

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 72 of 165



$25 million deposits and transferred $30 million from the BBIL IMA account, replenishing the

BBIL IMA account only later in connection with or after its third transaction with Beechwood.

            263.   As SHIP has admitted, in the BRe IMA, “the BRe IMA appointed Beechwood Re

as an investment adviser and manager to invest and manage the funds on behalf of SHIP and

subject at all times to fiduciary duties. Beechwood Re agreed to ‘use all proper and professional

skill, diligence and care at all times in the performance of its duties and the exercise of its powers

under this Agreement.’ BRe IMA, ¶ 1.” (SHIP Complaint, ¶ 101)

            264.   The third and final IMA was signed by SHIP with BAM I (the “BAM IMA”).

SHIP invested $110 million with BAM I pursuant to this IMA.

            265.   According to SHIP: “Contemporaneous with execution of the BAM IMA, in

January 2015, SHIP deposited an initial $50 million into a custody account at Wilmington Trust

to be invested and managed by BAM, subject to investment guidelines prescribed by the IMAs

and the insurance laws of Pennsylvania. Subsequently, in March 2015, SHIP deposited an

additional $60 million into the same account and subject to the same investment guidelines and

legal limitations, for a total investment of $110 million to be managed by BAM under the BAM

IMA. This $110 million was in addition to the $160 million invested with Beechwood pursuant

to the other two IMAs.” (SHIP Complaint, ¶ 116)

            266.   In SHIP’s further words, “[s]imilar to the other two IMAs, the BAM IMA

appointed BAM as an investment adviser and manager to invest and manage the funds on behalf

of SHIP and subject at all times to fiduciary duties. BAM agreed to ‘use all proper and

professional skill, diligence and care at all times in the performance of its duties and the exercise

of its powers under this Agreement.’ BAM IMA, ¶ 1.” (SHIP Complaint, ¶ 117)




                                                 72

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 73 of 165



            267.   In contrast to the BBIL and BRe IMAS, “[t]he language of the BAM IMA . . . did

not expressly guarantee a specific investment return.” (SHIP Complaint, ¶ 118) Rather, SHIP,

by its account, “ entered into a side letter with BRILLC, which was commonly controlled along

with the other Beechwood Advisors, and in the side letter BRILLC guaranteed an annual

investment return of 5.85% (non-compounded) of the net asset value of the assets contributed by

SHIP under the BAM IMA (the ‘Side Letter’).” (Id.)

            268.   By SHIP’s account,”[t]he method of calculating BAM’s Performance Fee was

slightly different under the BAM IMA as compared with the other two IMAs,” in that, under the

BAM IMA, “BAM’s Performance Fee was to be the greater of the following:

                   1% of the net asset value of the Assets in the Account as of the last
                   day of each measuring Year, or (2) 100% of the cash value
                   reflected in the Net Profit Yield (as defined below). For purposes
                   hereof, (a) “Net Profit Yield” shall be defined as the Total
                   Portfolio Yield (as defined below) minus 5.85% and (b) “Total
                   Portfolio Yield” shall be defined as the investment return (based on
                   both realized and unrealized trading profit) on the Account for
                   each respective measuring Year….”). BAM IMA, Exhibit B at ¶ 1.

(SHIP Complaint, ¶ 119)

            269.   According to SHIP, under all three IMAs, Beechwood “promised to make all

investment decisions and to manage SHIP’s invested funds “consistent with the general

investment policy, guidelines and restrictions” of Beechwood Bermuda, Beechwood Re Ltd. and

BAM. (SHIP Complaint, ¶¶ 91)             Further each of BBIL’s, Beechwood Re Ltd.’s and BAM’s

“Adviser Investment Policy, Guidelines and Restrictions” and “Guidelines for Senior Secured

Credit Opportunities expressly provide that Beechwood “must invest in a manner permitted by

“SHIP’s corporate investment guidelines ‘Senior Health Insurance Company of Pennsylvania:

Investment Objectives, Policies and Guidelines, Version 1.6.’ (‘SHIP’s Investment Policies’).”

(SHIP Complaint, ¶¶ 92)

                                                    73

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 74 of 165



            270.   SHIP asserts that its “Investment Policies begin by emphasizing that ‘[c]ognizant

of the fiduciary character of the insurance business, [SHIP] seeks to achieve investment returns

commensurate with the protection of invested capital while minimizing the risk of impairment of

investment assets to provide financial stability for its policy holders.’ SHIP’s ‘general investment

objective’ was specified to be ‘to seek current income consistent with the preservation of capital

and prudent investment risk. Long-term growth is an important secondary consideration.’”

(SHIP Complaint, ¶ 109)           Further, according to SHIP, each of Beechwood Bermuda’s,

Beechwood Re Ltd.’s and BAM’s “investment guidelines likewise required, among other things,

that Beechwood . . . would ‘engage in transactions in which there is a well-known and

understood counterparty risk, and liquid/valuable collateral to secure any such loan. Controls are

always in place to secure the movements of cash and proceeds such that Beechwood always has

a first right to monies.’” (SHIP Complaint, ¶¶ 111).

            271.   In fact, by their very nature, especially in view of SHIP’s financial condition and

the low-interest rate environment (the 30 year treasury was 3.77% of January 1, 2014 while

historically it had been 5%), the Beechwood investment contracts, with their non-investment

yield guarantees, were not appropriate for a distressed insurance company such as SHIP. Any

prudent insurance company in SHIP’s poor financial condition should have been investing in

investment grade securities. SHIP, on the other hand, knowingly took a significant financial risk

by seeking a high non-investment grade yield.

            272.   A prudent company in SHIP’s poor financial condition should have been

investing in investment grade securities. Yet in order to achieve a contractual return of 5.85% in

May 2014 when the contract was signed, Beechwood would have had to invest SHIP assets into

non-investment grade securities with a B rating or below. (2014 SHIP Statutory Financial


                                                   74

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 75 of 165



Statements; SHIP Investment Management Agreement (IMA) dated 5/22/14) B-rated securities,

at this time, were yielding approximately 5.3% and CCC-rated securities were yielding 8.5%

(Bloomberg Market Data). With this investment contract, in addition to ongoing issues with

accelerating insurance claims payments, SHIP was now exposed to the heightened risk of

principal loss.

            273.   But given the economics of the line of business, the fact that BCLIC and WNIC

were already invested by Beechwood in Platinum Partners investments, and the fact that at that

point Platinum Partners was boasting outsized returns, SHIP knowingly took the risk and either

allowed and turned a blind eye toward the investment in non-investment yield securities related

to Platinum Partners.

            E.     The Investment of BCLIC’s and WNIC’s Monies in the Beechwood
                   Reinsurance Trusts and SHIP’s Monies in the IMAs into the PPVA and
                   PPCO Funds, and CNO’s, BCLIC’s and WNIC’s Knowledge of Same

            274.   BCLIC and WNIC transferred a total of approximately $592 million to

Beechwood pursuant to the Reinsurance Agreements, and SHIP transferred another $270 million

over time to Beechwood pursuant to the IMAs (collectively, the “Insurance Company Funds”)

– for a total of approximately $912 million.

            275.   After entering into the Reinsurance Agreements and taking control of the

assets in the Beechwood Reinsurance Trusts and IMAs, Beechwood immediately began using

the Insurance Company Funds to prop up the PPVA and, to a lesser extent, PPCO Funds.

                   1.     CNO’s, BCLIC’s and WNIC’s Knowledge                      and    Actions
                          Following Execution of the Reinsurance Agreements

            276.   The Reinsurance Agreements required Beechwood to provide reports, at least on a

quarterly basis, in which a value was established for each of these investments, so as to

determine whether the Benchmark Percentages were being maintained. Beechwood provided
                                                  75

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 76 of 165



these reports to BCLIC and WNIC using the mails and wires of interstate commerce, and applied

artificial values for these and other investments of the trust assets that overinflated true values so

as to avoid having to “top off” any shortfalls with its own funds, and further so as to withdraw

sums as “surplus” for its own benefit.

            277.   These reports identified the trust investments, some of which included the

Platinum Partners’ name, and some of which were easily associated with Platinum Partners by

basic due diligence. BCLIC and WNIC knew Beechwood was investing trust assets with the

PPVA Funds and/or the PPCO Funds.

            278.   BCLIC and WNIC quickly became suspicious of how the assets in the

Beechwood Reinsurance Trusts were being reinvested. Indeed, they admit that:

                   As Levy began investing the Trust assets in 2014, BCLIC and WNIC
            began receiving quarterly reports from Beechwood. Upon receiving these reports,
            BCLIC and WNIC began questioning a number of the investments into which
            Beechwood directed Trust assets. Among other things, BCLIC and WNIC learned
            that Beechwood:

                         purchased a loan to George Levin, who was a principal in the
                          Rothstein Rosenfeldt Adler PA Ponzi scheme (the “Rothstein
                          Ponzi scheme”). Platinum apparently obtained a large judgment
                          against Levin, forcing him into bankruptcy. . . .

                         loaned money to a Platinum-controlled entity which was run by
                          Moshe Oratz and Aaron Elbogen. Oratz was jailed in connection
                          with a gambling ring, and Elbogen settled charges brought by the
                          Securities Exchange Commission (“SEC”) over fraudulent trade
                          executions; and loaned money to Cashcall Inc., which was sued by
                          the Consumer Financial Protection Bureau and 17 states for
                          violating consumer protection and usury laws providing interest-
                          rate caps.

                   These investments were objectionable to [BCLIC and WNIC]
                   because they are not suitable investments for reinsurance trust
                   funds, which should be conservative investments to ensure that
                   there are sufficient assets to pay policyholder claims. Additionally,
                   for reputational reasons, Plaintiffs could not possibly be seen as
                   doing business with such disreputable firms and individuals.

                                                    76

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 77 of 165



(BCLIC Complaint, ¶ ¶ 86-87)

            279.   BCLIC and WNIC also specifically discussed with Beechwood the millions of

dollars of trust assets being invested with Platinum Funds and their portfolio entities, leaving no

doubt that BCLIC and WNIC had specific knowledge that trust assets were being invested by

Beechwood in very aggressive Platinum Partners-related investments as of March 2014.

            280.   Internal Beechwood/Platinum e-mails reflect that BCLIC’s, WNIC’s and CNO’s

questions resulted in a meeting with Beechwood at BCLIC’s and WNIC’s offices in Carmel,

Indiana to address the insurers’ concerns on March 25, 2014. In an e-mail to Levy, Nordlicht

and Manela on March 10, 2014, Taylor called for an all-hands meeting to prepare for the March

25 meeting to respond to the questions of CNO Chief Investment Officer Eric Johnson regarding

“Platinum” and Platinum investments, including Black Elk, ALS and Golden Gate (all discussed

below). Five days later, in advance of the meeting, CNO’s Johnson told Levy that “Platinum” fit

CNO’s (BCLIC’s and WNIC’s) investment guidelines only if “we treat it on a look through basis

as to the fund’s individual holdings.”    A slide presentation shows that during the March 25th

meeting, the Beechwood representatives reviewed specific Platinum portfolio positions in which

BCLIC’s and WNIC’s money was invested, including Golden Gate and Bradley (also discussed

below).

            281.   BCLIC and WNIC also concede that they “raised questions concerning how

Beechwood characterized and valued assets in the Trusts. For example, Beechwood made

numerous investments of Trust assets in notes collateralized not by assets, but rather by the

borrowers’ equity or other borrowers’ debt instruments. Yet, Beechwood inflated the value of

these tenuous forms of collateral to conclude that the Trusts were over-collateralized. In addition,




                                                77

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 78 of 165



Beechwood had invested assets in risky businesses, including start-up and severely distressed

companies.” (BCLIC Complaint, ¶ 89)

            282.   Thus, as the BCLIC Complaint (like Beechwood’s and CNO’s e-mails) makes

clear, BCLIC and WNIC, and for that matter CNO, knew that the assets they (or in the case of

CNO, its subsidiaries) invested were being invested with funds managed by Platinum Partners.

That is why, according to BCLIC and WNIC, in response to BCLIC’s and WNIC’s purported

demands:

                   In late 2014, Feuer and Taylor promised [BCLIC and WNIC] that
                   Beechwood would begin to unwind Beechwood’s significant
                   investments in companies controlled by Platinum. Plaintiffs were
                   thus led to believe that Beechwood would take steps to divest itself
                   of such investments. Beechwood partially redeemed its direct
                   investments in the Platinum funds, but found other ways to support
                   Platinum, namely, by investing in companies that Platinum owned
                   or controlled.

(BCLIC Complaint, ¶ 97)

            283.   However, this divestment – despite additional Beechwood meetings at BCLIC’s

and WNIC’s offices in Indiana, including in November 2014 -- according to BCLIC and WNIC,

“did not occur” fully (BCLIC Complaint, ¶ 99) While Beechwood may have disposed of certain

Platinum-related assets by 2015, it continued to hold and/or acquire others -- all without CNO,

BCLIC or WNIC taking the steps they only later took when Platinum, due to the very public

indictment of Huberfeld, became a public relations liability. Rather, according to BCLIC and

WNIC, “Beechwood made investments with Trust assets through 2015 and 2016 totaling tens of

millions of dollars in Platinum-related companies, including after Huberfeld was arrested” [as

described below] and “[i]n 2016, Beechwood again invested Trust assets directly into Platinum’s

funds.” (BCLIC Complaint, ¶ 99) Since BCLIC and WNIC were receiving statements and were

already hyper-focused on Platinum, they knew or must have known this.

                                                   78

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 79 of 165



            284.   The Reinsurance Agreements also contained audit provisions, permitting BCLIC

and WNIC the right to analyze the trusts investments for compliance with the Reinsurance

Agreements themselves, for the reasonableness of the values given for them, and for any

conflicts that may be an issue, among other things.            After specifically discussing with

Beechwood the millions of dollars of trust assets being invested in the PPVA Funds, the PPCO

Funds and their portfolio entities, leaving no doubt that BCLIC and WNIC had specific

knowledge that trust assets were being invested by Beechwood in very aggressive investments,

BCLIC and WNIC did not then invoke these audit provisions.

            285.   Rather, for the next two years, BCLIC and WNIC maintained the status quo with

Beechwood, and allowed the investments to continue in the same vein, which resulted in at least

$325.2 million to be invested in the PPVA Funds and their portfolio entities, and approximately

$108.9 million to be invested in the PPCO Funds and their portfolio entities.

            286.   Because they had no real alternatives to mitigate their LTC risk, BCLIC, WNIC

and CNO were incentivized to continue their relationship with Beechwood for more than two

years.

                   2.     SHIP’s Knowledge and Actions Following Execution of the
                          Reinsurance Agreements

            287.   According to SHIP, “[r]ather than adhering to their representations and promises

made in the IMAs and otherwise, the Beechwood Advisors, in concert with the Individual

Defendants, used most of the SHIP funds entrusted to them to acquire high-risk, complex,

inadequately collateralized, and often distressed investments tied to Platinum that were purposely

structured by Beechwood, the Individual Defendants, and the co-conspirators to enrich

themselves and their related parties at the expense of investors like SHIP.” (SHIP Complaint,



                                                  79

5520108.6
             Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 80 of 165



¶ 130) Yet, it is clear that all along SHIP knew, or willfully blinded itself to the fact, that

Beechwood was entrusting its money to Platinum Partners.

            288.   Events both before and after the creation of the IMAs confirm that the

Beechwood Entities invested the funds in the SHIP IMAs into limited partnership interests in the

PPCO Funds and the PPVA Funds, purchased securities from the PPVA Funds at inflated

valuations and made direct investments into portfolio companies of the PPCO Funds and the

PPVA Funds. (SHIP Complaint, ¶ 131)

            289.   According to SHIP, “Beechwood invested SHIP’s money in direct and indirect

interests in numerous loans that had been made by Platinum-related entities, including PPCO and

PPVA” and “[w]hen they purchased these investments on SHIP’s behalf, typically from PPCO,

PPVA, or an entity managed by or related to Beechwood, the Individual Defendants knew, or

were grossly negligent in not knowing, that the investments were severely distressed, defaulting,

or about to default.” (SHIP Complaint, ¶ 131)

            290.   However, SHIP admits that “Beechwood also provided monthly valuation reports

to SHIP that purported to show the value of the assets under management.” (SHIP Complaint, ¶

133)        In fact, the IMAs required monthly and quarterly holdings reports, with valuations

prepared by independent appraiser, Lincoln International, with information obtained from

Platinum Management regarding the portfolio companies, as described in a November 13, 2013

agreement between Lincoln Partners and Platinum Management. These holdings and valuation

reports made clear that the assets being purchased in the accounts had significant connections to

the funds of Platinum Partners. In addition, these holdings reports would also have revealed if

the Beechwood funds were adhering to SHIP’s investment management guidelines.




                                                80

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 81 of 165



            291.   SHIP’s knowledge that Beechwood was no typical reinsurer, and could not

possibly have been guaranteeing SHIP’s returns with legitimate, investment grade investments,

became apparent upon a series of transactions in February 2015.

            292.   At that time, SHIP transferred $50.2 million in cash from its IMA with

Beechwood Bermuda to Beechwood Investments in exchange for a note issued by Beechwood

Investments to Beechwood Bermuda for SHIP’s account (the “Beechwood Investments Note”).

            293.   On the same day, in what appears to be a quid pro quo, round-trip arrangement,

SHIP borrowed $50 million in funds from Beechwood Investments to shore up its balance sheet

and issued a 6% junior surplus note due to Beechwood Investments in five years, in exchange.

(SHIP and N Management (sole management of Beechwood Investments) $50 million Surplus

Note Agreement dated 2/2/15).

            294.   This surplus note was critical to insurance regulators’ approval of SHIP’s

continued operations outside of rehabilitation and therefore SHIP’s survival. Between 2008,

when CNO spun off SHIP, to 2015, when the surplus note was issued, SHIP’s statutory surplus

fell from $193 million to $56 million. However, because, the surplus note was junior to SHIP’s

policyholders’ claims, it immediately increased SHIP’s regulatory surplus by $50 million (2015

SHIP Statutory Financial Statements).         This was important because interest and principal

payments on the surplus note (or other debt) required approval of the Commissioner of the

Indiana Department of Insurance, and debt that was ahead of policyholder claims was highly

unlikely to be approved by the Commissioner because of SHIP’s poor financial condition.

Ultimately, no interest or principal payments were ever approved by the Commissioner.

            295.   Without this injection of $50 million in capital, all else equal, SHIP statutory

surplus would have been below zero by year end 2015.


                                                  81

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 82 of 165



            296.   Another unusual aspect of the surplus note was its below market pricing. In 2009,

before its credit ratings were discontinued entirely, SHIP was a CCC+ rated company with a

deteriorating outlook. SHIP was likely worse off by the time of the surplus note issuance. Five-

year CCC yields at this time were approximately 11%, which was 5% above the 6% coupon on

the surplus note that was issued at par. The interest rate on the surplus note should have been

even higher at the time of its issuance. At that time, given SHIP’s poor financial condition, state

regulators would almost certainly have not permitted SHIP to make any cash interest payments

in the future. In fact, as mentioned earlier, SHIP has made no cash interest payments to date.

Had this been a real transaction, rather a round-tripping of funds, the interest rate would have

been much higher.

            297.   The surplus note transaction was a sweetheart deal for SHIP that encouraged it to

look the other way and ignore the fact that its monies were being invested in funds of Platinum

Partners, which it knew was laden with fraud and breaches of fiduciary duty.                 It also

demonstrates SHIP’s willingness to engage in questionable transactions in an attempt to survive.

More than that, with $50 million of a total of $270 million that SHIP invested through the

Beechwood IMAs now backed by the creditworthiness of SHIP (through the surplus note), SHIP

had every reason to believe that Beechwood could not legitimately generate a guaranteed return

of 5.85% on SHIP’s funds. Put another way, to compensate for the substantial investment in

SHIP debt, the Beechwood IMAs would have otherwise generate returns well in excess of 7%.

This was proof positive that the arrangement between SHIP and Beechwood was a marriage of

convenience – not legitimate risk mitigation – that SHIP eagerly embraced for its own survival,

turning a blind eye from obvious red flags regarding Beechwood.




                                                  82

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 83 of 165



            298.   Indeed, by December 31, 2015, for purposes of its own statutory financial

statements, SHIP had determined the fair value of the surplus note to be $37.3 million.

Tellingly, by year-end 2017, SHIP valued this surplus note at only $1.8 million (2015 and 2017

SHIP Statutory Financial Statements).

            F.     The Specific Investments of the Insurance Company Funds in Platinum and
                   Its Portfolio Companies

                   1.    PPCO and the Insurance Company Funds

            302.   With respect to PPCO, between February 2014 and December 2015, the

Beechwood Insiders caused the Beechwood Entities to use funds transferred by BCLIC or WNIC

into the Beechwood Reinsurance Trusts to make certain investments including:

                   (a)   to purchase LP interests in the PPCO funds for $36 million in February

                         2014;

                   (b)   to make a $25 million loan to Credit Strategies, LLC (“Credit

                         Strategies”), an entity owned by PPCO (an existing investor, Aaron

                         Elbogen provided another $4 million and two other investors provided $1

                         million, bringing the total of the loan facility to $30 million) in February

                         2014, followed by a $19.8 million loan to Credit Strategies in February

                         2016. Credit Strategies, a Delaware LLC, was a subsidiary of PPCO and

                         was formed to hold PPCO’s membership interests in ALS Capital

                         Ventures (“ALS”), a company that managed life settlement policies; and

                   (c)   to make a $5 million loan (the “LC Energy Term Loan”) to another

                         portfolio company, LC Energy Operations LLC (“LC Energy”) in June

                         2014.

                   2.    Credit Strategies
                                                  83

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 84 of 165



            303.   The business model of ALS was to manage life insurance policies that it

purchased from insured individuals at a discount to the policy death benefit, in exchange for

making future insurance premium payments and the rights to receive the death benefit. Prior to

2014, ALS was majority owned jointly by PPCO and PPVA (with certain third parties holding a

small interest). PPVA and PPCO were jointly responsible for paying the premiums for the life

insurance policies.

            304.   The $36 million cash infusion from the Beechwood Reinsurance Trusts on or

around February 19, 2014 enabled the Platinum Insiders to cause PPCO to purchase PPVA’s

membership interests in ALS for $24.5 million in cash. PPCO also purchased ALS interests

from PPLO and other minority interest holders a few months later.

            305.   Through its purchase of ALS membership interests from PPVA for $24.5 million

in cash, PPCO therefore ended up being the sole provider of financial and operating support to

ALS – an entity that required substantial liquidity in order to make premium payments on the life

insurance policies -- of over $41 million from 2014 until 2016 (2014-2016 PPCO Audited

Financial Statements). Specifically, PPCO, by being made to buy the ALS interests from PPVA,

became responsible for the entirety of ALS’ funding needs (i.e., premium payments) and thereby

relieving the pressure on PPVA’s liquidity from the need to fund a portion of the ALS premiums.

            306.   The 2014 financial statements for PPCO estimated premium funding needs at

ALS of approximately $10 million to $12 million each year for the next 5 years (2014 PPCO

Audited Financial Statements). Had PPCO not made these premium payments, the value of the

ALS investment, which at $85 million was also significantly inflated, would have declined

dramatically because of policy cancellations (Sterling Valuation Group, PPCO Valuation

Opinion 12/31/14). As an alternative to perpetually funding ALS’s needs, PPCO could have


                                                84

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 85 of 165



attempted to sell the ALS investment (20% of total assets at year-end 2014) to third parties,

likely at a significant discount to its inflated carrying value. As such, PPCO was harmed by the

Platinum Insiders causing it to        purchase PPVA’s investment in ALS to the amount of

approximately $23 million.

            307.   On or around March 19, 2014, the Beechwood Reinsurance Trusts loaned $25

million to Credit Strategies. PPCO used approximately $15.5 million of the proceeds to certain

third parties on account of the Black Elk transactions.            The Platinum Insiders caused

approximately $3 million to be used to redeem certain insiders, and approximately $8 million

was transferred to certain unprofitable PPCO portfolio companies, including LC Energy,

Daybreak Oil and Gas, and Greentown Oil and Gas, and other PPCO companies including, ALS

Capital Ventures, and Milberg LLP.

            308.   Furthermore, in February 2016, the Platinum Insiders caused Credit Strategies to

enter into a loan and security agreement with certain the Beechwood Reinsurance Trusts. The

Platinum Insiders further caused Credit Strategies to draw down more than $20 million under

this facility in 2016. The majority of the $20 million funded ALS’s life insurance premiums and

$5.5 million was transferred to PPVA to help it conceal its liquidity crisis. The remainder was

used to pay management fees ($1.5 million), fund Northstar ($1.2 million), and to fund Desert

Hawk ($600,000), another failing portfolio company that had been put back to PPCO as part of

the PPCO Loan transaction (described below). The Platinum Insiders’ orchestration of this

transaction harmed PPCO because the loan proceeds were used to sustain PPVA, pay

management fees, and to prop up failing portfolio companies, Northstar and Desert Hawk.

                   3.     LC Energy




                                                  85

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 86 of 165



            309.   LC Energy, a Delaware LLC, was formed as a shell by the Platinum Insiders in

February 2014 was the assignee for PPCO to acquire the assets of the Lily Group through a

Chapter 11 bankruptcy process (LC Energy APA dated 1/27/14). The Platinum Insiders then

caused LC Energy to acquire substantially all of the assets of the Lily Group for a purchase price

consisting of a $9 million credit bid (against PPCO’s pre-petition secured claim of $18 million)

and up to an additional $9 million in production payments to be made by December 2025

(Buyer’s Closing Statement dated 4/7/14).

            310.   The major mining asset of Lily was the Landree mine, located in Greene County

in Jasonville, Indiana in the Illinois Coal Basin. The mine had reserves of approximately 25

million tons and was not operational. After the successful bankruptcy bid, LC Energy restarted

operations in May 2014. Prior to various accidents including a roof collapse, the mine was

operating below full capacity and was producing approximately 15,000 tons/month, which was

then sold for $61/ton. It had not yet reached cash flow breakeven. However, the company,

controlled by the Platinum Insiders, claimed that it was working on several operational strategies

to increase profitability and to optimize production (Platinum LC Energy Valuation Memo dated

February 2014).

            311.   On June 3, 2014 the Platinum and Beechwood Insiders caused LC Energy to

borrower $5 million from the Beechwood Reinsurance Trusts. The LC Energy Term Loan had

an annualized interest rate of 18%, payable quarterly. LC Energy forwarded $3.5 million to

PPCO, and retained $1.5 million immediately after the loan was made, LC Energy was unable to

make interest payments on it. Nevertheless, from June 2014 to December 2015, the Platinum

Insiders caused PPCO to advance a total of $12 million of Beechwood money to LC Energy, of




                                                 86

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 87 of 165



which $1.4 million was used to pay interest on the indebtedness to the Beechwood entities that

held the LC Energy loan.

            312.   The Equity Receiver’s financial analysis indicates that the LC Energy Term Loan

was worth well below par. As discussed in more detail later, this loan was transferred back to

PPCO in a fraudulent transfer that directly harmed PPCO.

                   4.     PPVA and the Insurance Company Funds

            313.   As to PPVA, between February 2014 and December 2015, the Beechwood

Insiders caused the Beechwood Entities to use funds transferred by BCLIC and WNIC into the

Beechwood Reinsurance Trusts or by SHIP pursuant to the IMAs:

                   (a)    to make $132.5 million of direct loans to portfolio companies of the PPVA

                          Funds, $62.9 million of which were made with monies from BCLIC or

                          WNIC and $69.6 million of which were made with monies from SHIP and

                          (the “Direct PPVA Portfolio Company Loans”);

                   (b)    to pay approximately $176.2 million to the PPVA Funds to purchase

                          investments in portfolio companies of the PPVA Funds directly from the

                          PPVA Funds at inflated values, $110 million of which was made with

                          monies from SHIP and $65.5 million of which were made with monies

                          from   BCLIC     and   WNIC     (the   “Beechwood-PPVA       Investment

                          Purchases”); and

                   (c)    to pay approximately $16.5 million to the PPVA Funds to purchase

                          limited partnership in them, all of which originated with SHIP (the

                          “PPVA Limited Partnership Purchases,” together with the           Direct




                                                  87

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 88 of 165



                          PPVA Portfolio Company Loans and the PPVA Investment Purchases,

                          collectively, the “PPVA Infusions”).

            314.   In the aggregate, the Beechwood Insiders caused the Beechwood Reinsurance

Trusts and the SHIP IMA accounts to invest $308 million in PPVA portfolio companies, through

direct loans to portfolio companies and purchases of portfolio companies’ securities from PPVA.

Among others, these portfolio companies, included Black Elk Energy Energy Offshore

Operations, LLC, Golden Gate Oil, LLC, PEDEVCO, Implant Sciences, Northstar Offshore

Group, Montsant, Desert Hawk and China Horizon.

            315.   In many situations, these companies were either non-operating, unprofitable or

financially distressed. All the parties to transactions involving these securities, notably

Beechwood, CNO, BCLIC, WNIC and SHIP, were aware of these facts. Yet Beechwood, CNO,

BCLIC, WNIC and SHIP orchestrated the eventual transfer to PPCO of a portion of their

exposure to these companies, which they had previously acquired from PPVA in what amounted,

as alleged below, to fraudulent transfers and securities fraud. In exchange, CNO, BCLIC, WNIC

and SHIP siphoned away the most valuable asset of PPCO – its interests in Agera Energy LLC

or acquired security interests in all of PPCO assets, including Agera Energy LLC.

                   5.     Black Elk Energy Offshore Operations, LLC

            316.   The Platinum Insiders’ manipulation of PPCO to participate in the Black Elk

investment scheme depended on the use of funds from the Beechwood Reinsurance Trusts and

the SHIP IMA accounts, and directly led to the damages claims of $24.6 million claim by the

Black Elk Trustee against the PPCO Receivership.

            317.   Black Elk Energy, LLC (“BEE”) was an independent oil and gas company

headquartered in Houston, Texas. BEE was formed as the holding company for Black Elk, an


                                                  88

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 89 of 165



independent oil and gas company. Black Elk acquired distressed properties at deep discounts,

improved production and decline rates, reduced operating costs, and then sold the assets at a

premium. Black Elk focused its interests within the Mid-West and Southern Gulf Coast states.

From 2008 to 2011, Black Elk employed an acquisition strategy to expand its holdings and

further develop its business. (2014 Black Elk 10-K; Platinum Black Elk Investment Memo)

            318.   In 2009, PPVA invested in Black Elk. The investment initially appeared very

successful. For instance, in 2011, the Wall Street Journal reported that, aided in part by the ban

on drilling in the Gulf of Mexico after the BP Macondo explosion and oil spill, Platinum’s Black

Elk investment strategy “was Platinum’s most successful last year, having contributed a

significant portion of its high-teens return.” To finance its operations, on November 23, 2010,

Black Elk issued $150 million of 13.75% Senior Secured Notes (the “Black Elk Bonds”), with

holders granted a first priority lien on substantially all of Black Elk’s assets (2010 Black Elk 10-

K).

            319.   A November 16, 2012 explosion and fire on an offshore Black Elk platform

damaged the platform and caused the deaths of three workers. This incident combined with

deteriorating investment and market conditions caused Black Elk’s business to suffer and decline

(2012 Black Elk 10-K). At year-end 2013, the company was not in compliance with its credit

facility covenants (2013 Black Elk 10-K).

            320.   By year-end 2013, the approximately $209 million fair market value (according to

PPVA’s own financial statements) of PPVA’s Black Elk position represented almost 24% of its

investments in securities. Black Elk’s collapse would have precipitated a collapse of PPVA given

its own liquidity issues. (Platinum Partners Value Arbitrage Fund L.P. And Subsidiaries,




                                                  89

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 90 of 165



Consolidated Financial Statements, Year Ended December 31, 2013). At year-end 2013, PPVA

controlled 85% of the voting interests of Black Elk.

            321.   By early 2014, Black Elk was effectively insolvent, with missed payments to

creditors and increasing concerns about its impact on the closing of the Beechwood reinsurance

transaction. For instance, in an email to Levy, then a portfolio manager at PPVA, Nordlicht told

him: “We cant effect smooth transition to beechwood unless we straighten out black elk!!!!”.

            322.   The Beechwood Insiders caused the Beechwood Reinsurance Trusts and SHIP

IMA accounts also to provide support to Black Elk.             In February 2014, the Beechwood

Reinsurance Trusts were made to provide Black Elk with a $27 million line of credit.

            323.   PPCO, under the control of the Platinum Insiders, and SHIP also purchased Black

Elk bonds during this time (2014 PPCO Audited Financial Statements). The SHIP IMA accounts

purchased approximately $37 million in Black Elk bonds, while, by the hand of the Platinum

Insiders, PPCO purchased approximately $32.9 million (Prime broker statement, Nomura,

PPCO, March 01, 2014-March 31, 2014).

            324.   On April 1, 2014, PPCO was made by the Platinum Insiders to enter into an

exchange agreement with PPBE. In this exchange, PPCO exchanged (at a price of $96.75 of par)

$32.9 million of the Black Elk Bonds for a cash payment of $8.5 million and $23.3 million of

Black Elk Series E preferred equity. With this exchange, PPCO was left with approximately $24

million in Series E preferred equity.

            325.   The Black Elk scheme, orchestrated by the Platinum Insiders, involved selling off

Black Elk’s prime assets to Renaissance Offshore, LLC (the “Renaissance Sale”), and diverting

the proceeds from that sale to redeem the Series E Preferred equity. PPVA and Beechwood,

controlled by the Platinum and Beechwood Insiders, implemented a scheme to fraudulently


                                                  90

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 91 of 165



claim that a majority of unaffiliated and disinterested holders of Black Elk Notes voted to permit

the use of the proceeds of the Renaissance Sale to redeem the Series E preferred equity.

            326.   The lynchpin to the fraudulent transfer scheme was to secure an amendment of

the indenture governing the Black Elk Bonds (the “Indenture”) to permit use of the Renaissance

Sale proceeds to redeem Series E preferred equity ahead of the Black Elk Notes. Securing such

an amendment required the consent of a majority of disinterested holders.

            327.   As explained in the Offer to Purchase and Consent Solicitation Statement:

“Pursuant to Section 316(a) of the Trust Indenture Act of 1939, Notes owned by the Company or

by any person directly or indirectly controlling or controlled by or under direct or indirect

common control with the Company shall be disregarded for purposes of determining the

majority.” Because PPVA controlled Black Elk, this statement meant that the sum of all Notes

held by Platinum, Platinum-affiliated entities and entities controlled by Platinum were to be

subtracted from the $150 million Notes otherwise entitled to vote (On August 18, 2014, the

Platinum Insiders caused PPCO to purchase Black Elk Notes from PPBE and Platinum Partners

Black Elk Opportunities Fund International Ltd with a combined face value of $32.9 million).

Of the remainder, a majority had to consent.

            328.   It was obvious that no rational unaffiliated and disinterested Black Elk Note

holder would consent to the proposed Indenture amendment, as it would effectively

deprive the holder of the senior security interest the Indenture otherwise afforded them in Black

Elk’s assets.      The most obvious way – to the fraudsters -- to secure that consent was to use a

Trojan horse “friendly” consenter: secure the votes of a company or companies holding a

substantial number of Notes that looked independent, but were in fact controlled by Platinum.




                                                  91

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 92 of 165



            329.   The “friendly” consenters that the Platinum Insiders mustered up were a group of

Beechwood Entities. As described earlier, in early 2014, Levy directed certain SHIP IMA

accounts at Beechwood to obtain approximately $37 million of the Black Elk Senior Notes. The

Beechwood Entities voted to consent in favor of the scheme.              Shortly after engineering

Beechwood’s purchase of the Senior Secured Notes and voting those in favor of the Platinum

scheme, Levy left his CIO position at Beechwood to return full time to PPVA.

            330.   Based on a fraudulent vote count that included both Notes owned by Platinum

affiliates and the Platinum-controlled Beechwood entities, PPVA, at the hand of the Platinum

Insiders, caused Black Elk to adopt a Second Supplement to the Indenture, which purported to

permit use of the Renaissance Sale proceeds to redeem Black Elk Series E preferred equity ahead

of the Senior Secured Notes. On the basis of this fraudulently secured supplement to the

Indenture, Black Elk’s PPVA-controlled Board of Managers directed that $98 million-virtually

the entire remaining cash balance from the Renaissance Sale-be diverted to the redemption of

Series E preferred equity that was either owned by Platinum or that Platinum would have been

obligated to repurchase absent the redemption.

            331.   These fraudulent transfers also included a transfer of more than $80,000 to

Chardan based on its role as broker of the put agreement that obligated PPVA to repurchase

Series E preferred equity owned by a third party. PPCO was also redeemed by the Platinum

Insiders out of its $24 million position in the Series E Preferred Equity. By virtue of the

fraudulent scheme, PPCO transferred $25.3 million to PPBE (comprised of the $24 million

received and another $1.3 million) to buy the 13.75% Black Elk Bonds previously exchanged

with PPBE on April 1, 2014. (Black Elk Complaint dated 8/31/17). PPVA, too, by the hand of

the Platinum Insiders, was redeemed of its position in the Series E Preferred Equity, and


                                                  92

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 93 of 165



promptly transferred approximately $42 million received directly from Black Elk to PPBEO and

PPBOI to buy the 13.75% Black Elk Bonds it had previously exchanged with PPBE.

            332.   There are numerous emails evidencing the intimate involvement of Levy, Small

and the Platinum Insiders in the Black Elk Scheme. For example, in an email from Mark

Nordlicht to Zach Small dated May 13, 2014, Nordlicht instructed: “Beechwood is buying 8

million black elk from PPVA. What is the best way to cross? Can we do it today please.”

Similarly, on June 23, 2014, Nordlicht emailed, “I want to move/sell 10 million of black elk

bonds to bbil the nomura account. Please take care of it.”

            333.   In December 2014, PPCO was made to exchange the 13.75% Black Elk Bonds for

Northstar Offshore debt (that was later converted to preferred equity) in a separate transaction

involving the acquisition of certain Black Elk assets by the Northstar Offshore Group. (Black Elk

and Northstar Exchange Agreement dated January 9, 2015)

                   6.    Golden Gate

            334.   In April 2012, Golden Gate was formed for the purpose of acquiring and

developing interests in certain oil and gas properties. The company was engaged in the

acquisition, exploitation, development, and production of oil and gas reserves in the United

States. (Golden Globe Form S-1). At the time of PPVA and Beechwood entities’ investments,

the company’s current and planned development was located primarily in the Niobrara Shale

play in Colorado, the Monterey Shale play in California, the Mississippian Lime play in Kansas,

and the Pre-Caspian Basin in the Republic of Kazakhstan. The company was not producing oil

nor was it expected to generate positive free cash flow for the foreseeable future. The company

operated an independent reserve report for the company prepared in in December 2014 estimated




                                                93

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 94 of 165



that the company had 17.5 million barrels of proved reserves, of which approximately 17.3

million barrels were undeveloped.

            335.   On April 10, 2012, Golden Gate issued $31.6 million of Senior Secured

Promissory Notes to Precious Capital LLC, a wholly owned subsidiary of PPVA (Golden Gate

Oil Advance Request to Precious Capital dated 4/18/12). Since PPVA’s initial investment, due to

the capital-intensiveness of the Company’s business combined with the significant decline in oil

prices, Golden Gate has consistently operated at a loss, burned through cash and has barely

produced oil. [Golden Gate 2014 10-K; A&M 4Q15 valuation memo]. In 2013, Golden Gate

generated only $1 million of revenue, but reported a net loss and operating cash burn of more

than $6 million.

            336.   Neverthelss, on February 26, 2014, the Platinum Insiders caused PPVA sell its

ownership in the Senior Secured Promissory Notes to CNO, BCLIC and WNIC through the

Beechwood Reinsurance Trusts for $28.4 million, with Precious Capital LLC retaining $3.2

million of the note. The notes were secured by all of GGO’s oil and gas assets, as well as all

deposit, security and commodity accounts of GGO. (Golden Gate Oil Note Sale Agreement

dated 2/26/14). Since issuance, GGO has failed to make a single interest payment on the Notes.

(Golden Gate 2013 and 2014 10-K; PPVA Complaint). This would have been obvious to the

holders of the Notes; i.e. CNO, BCLIC, WNIC and Beechwood.

            337.   On January 26, 2017, through the 2016 Agera Note Sale Class C Preferred Stock

Redemption (described more fully below), the Beechwood Insiders caused the Beechwood

Entities to redeem $35.4 million of the Agera Class C preferred shares, through which, Principal

Growth Strategies (“PGS”) was assigned $14.1 million of the GGO loan. While the $14.1

million GGO loan was exchanged for $14.1 million of Class C shares, the fair market value of


                                                 94

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 95 of 165



the GGO loan ranged from only $0.3 million to $0.7 million.          CNO, BCLIC, WNIC and

Beechwood misrepresented the value of these securities.

            338.   The Golden Gate loan was worth well below par.   As discussed in more detail

later, this loan was transferred back to PPCO in a fraudulent transfer that directly harmed PPCO.

                   7.    PEDEVCO

            339.   PEDEVCO is an energy company engaged in the acquisition and development of

high growth energy projects primarily in shale oil and gas in the United States. PEDEVCO’s

main assets are located in the DJ Basin in Colorado, in Comanche, Harper, Barber, and Kiowa

Counties in Mississippi, Kansas, and in the North Sugar Valley in Texas. As of February, 2015,

PEDEVCO had interest in 53 different wells, which produced approximately 994 bpd. The

company was founded in 2011 and is publically traded. It is headquartered in Danville,

California.

            340.   In March 2014, PEDEVCO issued Secured Promissory Notes (“PEDEVCO

Notes”) in the aggregate amount of $34.5 million, with total capacity of $50 million, in which

both, at the hands of the Beechwood and Platinum Insiders, the Beechwood Reinsurance

Trustsand RJ Credit LLC (a subsidiary of PPVA) participated. The PEDEVCO Notes held by

PPVA’s subsidiary were deliberatedly subordinated in priority to those held by the Beechwood

Reinsurance Trusts. In October 2014, certain SHIP IMA accounts acquired a $2.4 million

participation in the PEDEVCO Notes from the Beechwood Reinsurance Trusts.

            341.   As of year-end 2015, PEDEVCO had negative working capital, negative

operating cash flows and had suffered recurring losses from operations. It had no history of

generating any operating income and the auditors raised substantial doubt about its ability to

continue as a going concern (2016 PEDEVCO 10-K)


                                                 95

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 96 of 165



            342.   By year-end 2015, the company’s auditors expressed substantial doubt about its

ability to continue as a going concern because of declining oil prices and the company’s working

capital deficit and the need for additional funding to continue operations. Further the company

disclosed that if it ceased operations, all of its investors, including the Beechwood Reinsurance

Trusts and the SHIP IMA accounts would lose their investments.

            343.   Beechwood, CNO, BCLIC, WNIC and SHIP knew or should have known about

the dire financial condition of their PEDEVCO investment and looked for ways to alleviate their

exposure over time. On May 12, 2016, following a series of deferrals of principal and interest

payments to the Beechwood Reinsurance Trusts and SHIP on the Secured Promissory Notes,

PEDEVCO undertook a senior debt restructuring and new series of secured notes, namely the

Tranche A Notes and the Tranche B Notes. (2017 PEDEVCO 10-K; Amended and Restated

Secured Promissory Note dated 5/12/16). The investor group for these Tranche A Notes

consisted of RJC and two Beechwood entities, BHLN-Pedco and BBLN-Pedco, that were

unaffiliated with either SHIP or the Beechwood Reinsurance Trusts. The Tranche A Notes

(maturing in May 2019) had a maximum aggregate principal amount of $25.9 million, of which

$6.4 million was initially funded by BBLN--Pedco and BHLN-Pedco. The existing investors,

including SHIP, had their existing PEDEVCO Notes replaced with Tranche B Notes (the

“Amended PEDEVCO Notes”) that were subordinated to Tranche A Notes that PEDEVCO

issued to BBLN-Pedco and BHLN-Pedco. Given the company’s dire financial condition, the

15% interest on both series of notes was to accrue until 2017 and payable at maturity.

            344.   Given the poor financial prospects for the company, SHIP and the Beechwood

Reinsurance Trusts controlled by the Beechwood Insiders were anxious to offload these

securities. Within a month, in June 2016, approximately $8 million in face value of these


                                                 96

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 97 of 165



Amended PEDEVCO Notes were used as part of its consideration by AGH Parent (discussed

below) in its acquisition of a valuable convertible note issued by Agera Holdings LLC, from

PGS. AGH Parent was an entity set up specifically for this acquisition and was owned at the time

by SHIP and the Beechwood Reinsurance Trusts. After completing this fraudulent transfer, in

January 2017, AGH Parent then used a further $5.7 million of these Amended PEDEVCO Notes

as part of its consideration for the forced redemption of $35.4 million of its Class C preferred

units, which damaged PPCO. In both cases, the Amended PEDEVCO Notes were contributed to

AGH Parent by the SHIP IMA accounts and the Beechwood Reinsurance Trusts. For purposes of

these transactions, the Amended PEDEVCO Notes were mispresented by SHIP, CNO, BCLIC,

WNIC and Beechwood as if they were worth par, despite all the evidence to the contrary.

                   8.    Northstar Offshore

            345.   Northstar Offshore was formed in 2012 as an oil and gas exploration company

headquartered in Houston, Texas and strategically focused in the Gulf of Mexico. Northstar

GOM Holdings LLC (“Northstar Holdings”), a Delaware LLC, was formed on September 18,

2014 by PPVA, by the Platinum Insiders, for the purpose of acquiring Northstar Offshore from

Natural Gas Partners, an energy private equity firm. (Northstar Offshore Group, LLC, Financial

Statements with Independent Auditor’s Report, December 31, 2014 and Northstar GOM

Holdings LLC as Issuer and Each of the Guarantors Party Hereto, 12% Second Priority Senior

Secured Notes Due 2019, (the “12% Secured Notes”) Indenture, Dated September 18, 2014).

The acquisition was partially funded by $80 million of 12% Second Priority Senior Secured

Notes (the “Northstar Indenture Debt”) issued by Northstar Holdings. Northstar Offshore

served as a guarantor of this debt.




                                                97

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 98 of 165



            346.   SHIP, through its accounts at Beechwood, purchased $31 million of the Northstar

Indenture Debt. (Purchase Agreements with SHIP for $10.8 million and $20.2 million, March 31,

2015) One of the Beechwood Reinsurance Trusts, BRe WNIC 2013 LTC Primary, purchased

$19 million of this debt. (Purchase Agreement with BRe WNIC 2013 LTC Primary, March 31,

2015) New Mountain Finance Holdings purchased the remaining $30 million of the debt.

(Securities Purchase Agreement and Put Agreement, November 17, 2014).               The Northstar

Indenture Debt held by the Beechwood entities was further collateralized by PGS’ ownership

stake in Agera Energy LLC. See PPVA Complaint Ex. 60.

            347.   In December 2014, Northstar Offshore acquired a 14 field package of operating

and non-operating properties from Black Elk Energy. In this transaction, PPCO was caused by

the Platinum Insiders to exchange its remaining interest in the 13.75% Black Elk Bonds for notes

issued by Northstar Offshore.

            348.   Northstar Offshore was affected by the dramatic decline in commodity prices that

began in the second half of 2014 and was unable to raise additional capital. Northstar Holdings

could not service its debt including paying interest when due. PPVA was caused to fund a

portion of the interest due from mid-2015 through the March 22, 2016 Transaction. For example

PPVA purchased $770,000 of Class A Preferred Units of Northstar Holdings on or around June

15, 2015, $905,000 of Class A Preferred Units of Northstar Holdings on or around August 15,

2015, $1 million of Class A Preferred Units of Northstar Holdings on or around September 2015,

and later $1.8 million of Class A Preferred Units of Northstar Holdings.

            349.   PPVA also provided Northstar with a term loan, of which $1,000,000 was

advanced in December 2015. This support from PPVA, at the hand of the Platinum Insiders, was

not able to meet the total interest due under the loan and millions of interest remained


                                                  98

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 99 of 165



outstanding. As holders of the debt, WNIC, SHIP and Beechwood were by this time fully

apprised that the Northstar Indenture Debt was non-performing.

            350.   On March 22, 2016, PPCO borrowed $52.8 million from SHIP and the

Beechwood Reinsurance Trusts to effectuate the following transactions.

            351.   PPCO was made to use $31.45 million of the loan from SHIP and the Beechwood

Reinsurance Trusts to buy the 12% Secured Notes from their lenders, SHIP and the Beechwood

Reinsurance Trusts on that date. WNIC, SHIP and Beechwood knew that the 12% secured notes

were not worth $31.45 million yet they executed at that price. Accordingly, the sale of that

security necessarily involved the misrepresentations by WNIC, SHIP and Beechwood that

$31.45 million was a fair price. The $31.45 million consisted of $30.8 million of principal and

$1.65 million of accrued and unpaid interest.

            352.   The remaining $21.35 million was ‘loaned’ to PPVA by PPCO to purchase the

remaining 12% Secured Notes from SHIP. The $21.35 million consisted of $20.2 million of

principal and $1.15 million of accrued and unpaid interest.

            353.   However, no cash was moved. These series of transactions caused SHIP and

WNIC, through the Beechwood Reinsurance Trust, to harm PPCO by obtaining secured priority

over PPCO’s assets, and saddling PPCO with the twin yokes of an interest in a company on the

verge of bankruptcy and a receivable from an equally financially precarious PPVA.

            354.   As part of a March 2016 restructuring, PPVA, at the hand of the Platinum

Insiders, attempted to satisfy its outstanding loans to PPCO. In order to do so, the Platinum

Insiders had PPVA transfer to PPCO 40.59 shares of Urigen for $17.2 million. According to the

PPVA complaint, PPVA had repeatedly failed to meet its lending obligations to Urigen. (PPVA

Complaint, ¶123). In effect, the Platinum Insiders used PPVA to transfer an investment that had


                                                99

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 100 of 165



been starved of capital to PPCO at par. The Platinum Insiders also caused PPVA to transfer to

PPCO interests in Navidea for $7.0 million, including $461,800 of accrued interest, and interests

in Airdye for $13.5 million consisting of $11.65 million of principal and $1.8 million of accrued

interest. (PPCO Assignment Agreements for Airdye and Urigen).               Each of these transfers

assumed a significantly inflated valuation for the securities transferred and essentially reduced

the loans payable to PPCO on a dollar-for-dollar basis.

            355.   The magnitude of oil price declines, along with the Northstar Offshore’s inability

to raise capital, eventually led the Company to file for Chapter 11 on December 2, 2016.

                   9.     Montsant

            356.   Montsant appears to have been a shell company with no operating assets of its

own interests in various Platinum portfolio companies including Black Elk and Implant Sciences

Corporation (“Implant”).

            357.   Due to public reports and their own inside knowledge of Black Elk, the Platinum

Insiders and Beechwood Insiders were well aware that Black Elk would be unable to meet its

obligations under the 13.75% Senior Secured Notes. Despite this, on or about January 31, 2015,

the Platinum Insiders and Beechwood Insiders caused a subsidiary of PPVA, Montsant Partners

LLC (“Montsant”), to purchase all of the 13.75% Senior Secured Notes held by the Beechwood

Entities at 93.5% of par, and to pay interest on the Golden Gate Oil Loan.

            358.   To finance these transactions, the Platinum Insiders and Beechwood Insiders

caused Montsant to “borrow” $35.5 million at 12% interest from SHIP, via a loan administered

by Beechwood (the “2015 Montsant Loan”) (Montsant Disbursement Letter and Funds Flow

dated 1/30/15; Montsant Loan Agreement dated 1/30/15). Although the 2015 Montsant Loan

initially was made on an unsecured basis, the transaction documents required that collateral be


                                                  100

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 101 of 165



posted to secure the loan post-closing (Montsant Loan Pledge and Security Agreement).

Thereafter, Platinum Management, transferred equity securities and notes belonging to PPVA

and DMRJ to an account pledged as collateral to secure amounts due under the 2015 Montsant

Loan (the “Montsant Collateral Account”), under transactions and circumstances that are the

subject of continuing investigation (Montsant Loan Pledge and Security Agreement).

            359.   Implant develops, manufactures, and sells sensors and systems for the security,

safety, and defense industries, primarily in the United States and internationally. Implant was

founded in 1984 and is headquartered in Wilmington, MA. (Platinum Implant Investment Memo;

A&M 1Q16 PPVA valuation report).

            360.   PPVA’s subsidiary DMRJ Group, LLC (“DMRJ”) began investing in Implant

Sciences in late 2008, when it subscribed to a $5.6 million Senior Secured Convertible Note.

PPVA made several more investments in a variety of loan facilities and convertible stock and

warrants. In the period from 2008 through 2014, Implant defaulted on the loan facilities at

various times and agreed to several amendments and additional capital contributions with PPVA.

By the end of 2013, PPVA controlled the company (Platinum Implant Investment Memo; A&M

1Q16 PPVA valuation report)

            361.   According to the PPVA Complaint, on or about March 19, 2014, the Platinum

Insiders and the Beechwood Insiders caused BAM Administrative to refinance $20 million of the

revolving loan issued by DMRJ to Implant Sciences Corporation (“IMSC”). The revolving loan

and certain existing term loans also held by DMRJ were secured by liens on and security

interests in all of the assets of IMSC and its affiliates. DMRJ subordinated all of its liens on

IMSC’s assets, including the lien securing DMRJ’s revolving loan to IMSC to the liens securing

repayment of BAM Administrative’s term loan. The intercreditor agreement between DMRJ and


                                                 101

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 102 of 165



BAM Administrative also ceded to BAM Administrative significant rights in the event of an

IMSC bankruptcy, even though DMRJ held much larger loans to that company. PPVA paid

down margin calls and meet other operational needs with the $20 million cash infusion from

Beechwood. (Implant Intercreditor Agreement dated 3/19/14).

            362.   As part of the PPVA Restructuring in March of 2016, the Platinum Insiders

caused PPVA to pledge to repay the Montsant Loan with the first $20 million PPVA would

receive from repayment of any PPVA’s other holdings in Implant Sciences Corp. Levy was the

CIO of both Beechwood and PPVA.

            363.   By mid-2016, PPVA had significant ownership of Implant’s Senior Secured

Promissory Notes, line of credit, First, Second and Third Senior Secured Promissory Notes, as

well as the Company’s common equity. PPVA’s debt investments were carried at par, totaling

nearly $86 million (Platinum Implant Investment Memo; A&M 1Q16 PPVA valuation report).

            364.   On or around October 10, 2016 Christen Thomas, Beechwood’s general counsel,

sent a letter via email to the PPVA liquidators attaching a one-page letter signed by Nordlicht on

January 13, 2016 and addressed to Beechwood, whereby Nordlicht promised to use all the cash

proceeds which PPVA would receive from its stake in Implant Sciences towards the repayment

of the Montsant Partners and Golden Gate Oil loans owed to Beechwood. Feuer signed this letter

as the witness.

            365.   Implant was pledged as collateral for the Monsant loan, which in turn was

transferred back to PGS as part of the consideration for the January 2017 forced redemption of

$35.4 million of Class C preferred stock of AGH Parent, held by PGS.

                   10.   China Horizon




                                                102

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 103 of 165



            366.   China Horizon Investments Group (“China Horizon”) is an early stage privately-

held company engaged in the wholesale and retail distribution of packaged foods, household

products, agricultural products, animal feed, cosmetics and related items to both Company

operated convenience stores in three Chinese provinces. China Horizon built a network of

convenience stores by partnering with the China Post, the postal service of China. (Platinum

China Horizon Investment Memo dated 12/31/13)

            367.   PPVA initially invested in the Company in 2007 through the purchase of the

Company’s $5 million issuance of the Series A Preferred Shares (Platinum Updated Investment

Memo).

            368.   PPVA participated in subsequent rounds of financing for China Horizon, with the

company raising tens of millions of dollars from additional outside unaffiliated investors,

including John Mack (from Morgan Stanley) and Howard Shultz (from Starbucks) (Platinum

China Horizon Investment Memo dated 12/31/13)

            369.   From November 2013 through June 2015, the Platinum Insiders caused PPVA to

make approximately $350,000 of principal loans in the form of Secured Promissory Notes and

$4.8 million in Demand Promissory Notes to China Horizon. (Platinum Demand Promissory

Note dated 8/3/16)

            370.   In May, September and December 2015, the Beechwood Insiders caused the

Beechwood Reinsurance Trusts to make an additional $12 million of loans to China Horizon.

(Beechwood Notes Amended and Restated Promissory Note dated 4/1/16).

            371.   In January 2016, China Horizon filed a lawsuit against China Post in the New

York State Supreme Court in regards to confusion surrounding market rights of the two entities,

effectivity ending the joint venture with China Post. As a result, a restructuring occurred and


                                                 103

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 104 of 165



Yellow River was created. Yellow River was a standalone entity that was set up as a parallel

structure to China Horizon. Ownership interests in Yellow River were distributed to China

Horizon stakeholders.        (Yellow River Investor Presentation dated 4/1/16). As part of this

restructuring, equity holders of China Horizon received a 65% interest in Yellow River and debt

holders of China Horizon received a 35% interest in Yellow River.

            372.   From that point forward, Yellow River was a standalone entity that no longer had

the benefit of partnership with China Post.

            373.   On June 9, 2016, Beechwood, SHIP and the Beechwood Reinsurance Trusts

caused PGS to accept approximately $8.9 million of the Beechwood loans at par as part of the

$170 million purchase consideration for Agera. Given the fall off in the business model, China

Horizon was significantly overvalued at the time the assignment.

                   11.    The Fraudulent Securities Transactions

            374.   Each of the above-described investments in the PPCO Funds and the PPVA

Funds, and in the companies in which they made investments, constitute securities transactions.

            375.   These securities transactions were made, directly or indirectly, by use of the

means or instruments of transportation or communication in interstate commerce, or of the mails,

wire services, or of a facility of a national securities exchange, in connection with the

transactions, acts, practices, or courses of business alleged herein, certain of which occurred in

this District.

            376.   Beechwood used funds transferred by SHIP pursuant to the IMAs to purchase

$16.5 million in limited partnership or membership interests in the PPVA Funds.




                                                 104

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 105 of 165



            377.   The PPVA Infusions masked the performance failures at the operating companies

in which the PPVA Funds had invested, and were used to justify ever increasing valuations that

defied market realities, and thereby pay management unearned fees.

            378.   But for the PPVA Infusions, the PPVA Funds certainly would have failed by

2014, because they would have been unable to cover an approximately $100 million cash deficit

in 2014. Moreover, liquidating the PPVA Funds’ investments to cover this deficit would have

exposed that the investments were worth only a fraction of the valuations at which they were

being carried.

            379.   But for the purchase by PPCO of these securities, at overly inflated value,

misrepresented by the Beechwood Entities, BCLIC, WNIC and SHIP as fair value, PPCO would

not have continued to operate at a time when it was actually or nearly insolvent and should have

been winding down it business.

            380.   In order to prop up the PPVA Funds and prevent them from failing, the

Beechwood Principals and other Platinum Partners insiders (i) caused the Beechwood Entities to

use funds transferred by BCLIC or WNIC into the Beechwood Reinsurance Trusts or by SHIP

pursuant to the IMAs to purchase securities in or loan monies to the PPCO Funds (Credit

Strategies) and to purchase limited partnership interests in the PPCO Funds, and (ii) thereafter

caused the PPCO Funds to enter into transactions in which such monies were used, including as

follows:

                   (a)    The PPCO Funds provided PPVA with $77.8 million in cash of which

                          PPVA repaid $46.5 million, leaving more than $31 million unpaid. PPVA

                          Funds used to pay down redemptions and conceal its liquidity crisis.




                                                  105

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 106 of 165



                 (b)   On February 19, 2014, PPCO Master Fund received $36 million from

                       Beechwood (including $1,000,000 from BRe BCLIC Sub, $1,7500,000

                       from BRe WNIC 2013 LTC Sub and $33,250,000 from BRe WNIC 2013

                       LTC Primary) to purchase limited partnership interests in the PPCO

                       Funds. PPCO Master Fund used $24.5 million to purchase membership

                       interests in ALS from PPVA. The Equity Receiver has not found any

                       evidence that a valuation was performed for this transaction. As a result,

                       the PPCO Funds ended up being the sole provider of financial and

                       operating support to ALS, to the tune of over $16 million between 2014

                       and 2016.       In other words, PPCO Master Fund, by buying the

                       membership interests from interests from PPVA Master Fund, became

                       solely responsible for the entirety of ALS’ future funding needs, thereby

                       relieving the pressure on the PPVA Funds’ liquidity from the need to fund

                       a portion of the ALS premiums. The 2014 financial statements for PPCO

                       estimated premium funding needs at ALS of approximately $10 million to

                       $12 million each year for the next five years. Had PPCO Master Fund not

                       made these premium payments, the value of the ALS investment, which at

                       $85 million was also significantly inflated, would have declined

                       dramatically. Alternatively, PPCO Master Fund could have attempted to

                       sell its investment in ALS (20% of total assets at year-end 2014) to third

                       parties likely at a significant discount to its inflated carrying value of the

                       purchase of membership interests.




                                                106

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 107 of 165



                   (c)    Using funds that Beechwood had obtained from SHIP, BCLIC and WNIC,

                          PPCO Master Fund made a temporary purchase bonds in Black Elk

                          Energy Offshore Operations, LLC (“Black Elk”) – a transaction from

                          which the PPCO Funds received no benefit but which later resulted in a

                          $24 million damages claim against the Receivership estate by the

                          bankruptcy trustee of Black Elk. The Platinum Insiders caused PPCO to be

                          ensnared in the Black Elk Scheme for the benefit of PPBE, PPVA and the

                          Beechwood Reinsurance Trusts.

            381.   The above-described investments in the PPCO Funds and the PPVA Funds and in

the companies in which they made investments, constitute securities transactions.

            382.   These securities transactions were made, directly or indirectly, by use of the

means or instruments of transportation or communication in interstate commerce, or of the mails,

wire services, or of a facility of a national securities exchange, in connection with the

transactions, acts, practices, or courses of business alleged herein, certain of which occurred in

this District.

                   1.     The Worsening Liquidity Problems at the PPCO Funds and
                          the PPVA Funds

            383.   Meanwhile, the liquidity problems of the PPVA Funds and the PPCO Funds

continued, with both groups of funds holding highly illiquid and overvalued “Level 3” assets,

and the PPVA Funds facing growing redemption requests.

            384.   According to PPVA Master Fund’s financial statements dated as of December 31,

2014, as of that date, PPVA Master Fund and its subsidiaries had $1,000,181,360 in assets,

which included investments in securities valued at $872,158,921, $756,432,286 of which were

described as “Level 3” assets. (Platinum Partners Value Arbitrage Fund L.P. and Subsidiaries

                                                 107

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 108 of 165



Consolidated Financial Statements Year Ended December 31, 2014 at 7, 19, 32) The lack of

liquidity in the PPVA Master Fund’s investment portfolio was exacerbated by the fact that many

of the NAVs shown on PPVA Master Fund’s financial statements were greatly overstated and

the companies in which it invested required constant and significant infusions of capital.

            385.   Even those numbers do not reflect the full extent of the PPVA Funds’ liquidity

crisis because: (a) Beechwood provided over $100 million in assistance to the PPVA Funds by

purchasing approximately $100 million of their assets at significantly inflated valuations and by

purchasing approximately $16 million in limited partnership subscriptions in the PPVA Feeder

Funds; (b) Beechwood provided indirect liquidity support to the PPVA Funds by making a $29

million loan to Pedeveco, in which PPVA Master Fund had invested, funding $50 million of the

$80 million under a secured note that enabled PPVA Master Fund to fund PPVA Master Fund’s

acquisition of Northstar, and orchestrating a transaction involving Black Elk; and (c) the PPVA

Funds received nearly $40 million in additional liquidity support from the PPCO Funds in sales

at inflated valuations to the PPCO Funds of membership interests in ALS Capital Ventures, LLC

(“ALS”), which the PPVA Funds used to satisfy redemptions, and to purchase certain securities

in Black Elk, which the PPVA Funds used to meet margin calls.

            386.   Similarly, according to PPCO Master Fund and its subsidiaries’ Consolidated

Condensed Schedule of Investments for the year ended December 31, 2014, as of December 31,

2014, PPCO Master Fund and Subsidiaries had investments having a total fair value of

$459,250,674, including “Level 3” assets having a value of $448,488,499, “Level 2” assets

having a value of $2,110,231, and “Level 1” assets having a value of $8,651,944. (PPCO Master

Fund and Subsidiaries’ Financial Statements as of December 31, 2014 at 6)




                                                 108

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 109 of 165



            387.   The PPCO Funds also required funds from Beechwood to sustain themselves.

Had insiders at Platinum Partners not continued to support the PPCO Funds through purchases of

limited partnership interests, a limited set of assets from the PPCO Funds and directly funding

certain portfolio companies, and had the Beechwood Entities, CNO, BCLIC, WNIC and SHIP

not misrepresented the value of these securities as fair value, rather than its true negligent value,

the PPCO Funds would likely have been wound down as well, and over $75 million in

subsequent investments into failing portfolio companies could have been avoided. Indeed, most

of these investments were carried at significantly elevated valuations; these values were unlikely

to be realized in an orderly disposition of these assets as the Receivership has determined

through its sale process.

            388.   The insiders at Platinum Partners became more creative and began to obtain cash

infusions and loans from Beechwood, insiders and affiliated entities in the Platinum funds. For

example, in or about September 2014, the Platinum Insiders caused PPVA to issue a promissory

note with a maximum principal amount of $36 million and an interest rate of 1.333% per month

(the “16% PPNE Note”). The 16% PPNE Note enabled insiders to make loans to PPVA. [PPVA

Complaint ¶¶ 491-501].

            389.   In October 2014, PPCO loaned $10 million to PPVA. According to the SEC, the

PPM’s of both PPCO and PPVA prohibited lending or borrowing other than to facilitate an

investment. This loan was repaid by December 2014.

            390.   PPVA’s financial condition continued to worsen throughout 2015 and 2016 and it

became increasingly difficult to pay out redemptions. For example, PPVA was unable to meet

the June 30, 2015 redemption request of PPVA Offshore Feeder Fund investor Kismetia Ltd.




                                                 109

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 110 of 165



(“Kismetia”), instead opting to issue a promissory note dated as of that date but effective as of

December 31, 2015 for the redemption balance. (PPVA Complaint, ¶¶ 502-505)

            391.   According to the PPVA Complaint, “[b]y December 2015, cash redemption

payments to PPVA’s investors had ceased. During the first six months of 2016, PPVA’s financial

condition continued to worsen…PPVA was unable to comply with its ongoing obligations to its

investments, which caused the value of those investments to deteriorate significantly. It also

faced numerous demands and lawsuits from creditors. Likewise, PPVA repeatedly failed to meet

its lending obligations to Urigen Pharmaceuticals, Inc. (“Urigen”), a pharmaceutical startup in

which it had invested. In a series of emails from March 29-April 1, 2016, the president of Urigen

informed Nordlicht and Levy that, as a result of PPVA’s failure to provide the agreed-upon

financing, Urigen had missed payroll and monthly overhead and had failed to pay creditors.”

(PPVA Complaint at paragraph 119, 120, 124) Faced with an ever-expanding hole that could not

be met by the insiders or Beechwood direct infusions into PPVA, the insiders at Platinum caused

PPCO to be raided by PPVA.

            392.   Beginning on or about January 1, 2015, PPCO provided two lines of credit to

PPVA with interest rates of 12% and 16% (the “12% Line of Credit” and the “16% Line of

Credit”, collectively the “2015 Lines of Credit”). Over the next two years, PPVA was advanced

more than $31 million in cash than it repaid to PPCO under these facilities. The cash enabled

PPVA to meet a portion of the many cash needs. Insiders at Platinum also caused PPCO and

PPVA to engage in a variety of non-cash transactions under lines of credit from 2015.

            393.   Not only did the Platinum Insiders cause PPCO to send cash to PPVA through a

line of credit for uses not permitted by the PPM’s, they caused harm to PPCO by offloading a

series of non-performing and impaired investments to PPCO.


                                                110

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 111 of 165



            394.   For example, as part of the PPCO Loan transactions, on or about December 31,

2015, the Platinum Insiders caused PPCO to purchase the remaining Desert Hawk position from

PPVA for $9.0 million. Desert Hawk was a non-performing investment, yet the $9.0 million par

value was credited as a repayment by PPVA. Further, PPVA could not meet the cash infusions

needed by Desert Hawk, a capital intensive mining investment. [PPVA Complaint at paragraph

121 and 122] leading the Desert Hawk operator to complain to Levy that that Desert Hawk was

“an absolute living hell … It is not possible to run … without proper capitalization.” [January 8,

2016 Desert Hawk email]. On February 18, 2016, a Desert Hawk representative emailed Levy

that the company could not complete its audit because of insufficient funding. [February 18,

2016 Desert Hawk email]. PPCO was harmed by both a reduction in the amount owed by PPVA,

but also by the millions of dollars it spent subsequently to prop up Desert Hawk.

            395.   Numerous discrepancies existed with respect to PPVA Funds’ financial records.

As a result, the PPVA Funds’ audited financial statements for the year ended December 31, 2013

were delivered on February 11, 2015, more than 287 days after the due date of April 30, 2014.

This prolonged delay caused Platinum Management to violate the custody rule promulgated

under the Investment Advisers Act of 1940 (the “Advisers Act”) under which Platinum

Management was required to either engage an independent public accountant to conduct a

surprise examination once per year, or to circulate audited financial statements to investors

within 120 days of the end of its fiscal year. The late delivery of audited financial statements was

a “red flag” that was indicative of financial distress or other problems that arose during the

audits. Indeed, CohnReznick’s audit of PPVA’s 2014 financial statements was not rendered until

September of 2015, so CohnReznick also had firsthand knowledge of those indicators of distress




                                                111

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 112 of 165



or other problems. This was an obvious “red flag” of fraud that BCLIC, WNIC, CNO, SHIP and

Fuzion should have heeded.

            396.   By December 2015, cash redemption payments to the PPVA Funds’ investors had

ceased, with the notable exception of select redemption payments to insiders of Platinum

Management and certain principals.

            397.   As limited partnership investors in the PPVA Funds and the PPCO Funds, BCLIC

and was entitled to receive audited financial statements from the funds. However, the audits of

the PPVA Funds for the fiscal year ended December 31, 2013 were not finalized until February

2015. This extensive delay was caused by the auditors, BDO’s ongoing concerns with valuation

issues. This huge delay in the audit no doubt raised substantial doubts about the nature of the

valuation issues well before CNO, SHIP and BCLIC claimed to have been aware of Platinum

Partners’ deep involvement with Beechwood.

            398.   During the first six months of 2016, the PPVA Funds’ financial condition

continued to worsen. As a result, the PPVA Funds were unable to comply with their ongoing

obligations to its investments, which caused the value of those investments to deteriorate

significantly.

            399.   During this time, the PPVA Funds also faced numerous demands and lawsuits

from creditors. As just a few examples:

                   (a)   On January 8, 2016, Levy received an email from the operator of Desert

                         Hawk Gold Corp. (“Desert Hawk”) – a gold mining operation and a

                         company in which a PPVA subsidiary had invested – claiming that Desert

                         Hawk was “an absolute living hell … It is not possible to run … without

                         proper capitalization.” See January 8, 2016 Desert Hawk email. See Trott


                                                112

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 113 of 165



                       v. Platinum Management (NY) LLC, No. 18-cv-10936, ECF No. 1-1, at

                       Ex. 8 (S.D.N.Y.).

                 (b)   On February 18, 2016, a Desert Hawk representative emailed Levy that

                       the company could not complete its audit because of insufficient funding.

                       See Feb. 18, 2016 Desert Hawk e-mail, Trott v. Platinum Management

                       (NY) LLC, No. 18-cv-10936, ECF No. 1-1, at Ex. 9 (S.D.N.Y.),.

                 (c)   PPVA Master Fund repeatedly failed to meet its lending obligations to

                       Urigen Pharmaceuticals, Inc. (“Urigen”), a pharmaceutical startup in

                       which it had invested. In a series of emails from March 29-April 1, 2016,

                       the president of Urigen informed Nordlicht and Levy that, as a result of

                       PPVA’s failure to provide the agreed-upon financing, Urigen had missed

                       payroll and monthly overhead and had failed to pay creditors. See Urigen

                       emails, Trott v. Platinum Management (NY) LLC, No. 18-cv-10936, ECF

                       No. 1-1 at Ex. 10 (S.D.N.Y.).

                 (d)   On June 15-22, 2016, a Platinum Management representative exchanged a

                       series of email with a representative of Golden Gate Oil (an investment

                       marketed at various times as worth more than $100 million according to

                       the Platinum Defendants), whereby Golden Gate Oil complained that, due

                       to PPVA’s inability to fund working capital, Golden Gate Oil was unable

                       to meet payroll expenses for the second month in a row. See Golden Gate

                       Oil emails Trott v. Platinum Management (NY) LLC, No. 18-cv-10936

                       ECF No. 1-2 at Ex. 11. (S.D.N.Y.).

            G.   The Defendants’ Movement of Assets Out of the PPCO Funds.


                                               113

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 114 of 165



            400.   By the fall of 2015, PPCO Master Fund, PPCO Fund TE, PPCO Fund, PPCO

Fund International and PPCO Fund International A as well of each of the PPVA Funds were

insolvent in that each of their liabilities exceeded each of their assets.

            401.   Beginning in late 2015 and continuing until early 2017, the Defendants conspired

to transfer or encumber nearly all of the remaining PPCO Fund assets to or for the benefit of

BCLIC, WNIC, SHIP, Beechwood and the select insiders of Platinum Partners.

                   1.     The PPCO Loan Transactions and Securities Purchases

            402.   BCLIC, WNIC, SHIP, acting through Beechwood affiliates that invested the

funds deposited by them, caused PPCO Master Fund to issue a secured loan to them in exchange

for assets worth only a fraction of their value.

            403.   Between December 21, 2015 and March 21, 2016, PPCO Master Fund entered

into a series of transactions in which it borrowed $69,153,626.82 from SHIP (through BAM

Administrative, which as SHIP’s nominee) and from the Beechwood Reinsurance Trusts

(through the BAM Administrative) (collectively, the “PPCO Loan Transactions”), in order to

purchase certain securities from Beechwood (which held assets as nominee of SHIP), SHIP and

the Beechwood Reinsurance Trusts (which held assets of BCLIC and WNIC) worth only a

fraction of that amount (the “Purchased Securities”) in a series of non-cash transactions

(collectively, the “PPCO Loan Transactions and Securities Purchases”). As part of the

PPCO Loan Transactions and Securities Purchases, BAM Administrative (as agent for SHIP and

the Beechwood Reinsurance Trusts, which held assets for the benefit of BCLIC and WNIC) also

purportedly received security interests securing PPCO Master Fund’s obligations under PPCO

Loan Transactions and Security Purchases, in PPCO Master Fund’s assets and its subsidiaries’

assets, including equity interests.


                                                   114

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 115 of 165



            404.   The PPCO Loan Transactions and Securities Purchases included several

agreements and transfers which are summarized below.

            405.   Under a Delayed Draw Demand Note, dated December 23, 2015, SHIP (through

BAM Administrative, as SHIP’s agent) loaned PPCO approximately $14,198,750 (the “SHIP

Note”). The principal amount of the SHIP Note was $15,500,000 and it was made payable by

PPCO Master Fund to the order of SHIP and issued solely to SHIP. In conjunction with the

SHIP Note, PPCO Master Fund and thirty-five of its subsidiaries (the “MSA PPCO

Subsidiaries”) entered into a Master Security Agreement, dated December 23, 2015 (the

“MSA”). Under the MSA, PPCO Master Fund and each of the MSA PPCO Subsidiaries granted

security interests to BAM Administrative, as agent on behalf of SHIP in substantially all of their

respective assets to secure PPCO Master Fund’s obligations under the SHIP Note.

            406.   In addition, the MSA Subsidiaries also entered into a Subsidiary Guarantee, dated

December 23, 2015 (the “MSA Subsidiary Guarantee”), pursuant to which the MSA

Subsidiaries guaranteed payment of the SHIP Note.

            407.   On December 23, 2015, $9,1978,750 funded by SHIP under the SHIP Note was

disbursed by BAM Administrative (as agent for SHIP) as follows:

                   (a)    $1,711,989.58 to Beechwood Bermuda (as SHIP’s nominee) for PPCO

                          Master Fund to purchase Desert Hawk debt held in SHIP’s IMA account

                          at Beechwood Bermuda;

                   (b)    $3,398,427.08 to Beechwood Bermuda (as SHIP’s nominee) for PPCO

                          Master Fund to purchase additional Desert Hawk debt held in SHIP’s IMA

                          account Beechwood Bermuda; and




                                                  115

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 116 of 165



                   (c)   $4,088,333.34 to Beechwood Re (as SHIP’s nominee) for PPCO Master to

                         purchase certain Desert Hawk debt.

            408.   On December 30, 2015, $5,000,000 of the funds loaned under the SHIP Note

were disbursed by BAM Administrative for full repayment of all indebtedness owing by LC

Energy under:

                   (a)   June 3, 2014 Secured Term Note issued by LC Energy to originally BRe

                         WNIC 2013 LTC Primary in the original principal amount of

                         $3,091,292.00;

                   (b)   June 3, 2014 Secured Term Note issued by PPCO originally to BRe

                         WNIC 2013 LTC Sub in the original principal amount of $151,425.00;

                   (c)   June 3, 2014 Secured Term Note by LC Energy originally to BRe BCLIC

                         2013 LTC Primary in the original principal amount of $1,675,167.00; and

                   (d)   June 3, 2014 Secured Term Note by LC Energy originally to BRe BCLIC

                         2013 LTC Sub in the original principal amount of $82,116.00.

            409.   SHIP (through BAM Administrative as its agent) subsequently loaned an

additional $2,000,000 to PPCO Master Fund pursuant to an Amended and Restated Delayed

Draw Demand Note, dated January 20, 2016 (the “First A&R SHIP Note”), increasing the

outstanding amount loaned by SHIP to approximately $16,017,788.55. The First A&R SHIP

Note amended and restated the SHIP Note such that the principal amount increased to

$18,500,000.

            410.   In conjunction with the First A&R SHIP Note, PPCO Master Fund and the MSA

PPCO Subsidiaries entered into a Reaffirmation and Ratification Agreement, dated January 20,

2016 (the “Ratification Agreement”). Under the Ratification Agreement, the MSA PPCO


                                                116

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 117 of 165



Subsidiaries reaffirmed and ratified the MSA Subsidiary Guaranty. The Ratification Agreement

also confirmed that the obligations under the MSA and MSA Subsidiary Guarantee included the

First A&R SHIP Note.

            411.   On March 21, 2016, PPCO Master Fund, BAM Administrative, as agent, and

various purchasers, including SHIP and the Beechwood Reinsurance Trusts entered into a Note

Purchase Agreement, dated March 21, 2016 (the “NPA”). Under the NPA, the purchasers,

which included SHIP and the Beechwood Reinsurance Trusts (collectively, the “Creditor

Parties”), agreed to extend additional loans to PPCO pursuant to five secured term notes up to

$70,000,000 (the “NPA Notes”).

            412.   In conjunction with the NPA, PPCO Master Fund entered into an Amended and

Restated Master Security Agreement, dated March 21, 2016 (the “A&R MSA.”). While the

MSA PPCO Subsidiaries executed both the MSA and the Ratification Agreement, no

subsidiaries of PPCO Master Fund executed the A&R MSA. In fact, the MSA expressly did not

amend or restate the security interest granted by the MSA PPCO Subsidiaries as collateral for the

obligations of these subsidiaries under the MSA Subsidiary Guarantee. Rather, according to

SHIP, under the A&R MSA, PPCO Master Fund granted security interests to BAM, as agent, on

behalf of the Creditor Parties, in substantially all of PPCO Master Fund’s assets. Schedule C of

the A&R MSA purports to list all of the equity interests owned by “each Assignee” (without

expressly defining the term “Assignee”) and the percentage ownership of each “Assignee.”

Schedule C lists twenty-nine subsidiaries of PPCO Master Fund but contains no information

below the headings “Class,” ‘Certificate No.,” “Par Value” or “Number of Interests.”

Specifically, according to SHIP, the A&R MSA provides that the MSA “shall be amended and

restated in its entirety by [the A&R MSA] except for the liens and security interest granted


                                               117

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 118 of 165



pursuant to the [MSA], which liens and security interests shall continue in full force and effect

during the term of this [A&R MSA] and any renewals or extensions thereof and shall continue to

secure the Obligations.”

            413.   SHIP has claimed that the A&R MSA defines the term “Obligations” to include

the NPA and related agreements. Under the A&R MSA, PPCO Master Fund reaffirmed “the

liens and security interests granted to [BAM Administrative as] the Agent” under the MSA. In

other words, according to SHIP, under its express terms, the A&R MSA did not extinguish or

otherwise affect the security interests granted by PPCO Master Fund under the MSA. Rather,

according to SHIP, PPCO Master Fund, on its own behalf, granted additional security interests to

the Creditor Parties, including SHIP, under the A&R MSA. Likewise, according to SHIP, the

A&R MSA did not extinguish or otherwise affect the security interests granted by the MSA

PPCO Subsidiaries only to SHIP under the MSA, nor could it since the MSA PPCO

Subsidiaries’ were not parties to the A&R MSA.

            414.   Also in conjunction with the NPA, thirty-five PPCO subsidiaries and Platinum

Partners Credit International LP (collectively, the “NPA Guarantors”) entered into a Subsidiary

Guaranty, dated March 21, 2016 (the “NPA Guaranty”). Pursuant to the NPA Guaranty, the

NPA Guarantors guaranteed to the Creditor Parties, including SHIP, the payment of Obligations,

including the NPA Notes. The NPA Guaranty, however, does not contain any term in which it

purports to amend or otherwise modify the MSA Subsidiary Guaranty.

            415.   First, as SHIP had already loaned money to PPCO Master Fund, however, it did

not enter into a new note with PPCO Master Fund like the other purchasers. Rather, under the

NPA, the SHIP Note was amended pursuant to a Second Amended and Restated Secured Note,

dated March 21, 2016 (the “Second A&R SHIP Note”). The Second A&R SHIP Note amended


                                                118

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 119 of 165



and restated the SHIP Note such that the face principal amount increased from $18,500,000 to

$42,963,949.04. Pursuant to the NPA and the Second A&R SHIP Note, SHIP loaned PPCO

Master Fund an additional $26,590,877.78, increasing the total amount loaned which, with

accrued interest from the SHIP Note (as amended and restated by the A&R SHIP Note), totaled

the face principal amount of the Second A&R SHIP Note. BAM Administrative, as agent for

SHIP, BRe WNIC 2013 LTC Primary, Beechwood Bermuda International Limited and

Beechwood Bermuda Investment Holdings, Ltd.

            416.   Second, on or about March 21, 2016, PPCO Master Fund and BRe BCLIC 2013

LTC Primary entered into a $10 Million Secured Term Note dated March 21, 2016 in which BRe

BCLIC 2013 LTC agreed to loan $10 million to PPCO Master Fund.

            417.   Third, on or about March 21, 2016, PPCO Master Fund and BRe BCLIC 2013

LTC Sub entered into a $500,000 Secured Term Note dated March 21, 2016 in which BRe

BCLIC 2013 LTC Sub agreed to loan $500,000 to PPCO Master Fund.

            418.   Fourth, on or about March 21, 2016, PPCO Master Fund and BRe WNIC 2013

LTC Primary entered into a $14,989,677.78 Secured Term Note dated March 21, 2016 in which

BRe BCLIC 2013 LTC Sub agreed to loan $14,989,677.78 to PPCO Master Fund.

            419.   Fifth, on or about March 21, 2016, PPCO Master Fund and BRe WNIC 2013 LTC

Sub entered into a $700,000 Secured Term Note dated March 21, 2016 in which BRe WNIC

2013 LTC Sub agreed to loan $700,000 to PPCO Master Fund.

            420.   On or about March 21, 2016, BAM Administrative, as agent for BReWNIC 2013

LTC Primary and SHIP, executed an Assignment Agreement dated as of March 21, 2016, in

which (a) BRe WNIC 2013 LTC Primary purported to assign $20,056,611.11 to PPCO Master

Fund, and (b) SHIP purported to assign $11,400,600.00 to PPCO Master Fund (“Assignment


                                               119

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 120 of 165



Agreement No. 1”).          This assignment was used for PPCO Master Fund to purchase (a)

$20,056,611.11 of 12% Second Priority Senior Secured Notes (the “Northstar Indenture Debt”)

from BRe WNIC 2013 LTC Primary, including $19,000,000.00 of principal indebtedness and

$1,056,611.11 in accrued and unpaid interest, and (b) $11,400,600.00 in Northstar Indenture

Debt from SHIP, including $11,400,600.00 in principal indebtedness and $1,056,611.11 in

interest.

            421.   On or about March 21, 2016, BAM Administrative, as agent for SHIP, executed

an Assignment Agreement dated as of March 21, 2016, in which SHIP purported to assign

$21,323,344.44 to PPVA Oil and Gas, LLC (“Assignment Agreement No. 2”).                       This

assignment was used for PPVA Oil and Gas, LLC to purchase $21,323,344.44 of Northstar

Indenture Debt, including $20,200,000.00 in principal indebtedness and $1,123,344.44 in

accrued and unpaid interest purchased, from SHIP (through BAM Administrative, as agent).

None of those amounts were paid to the assignees and instead were paid to the assignors.

            422.   PPCO Master Fund loaned the PPVA Oil and Gas, LLC $21,323,344.44 from the

proceeds of the Secured Term Note. On the same day, PPVA Oil and Gas, LLC transferred

several investment securities to PPCO Master Fund to repay the “loan” for the Northstar

Indenture Debt. In actuality, no cash was exchanged in the transactions.

            423.   Instead, the monies under those assignment agreements were paid to the assignees

in a transactions in which PPCO Master Fund purchased $50,000,000 of Northstar Indenture

Debt and paid approximately $2.9 million in interest under that debt from the assignors under

Assignment Agreement No. 1 and Assignment Agreement No. 2.

            424.   The Purchased Securities included (a) assets transferred by Beechwood (for the

account of SHIP) to PPCO Master Fund and/or PPVA Oil & Gas, LLC assigned a par value of


                                                 120

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 121 of 165



approximately $43 million, and (b) assets transferred by the Beechwood Reinsurance Trusts to

PPCO Master Fund assigned a par value of approximately $26 million. Moreover, over $21

million of those assets were transferred to PPVA Oil & Gas, LLC.

            425.   On or about the dates on which the PPCO Loan Transactions and Securities

Purchases were consummated, SHIP, Beechwood, BCLIC and WNIC represented that these

were the true values of the Purchased Securities, which representations were false and were

known by these defendants to be false when made.

            426.   These securities transactions were made, directly or indirectly, by use of the

means of instruments of transportation or communication in interstate commerce, or of the mails,

or in service of or a national securities exchange, in connection with the transactions, acts,

practices, or courses of business alleged herein, certain of which accrued in this District.

            427.   However, the actual value of the securities and other assets transferred by

Beechwood (for the account of SHIP) and the Beechwood Reinsurance Trusts in connection with

the PPCO Loan Transactions and Securities Purchases was actually a fraction of the par value

assigned for purposes of the transactions.

            428.   For example, the Northstar Indenture Debt was valued at par for purposes of the

PPCO Loan Transactions and Securities Purchases, but that valuation substantially overstated the

true value of those securities for several reasons. First, Northstar had unusually high levels of

undeveloped reserves (approximately 70% of total proved reserves). Therefore, any valuation of

the reserves as a measure of the enterprise value of the company must be adjusted for the

probability that production from these reserves would never be realized. For instance, the Society

of Petroleum Engineers (“SPEE”) in its 34th annual survey recommended significant haircuts

(50% and higher) to expected production volumes from undeveloped reserves and probable


                                                 121

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 122 of 165



reserves. Per SEC guidelines, the PV-10 for a company is not a valuation measure; it is meant to

be solely used as a relative measure of reserves across operations. Upon information and belief,

the company and the Beechwood entities used a multiple of PV-10 applied to all reserves,

proved, developed and producing or non-producing or if they were undeveloped. Second, upon

information and belief, the assessment of the fair market value of the assets did not take into

consideration the dire financial condition of Northstar at this time including its inability to make

interest payments. An appropriate approach to value such a speculative oil and gas company

would be use to a discounted cash flow approach using the most current reserve report

projections with appropriate haircuts for likelihood of actual production and a discount rate that

reflected the level of risk inherent to such an enterprise. In the Receiver’s estimation, the

estimated fair market value of the Northstar Indenture was well below par that it was purported

to be.

            429.   Similarly, the LC Energy Term Loan was worth well below par. In order to

estimate the fair market value of the LC Energy Term Loan, the Receiver estimated the

enterprise value of LC Energy using a discounted cash flow (“DCF”) approach and a comparable

companies’ precedent transactions approach. In preparing the DCF valuation, the Receiver made

multiple adjustments to the LC Energy’s financial projections to reflect more reasonable

operating assumptions and a discount rate (cost of capital) more reflective of a development-

stage mining company. For instance, the company’s projections did not appear to take into

account these additional funding needs. The financial projections also relied upon unreasonable

volume and pricing assumptions. The Receiver adjusted the company’s reserve estimates down

to reflect the uncertainty of extraction, as indicated in its own reserve reports. Further, the

Receiver adjusted the company’s unreasonable pricing assumptions. And finally, the Receiver


                                                122

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 123 of 165



applied a discount rate to the adjusted projections that reflected more appropriately the high cost

of capital for development-stage mining companies. In preparing an transactions analysis, the

Receiver relied on an assessment of the value ascribed to proven and provable reserves in recent

precedent transactions.

            430.   In determining the estimated fair market value of the $9 million Desert Hawk

Senior Secured Term Loan that PPCO Master Fund received as part of the PPCO Loan

Transactions and Securities Purchases, the Receiver relied on an multiple approaches including a

discounted cash flow approach, and market based analyses including, a comparable companies

analysis and a precedent transactions analysis. In the market-based analyses, the Receiver

assessed the enterprise value of Desert Hawk from a market-based assessment of the value of its

reserves. Based on this analysis, the Receiver concluded that the Desert Hawk Senior Secured

Term Loan had an estimated fair market value that was well below the par value implied by the

PPCO Loan Transactions and Securities Purchases.

            431.   The value of the loans and liens that PPCO Master Fund transferred in those

transactions was at least $69 million.

            432.   PPCO Master Fund did not “fair consideration” for the securities it transferred in

connection with the PPCO Loan Transactions and Securities Purchases.

                   2.     The Agera Transactions

            433.   The defendants Beechwood, SHIP and Fuzion engineered the June 9, 2016

transfer of one of PPCO Master Fund’s most valuable assets – its interest in Agera Energy.

            434.   Agera Energy LLC (“Agera Energy”) is an energy company that supplies

electricity and natural gas to businesses and residents, while offering efficiency services (demand

management and utility audits) for businesses and residents. Until June 2016, PPCO and PPVA


                                                  123

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 124 of 165



owned Agera Energy through their membership interests (45% and 55%, respectively) in PGS.

PGS held a secured convertible note issued by Agera Energy LLC (the “Agera Note”). The

convertible note, issued in May 2014, could be converted into 95.0% of the outstanding

securities of Agera Energy. The Agera Note was one of PPCO’s most valuable positions.

            435.   In 2016, Nordlicht and prior management initiated a series of transactions that

fraudulently transferred the Agera Note to AGH Parent LLC, a company owned and controlled

by SHIP, the Beechwood Reinsurance Trusts and other Beechwood Entities, and Starfish

Capital, Inc. (“Starfish Capital”) Starfish Capital was a company whose principal was Kevin

Cassidy. Prior to his involvement with Starfish Capital and Agera, Cassidy was convicted for a

fraudulent mark-to-market scheme when he was CEO of Optionable Inc. (“Optionable”).

Optionable was a company founded by Nordlicht. [Forbes article dated April 26, 2012]

            436.   On May 31, 2016, Nordlict formed AGH Parent LLC (“Agera Parent”) with the

specific intent of purchasing the Agera Note from PGS. In fact, the CNO Complaint alleges that

Feuer and Taylor approached CNO about the Agera Note transaction with the reasoning that it

would be a way for CNO to offload some of its “bad assets”.

            437.   On June 8, 2016, in preparation for the sale of the Agera Note, Nordlicht and

Cassidy caused PGS to admit Starfish Capital as a “profits member”. Starfish Capital was given

8% ownership of PGS. Upon information and belief, no valuation was performed at this date and

no consideration was given to PPCO in exchange for giving up equity to accommodate Starfish

Capital. According to a one sentence letter signed by Nordlicht, purportedly dated August 19,

2015, this ownership grant was compensation to Cassidy for his work overseeing Agera Energy

[Starfish Consulting Agreement, Cassidy Ownership Letter].




                                                 124

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 125 of 165



            438.   On June 9, 2016, in order to fund the purchase of the Agera Note for $170 million

SHIP, the Beechwood Reinsurance Trusts and other Beechwood entities capitalized AGH Parent

with $108.9 million in cash and assets in exchange for a Class A, Class B, Class B-1, Class B-2,

Class C preferred shares and B-1 debt securities.

            439.   The details of the funding transactions and capitalization of AGH Parent were as

follows [Agera Funds Flow Memo dated 6/9/16]:

                   (a)    Assets contributed for 350,000 Class A Preferred Units:

                          (i)    SHIP contributed $35 million in cash in exchange for 350,000

                                 Class A Preferred Units

                   (b)    Assets contributed for 220,000 Class B-1 Preferred Units:

                          (i)    BRe WNIC 2013 LTC Primary contributed $3.1 million of

                                 principal indebtedness outstanding under that certain Secured

                                 Term Note, dated as of March 21, 2016, issued by PPCO.

                          (ii)   BBLN-Agera Corp. contributed $60,000 in cash in exchange for

                                 600 Class B-1 Preferred Units and contributed 50% of its right title

                                 and interest under that certain Amended and Restated Assignment

                                 of Note and Liens (“Repo Agreement”), entered into as of May

                                 12, 2016 by and among Principal Growth Strategies LLC, BBIL

                                 ULICO 2014, Beechwood Bermuda Investment Holdings Ltd.,

                                 linked to its Segregated Accounts, Beechwood Bermuda

                                 International Ltd. and BBLNAgera Corp. (the “Repo Agreement”)

                                 for 50,000 Class B-1 Preferred Units. BBLN-Agera Corp.’s 50%




                                                  125

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 126 of 165



                               Interest in the Repo Agreement had a purported value of

                               $5,000,000.

                       (iii)   BBIL ULICO 2014 contributed $90,000 in cash in exchange for

                               900 Class B-1 Preferred Units and contributed 100% of its right

                               title and interest under the Repo Agreement for 75,000 Class B-1

                               Preferred Units. BBIL ULICO 2014’s 100% interest in the Repo

                               Agreement had a purported value of $7,500,000.

                       (iv)    BHLN-Agera Corp. contributed $60k in cash in exchange for 600

                               Class B-1 Preferred Units and contributed 100% of its right title

                               and interest under the Repo Agreement, for 50,000 Class B-1

                               Preferred Units. BHLN-Agera Corp.’s 100% interest in the Repo

                               Agreement had a purported value of $5,000,000.

                       (v)     BOLN-Agera Corp. contributed $1.2 million in cash in exchange

                               for 11,721 Class B-1 Preferred Units.

                 (c)   Assets contributed for $52 million AGH B-1 Debt:

                       (i)     SHIP (through its SHIP-BAM Account) contributed $0.3 million

                               in cash in exchange for $0.3 million AGH B-1 Debt and $12.9

                               million of principal indebtedness outstanding under that certain

                               Second Amended and Restated Secured Term Note, dated as of

                               March 21, 2016, issued by PPCO in exchange for $12.9 million

                               AGH B-1 Debt

                       (ii)    SHIP also contributed $15.0 million in cash in exchange for $15.0

                               million of AGH B-1 Debt


                                               126

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 127 of 165



                       (iii)   BBLN-Agera Corp. contributed $4.1 million in cash in exchange

                               for $4.1 million of AGH B-1 Debt and contributed 49.7% of its

                               right title and interest under the Repo Agreement in exchange for

                               $5.0 million AGH B-1 Debt

                       (iv)    BOLN-Agera Corp. contributed $2.5 million in cash in exchange

                               for $2.5 million AGH B-1 Debt, contributed its $12.3 million of

                               participation interest in the PPCO Loan in exchange for $12.3

                               million AGH B-1 Debt and contributed an additional $1.7 million

                               of participation interest in the PPCO Loan in exchange for $1.7

                               million AGH B-1 Debt

                       (v)     B Re WNIC 2013 LTC Primary contributed $4.6 million of

                               Amended PEDEVCO Notes in exchange for $3.0 million AGH B-

                               1 Debt, and contributed $0.6 million of principal and $31,000 of

                               accrued and unpaid interest under the Secured Promissory Note

                               issued by China Horizon in exchange for $0.7 million AGH B-1

                               Debt, and contributed $0.6 million of principal and $23k of

                               accrued and unpaid interest under the China Horizon Secured

                               Promissory Note in exchange for $0.7 million AGH B-1 Debt,

                               contributed $4.2 million of principal and $0.2 million of accrued

                               and unpaid interest under the China Horizon Amended and

                               Restated Convertible Note, in exchange for $4.4 million AGH B-1

                               Debt and contributed $0.6 million of cash in exchange for $0.6

                               million AGH B-1 Debt


                                               127

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 128 of 165



                          (vi)    B Re WNIC 2013 LTC Sub contributed $0.7 million of cash in

                                  exchange for $0.7 million AGH B-1 Debt

                          (vii)   BRe BCLIC Sub contributed $0.5 million of cash in exchange for

                                  $0.5 million AGH B-1 Debt

                   (d)    In summary, the Beechwood Reinsurance Trusts and other Beechwood

                          entities provided $10 million in cash and $48.9 million of assets in

                          exchange for 220,000 AGH B-1 Preferred Units and $37 million of AGH

                          B-1 Debt

                   (e)    SHIP contributed $50 million of cash in exchange for 350K Class A

                          Preferred Units and $15 million AGH B-1 Debt

                   (f)    Beechwood Investments contributed $100 in cash for 5,730 AGH Parent

                          Common Shares, representing 100% of AGH Parent Common Equity

                   (g)    The remaining $61.1 million of the $170 million purchase price

                          consideration was funded by issuing 590,400 AGH Parent Class C Units

                          for an purported value of $59.1 million and 3,438 AGH Parent Class B-2

                          preferred Units representing a $2.0 million in value

            440.   On June 9, 2016, PGS sold the Agera Note (the Agera Note was amended just

prior to the transaction to be issued by Agera Holdings LLC, the parent holding company of

Agera Energy) to AGH Parent for a purported consideration of $170 million.

            441.   The $170 million of consideration was comprised of the following.

                   (a)    $8.9 million of China Horizon Secured Promissory Notes

                   (b)    $8.0 million of Pedevco Notes

                   (c)    $59 million in Class C Preferred Units


                                                  128

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 129 of 165



                   (d)    $26.8 million of Participation in the PPCO Loan

                   (e)    $65.3 million of cash.

                   (f)    $2 million in class B-2 Preferred Limit

            442.   Using proceeds from the transaction, Nordlicht and Cassidy caused PGS to

repurchase Starfish Capital’s 8% ownership interest in PGS for $7 million in cash, $2 million in

AGH Parent Class B-2 preferred units and $4.6 million of AGH Parent Class C preferred units

[Agera Note Purchase Agreement; Final Funds Flow].

            443.   On January 26, 2017, AGH Parent redeemed $35.4 million of the AGH Parent

Class C preferred units (336,928 Class C Preferred Units) helf by PGS by assigning the $14.1

million Golden Gate Oil loan, $15.6 million Montsant loan and $5.7 million Pedevco notes to

PGS. PGS did not receive any cash consideration from the redemption but was left with

approximately 207,970 Class C Preferred Units. [Agera Note February 2018 Conversion

Application pg.23-26)]

            444.   At a time when it was insolvent, PGS did not receive reasonably equivalent value

in the sale of the Agera Note to AGH Parent. Therefore, the Agera Note sale was a fraudulent

transfer and PGS is owed damages of at least $100 million.

            445.   At a time when it was insolvent, PGS did not receive reasonably equivalent value

in the $35.4 million forced redemption of the AGH Parent Class C preferred units. Therefore,

the AGH Parent Class C note redemption was a fraudulent transfer and PGS is owed damages of

at least $15 million.

            446.   The Equity Receiver prepared an estimated fair market value of the Agera Note

first by estimating the enterprise value of Agera Energy and then estimating the value of the

Agera Note, which is dependent on this enterprise value. The Equity Receiver estimated the


                                                   129

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 130 of 165



enterprise value of Agera Energy using the three generally accepted approaches to business

valuation – the discounted cash flow approach, and by reference to valuations implied by

comparable companies and comparable transactions. In determining the enterprise value of

Agera Energy using the discounted cash flow approach, the Equity Receiver relied primarily on

the company’s own business plan and projections with some adjustments to reflect its recent

historical performance, and applied a discount rate derived from comparable companies.

            447.   According to PPVA cash accounts, on June 9, 2016 PPVA only received $58.8

million in cash upon the close of the Agera Note sale. Of the cash PPVA received, only $3.0

million was advanced to PPCO, which only represented 5.1% of the cash distributed to PGS,

despite its 45% membership interest in PGS.

            448.   Nevertheless, these Defendants orchestrated these series of transactions referred

to as the Agera Note Sale for cash and noncash consideration supposedly worth a total of $l70

million. This was then known by SHIP, AGH Parent, PGS, Beechwood and the Platinum

Insiders to be at least $40 million below the actual value of the Agera Note at a time when the

PPVA Funds and the PPCO Funds were insolvent.

            449.   As described, the consideration actually received by PGS in the Agera Note Sale

was actually far less than $170 million because the noncash assets were knowingly

misrepresented by SHIP, AGH Parent, Beechwood and the Platinum Insiders at the time of

execution of the sale of the security to be at fair value, when in fact it was not.

            450.   In particular, these transactions were designed or implemented in a manner in

which they defrauded PPCO Master Fund, which subsequently received only $3.0 million in

cash (5.1% of the cash consideration paid by Beechwood), together with noncash consideration

consisting of overvalued investment in the Agera Note Sale, while PPVA Master Fund received


                                                  130

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 131 of 165



$55.3 million of the cash consideration in that transaction. As part of that transaction, the Agera

Note was also transferred to AGH Parent, and benefitted SHIP which owned 100% of AGH

Parent.

            451.   Tellingly, in a complaint they filed against Feuer, Taylor and Levy in this Court,

BCLIC and WNIC admitted, among other things, that “[t]he Agera restructuring was represented

by Feuer and Taylor to Plaintiffs as a mechanism to allow the Trusts to divest other bad

Platinum-related investments.” Bankers Conseco Life Ins. Co. v. Feuer, et al., No. 16-cv-7646

¶ 125(b) (S.D.N.Y. Sept. 29, 2016).

            452.   These transactions were made, directly or indirectly, by use of the means or

instruments of transportation or communication in interstate commerce, or of the mails, wire

service or of a facility of a national securities exchange, in connection with the transactions, acts,

practices or courses of business alleged herein, certain of which accrued in this District.

            453.   Further, the noncash consideration received by PGS in the AGH Note Sale

included, among other assets, AGH Parent Class C Preferred Units which were assigned a “par

value” of $59.0 million in the Agera Note Sale, meaning that they were deemed to represent

$59.0 million of the $170 million supposedly received by PGS in the Agera Note Sale.

However, if AGH Parent were to deliver a redemption notice of the Class C Preferred Shares

before October 31, 2016, the shares could be redeemed for non-cash consideration with the

remainder delivered in cash. On October 28, 2016, AGH Parent delivered a redemption notice

and Beechwood Re redeemed $35.4 million of the Agera Class C Preferred shares (336,928 of

the Class C Preferred Shares, leaving PGS with 207,970 of Class C Preferred Shares) by

assigning certain overvalued securities, which were then represented by SHIP, Beechwood and

AGH Parent to be at fair value when each knew they were overvalued (a $14.1 million loan note


                                                  131

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 132 of 165



to Golden Gate, a $15.6 million loan note to Montsant, and $5.7 million in Tranche B Notes

from Pedveco), causing further damage to PPCO Master Fund (the “Class C Redemption”).

            454.    These securities transactions were made, directly or indirectly, by use of the

means of instrumentalities of transportation or communication in interstate commerce, or of the

mails, or in service of or a national securities exchange, in connection with the transactions, acts,

practices, or courses of business alleged herein, certain of which accrued in this District.

VI.         The Collapse of the PPVA Funds and the PPCO Funds

            455.    On June 8, 2016, Huberfeld was arrested and criminally charged b y the U.S.

Attorney for the Southern District of New York in connection with his bribing a union

official to make a $20 million investment in a fund owned and operated by Platinum Partners. 6

            456.    As described in the numerous media reports following that arrest, this included

not only the bribery scheme to the union official, but also paying reported investment gains

with money from incoming ones in the fashion of a Ponzi scheme, and obtaining further

investments from new investors by deception to continue to prop up the hedge fund.

            457.    On December 19, 2016, an eight-count indictment was unsealed in the United

States District Court for the Eastern District of New York charging seven Platinum Partners

defendants, including Nordlicht and Levy, and commencing the criminal action against them (the

“Criminal Action”).

            458.    Nordlicht, Levy and other insiders of Platinum Partners were criminally charged

with securities fraud, investment adviser fraud, securities fraud conspiracy, investment adviser

fraud conspiracy and wire fraud conspiracy for defrauding investors through, among other




6
    On May 25, 2018, Huberfeld pled guilty to wire fraud conspiracy.

                                                          132

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 133 of 165



things, the overvaluation of their largest assets, the concealment of severe cash flow problems at

the PPVA Funds, and the preferential payment of redemptions.

            459.   Upon announcing the Criminal Action, Robert L. Capers, United States Attorney

for the Eastern District of New York stated: “As alleged, Nordlicht and his cohorts engaged in

one of the largest and most brazen investment frauds perpetrated on the investing public, earning

Platinum more than $100 million in fees during the charged conspiracy. Platinum Partners

purported to be a standard bearer in the hedge fund industry, reporting annual average returns of

more than 17 percent since inception in 2003. In reality, their returns were the result of the

overvaluation of their largest assets, which eventually led to Nordlicht and his co-conspirators

operating Platinum like a Ponzi scheme, where they used loans and new investor funds to pay off

existing investors.”

            460.   On the same day, December 19, 2016, the SEC commenced an enforcement

action against Nordlicht, Levy, other individuals and Platinum Partners entities for securities

laws violations (the “Enforcement Acton”). Upon announcing the Enforcement Action, the

Director of the SEC’s Division of Enforcement, Andrew J. Ceresney, stated: “As alleged in our

complaint, investors were repeatedly presented a false picture of the performance of the Platinum

funds and their overall liquidity situation. As investors sought redemptions, the defendants

engaged in numerous improper measures in an attempt to meet redemption requests, including

taking out high-interest rate loans, commingling monies among funds, and raising money from

new investors through fraudulent misrepresentations.”

            461.   Both the Criminal Action and the Enforcement Action are still pending.

VII.        The RICO Enterprise




                                                  133

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 134 of 165



            462.   The Beechwood Entities, including Beechwood Re, BBIL, BAM, Beechwood

Investments and the Reinsurance Trusts are enterprises within the meaning of the Racketeer

Influenced and Corrupt Organizations Act of 1970, 18 U.S.C. § 1961 (“RICO”). Moreover,

Beechwood – the association-in-fact of Beechwood Re, BBIL, BAM, Beechwood Investments,

Beechwood Holdings, Beechwood Investments, and the Beechwood Reinsurance Trusts –

constitutes a second RICO enterprise. And the association-in-fact of these entities and their co-

conspirators, including, but not limited to, Feuer, Taylor, Levy, Nordlicht and others at or

associated with Platinum Partners, as well as BCLIC, WNIC, SHIP, CNO and Fuzion constitutes

a third RICO enterprise. As set forth in this Complaint, as well as in the pleadings set forth in the

Criminal Action and the SEC Action, the Defendants and their co-conspirators functioned as a

unit and conducted the affairs of each of these three RICO enterprises through a pattern of

racketeering activity.

            463.   These RICO enterprises shared common purposes and a structure. The primary

purpose was to use the vehicles of Beechwood Re, BBIL, BAM, Beechwood Investments and

the Beechwood Trusts to obtain funds from institutional investors, particularly insurance

companies desperate to get unprofitable LTC business off their books, including BCLIC, WNIC

and SHIP, and to use them as co-conspirators in the fraudulent scheme.

            464.   Defendants’ and their co-conspirators’ use of the mails and wires of interstate

commerce was integral to their perpetration of their common purposes and fraudulent schemes.

Each of the co-conspirators agreed and committed to participate in these RICO enterprises and

their common purposes and fraudulent schemes through two or more predicate acts of

racketeering activity.




                                                 134

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 135 of 165



            465.   These RICO enterprises had an ascertainable structure and organization that

existed apart from the predicate acts of racketeering activity, as is demonstrated by: (a) the

ownership and management structure of Beechwood Re, BBIL, BAM, Beechwood Investments,

Beechwood Holdings, Beechwood Investments, and the Beechwood Reinsurance Trusts; (b) the

roles the co-conspirators played in the establishment of, acquisition of interests in, and operation

and management of Beechwood Re, BBIL, BAM, Beechwood Investments, Beechwood

Holdings, Beechwood Investments, and the Beechwood Reinsurance Trusts; (c) many of the co-

conspirators’ often overlapping roles and positions at Beechwood Re, BBIL, BAM, Beechwood

Investments, Beechwood Holdings, Beechwood Investments, the Beechwood Reinsurance Trusts

and the various Platinum Partners entities; and (d) the participation and advancement of the

scheme by CNO, BCLIC, WNIC, SHIP and Fuzion.

            466.   As is demonstrated not only by each of the Defendants’ roles and positions, but

also by the facts set forth in this Complaint, the pleadings set forth in the Criminal Action and

Enforcement Action, the co-conspirators functioned as a unit, with each of the Defendants

participating in the operation or management of the RICO enterprises and playing vital roles in

directing the enterprises’ affairs through a pattern of racketeering activity.

            467.   On May 25, 2018, a Department of Justice press release announced that Huberfeld

pled guilty to conspiracy to commit wire fraud in connection with at least one aspect of his

Platinum-related activities.

            468.   The co-conspirators’ pattern of racketeering activity has been continuous and

ongoing. The pleadings set forth in the Criminal Action and Enforcement Action as well as the

complaints filed by BCLIC, WNIC, SHIP and PPVA confirm the pattern of racketeering, as it

relates to insurers, that commenced at least by 2013 and remains ongoing and open-ended. For


                                                 135

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 136 of 165



example, Beechwood Re’s and BBIL’s reinsurance relationships with other insurers apart from

BCLIC, WNIC and SHIP appear to be continuing at present, and Beechwood Re still maintains

control of reinsurance trust assets. The predicate acts of racketeering activity are all related, as all

are tied to the enterprises’ central purposes, as identified in this Complaint, and all have had the

same or similar results (e.g., inducing institutional investors such as insurers to entrust

assets to Beechwood), participants (e.g., the co-conspirators, including those identified as

Defendants in this action), victims (e.g., the Platinum Investors), methods of commissions (e.g.,

deceptive schemes and promises, misrepresentations, fraudulent concealment of material facts,

and over- valuation of assets), personally profiting Defendants and Platinum-related participants

(e.g., Nordlicht, Huberfeld, Levy, Feuer, and Taylor), and other distinguishing characteristics

such as using Platinum’s designees to serve as Beechwood managers. The predicate acts of

racketeering activity have been an integral part of the enterprises’ regular way of doing business.

                                       CLAIMS FOR RELIEF

                                         First Claim for Relief

                          Aiding and Abetting Breach of Fiduciary Duty
            Against the Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and Fuzion

            469.   The Equity Receiver repeats and realleges each of the above paragraphs as if fully

set forth herein.

            470.   Nordlicht, Huberfeld and Levy oversaw the management, operation, valuation and

administration of the PPCO Funds and their subsidiaries. In addition, Credit Holdings was the

general partner of PPCO Master Fund. Accordingly, Nordlicht, Huberfeld, Levy and Credit

Holdings (together with Nordlicht, Huberfeld and Levy, collectively, the “Fiduciaries”) owed

fiduciary duties to the PPCO Funds.



                                                  136

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 137 of 165



            471.   The Fiduciaries (a) were obligated and bound to act in a responsible and lawful

manner, in good faith, so as not to cause injury to the PPCO Funds; (b) were obligated to

exercise due care and diligence to preserve, invest, value, manage, operate, and administer the

PPCO Funds, their subsidiaries, their property and their assets; (c) owed the PPCO Funds duties

of full and candid disclosure of all material facts relevant to the PPCO Funds, to deal fairly,

honestly and in good faith with the PPCO Funds, and not to omit any material facts; (e) were

obligated to ensure that they did not engage in any fraudulent, unsafe, unlawful or unsound

investment, operational, administrative or management practices; owed the PPCO Funds

fiduciary duties of loyalty and good faith; and (f) were duty bound to act in a responsible and

lawful manner, in good faith, so as not to cause injury to the PPCO Funds.

            472.   By engaging in the fraudulent scheme described herein – including (i) causing

PPCO Master Fund to make nearly $30 million in transfers and/or loans to the PPVA Funds

which were never repaid; (ii) causing PPCO Master Fund to purchase membership interests in

ALS, an unprofitable entity, at the wildly inflated price of $24.5 million, which then required the

PPCO Funds to provide millions of dollars of additional funds to ALS annually; (iii) causing

PPCO Master Fund to make a temporary purchase of an interest in Black Elk for the purpose of

benefitting the PPVA Funds, which subsequently resulted in a $24 million damages claim

against the Receivership estate by the bankruptcy trustee of Black Elk; (iv) the systematic

misrepresentation and overvaluation of the PPCO Funds’ NAV for the purpose of paying the

Beechwood Principals and other select insiders of the PPCO Funds unearned fees, resulting in

the payment of, among other amounts, unearned management and professional fees believed to

be at least $35 million, and tens, if not hundreds, of millions of unnecessary investments by the

PPCO Funds in underwater investments; and (v) the transfer or encumbrance of the PPCO


                                                 137

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 138 of 165



Funds’ assets for the sole benefit of Beechwood, the Beechwood Principals, BCLIC, WNIC,

CNO, SHIP, Fusion, the PPVA Funds and select insiders of Platinum Partners and to the

detriment of the PPCO Funds in connection with, among other transactions, the PPCO Loan

Transactions and Securities Purchases, the Agera Note Sale and the Class C Redemption – the

Fiduciaries repeatedly breached their fiduciary obligations of due care and loyalty to the PPCO

Funds. In this regard, set forth in the Complaint in the SEC Action, the Fiduciaries managed the

PPCO Funds in an unlawful manner and failed to manage the PPCO Funds in good faith.

            473.   As a direct and proximate result of the Fiduciaries’ breaches of their fiduciary

duties, the PPCO Funds were injured and sustained damages.

            474.   The Fiduciaries engaged in a consistent pattern of self-dealing and breaches of

their duty of loyalty throughout the course of the schemes.

            475.   As a direct and proximate result of the Fiduciaries’ self-dealing and breaches of

their duty of loyalty to the PPCO Funds, the PPCO Funds were injured and sustained damages.

            476.   The Beechwood Entities initially shared offices and several senior staff members

of the Platinum Partners entities (including Credit Holdings) were current or seconded

employees of the Beechwood Entities, including Levy, who was named as BAM’s initial CIO

and was marketed as part of the Beechwood Entities’ senior executive team.

            477.   BCLIC, WNIC, SHIP, CNO, Fuzion and the Beechwood Defendants, on one

hand, communicated regularly by e-mail and in person with the Fiduciaries in their capacities

and insiders at Platinum Partners entities including Credit Holdings, on the other, regarding the

statements and transactions comprising the schemes.

            478.   BCLIC, WNIC, SHIP, CNO, Fuzion and the Beechwood Defendants substantially

assisted and participated in the Fiduciaries’ breaches of their fiduciary obligations to the PPCO


                                                  138

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 139 of 165



Funds in connection with the schemes by, inter alia – – including, without limitation, (i)

engaging in transactions that caused PPCO Master Fund to make nearly $30 million in transfers

and/or loans to the PPVA Funds which were never repaid; (ii) engaging in transactions that

caused PPCO Master Fund to purchase membership interests in ALS, an unprofitable entity, at

the wildly inflated price of $24.5 million, which then required the PPCO Funds to provide

millions of dollars of additional to ALS annually; (iii) engaging in transactions that caused PPCO

Master Fund to make a temporary purchase of an interest in Black Elk for the purpose of

benefitting the PPVA Funds, which subsequently resulted in a $24 million damages claim

against the Receivership estate by the bankruptcy trustee of Black Elk; (iv) engaging in

transactions that resulted in the transfer or encumbrance of the PPCO Funds’ assets, in the

scheme, for the sole benefit of Beechwood, the Fiduciaries, BCLIC, WNIC, CNO, SHIP, Fusion,

the PPVA Funds and select insiders of Platinum Partners and to the detriment of the PPCO

Funds in connection with, among other transactions, the PPCO Loan Transactions and Securities

Purchases, the Agera Note Sale and the Class C Redemption. In the aggregate, over the period

from 2014-2016, the Platinum Insiders caused PPCO to make net investments off approximately

$75,000,000 into their failing portfolio companies.

            479.   Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and Fuzion had actual

knowledge that the Fiduciaries were engaging in the actions comprising the schemes.

            480.   As a direct and proximate result of the Fiduciaries’ actions and substantial

participation, the PPCO Funds were damaged.

            481.   The actions of the Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and

Fuzion caused harm on which the primary liability of breach of fiduciary duties is predicated.




                                                139

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 140 of 165



            482.   By reason of the foregoing, the Equity Receiver is entitled to a judgment

awarding her compensatory damages in an amount to be determined at the trial to this action,

together with interest at the statutory rate.

            483.   In addition, because the Beechwood Entities, BCLIC, WNIC, SHIP, CNO and

Fusion acted in a manner that was willfully, grossly, recklessly and wantonly negligent, and

without regard for the PPCO Funds’ rights and interests, the Equity Receiver is further entitled to

punitive damages for the misconduct alleged herein.

                                       Second Claim for Relief

                                      Common Law Fraud
                                (Against the Beechwood Entities,
                              BCLIC, WNIC, SHIP, CNO and Fuzion)
                                  [By the PPCO Master Fund]

            484.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            485.   Prior to and at the time of execution of the transaction documents in connection

with the PPCO Loan Transactions and Securities Purchases, the Beechwood Entities, BCLIC,

WNIC, SHIP, CNO and Fuzion knowingly made numerous false representations of material fact

to the PPCO Funds, including misrepresentations that the value of the Purchased Securities was

the par value ascribed to them in the transaction documents for the PPCO Loan Transactions and

Securities Purchases.

            486.   The Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and Fuzion made those

misrepresentations knowing that they were false and with the intent of inducing the PPCO Funds

to enter into those transaction documents.

            487.   The Beechwood Defendants, acting on behalf of themselves and as agent for

BCLIC, WNIC, SHIP, CNO and Fuzion, also knowingly omitted and concealed from PPCO

                                                 140

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 141 of 165



Master Fund material information, even though they knew such information was material, as

detailed in this Complaint that the value of the Purchased Securities was only a fraction of the

par value ascribed to them in the transaction documents for the PPCO Loan Transactions and

Securities Purchases, and they did so with the intent of inducing PPCO Master Fund to enter into

those transaction documents.

            488.   The PPCO Funds were thereby induced to believe that the value of the Purchased

Securities was the par value ascribed to them in such transaction documents.

            489.   The PPCO Master Fund justifiably relied upon such misrepresentations and

omissions or concealments to its detriment in entering into the transaction documents for the

PPCO Loan Transactions and Securities Purchases and in borrowing $42.963 million from SHIP

through the IMAs, and $26.2 million from the Beechwood Reinsurance Trusts in order to

purchase the Purchased Securities, which were worth only a fraction of that amount.

            490.   As a proximate result of the fraudulent misrepresentations, omissions, and

concealments, by the Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and Fuzion, the

PPCO Fund sustained damages because the value of PPCO Loan Transactions and Securities

Purchases and the liens purportedly transferred to the Beechwood Defendants for the account of

SHIP was worth over $69 million whereas the value of the assets transferred to the PPCO Funds

was only a fraction of their par value.

            491.   The Beechwood Entities’ misrepresentations and omissions or concealments in

inducing the PPCO Master Funds to enter into and consummate the transactions in connection

with the PPCO Loan Transactions and Securities Purchases were intentional and deliberate,

evidence a high degree of moral turpitude, and demonstrate the Beechwood Entities’, BCLIC’s,




                                                 141

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 142 of 165



WNIC’s, SHIP’s, CNO’s and Fuzion’s wanton dishonesty or reckless disregard for the rights of

PPCO Master Fund.

            492.   As a result of the foregoing wrongful conduct of the Beechwood Entities, the

Individual Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and Fuzion’s wrongful conduct,

PPCO Master Fund has sustained damages in an amount to be determine at trial, not less than the

difference between (a) the value of the loan payments due to, and liens purportedly received by,

the Beechwood Entities, BCLIC, WNIC and SHIP in connection with the PPCO Loan

Transactions and Securities Purchases, believed to be at least $69 million, and (b) the actual

value of the Purchased Securities.

            493.   Because of the intentional, deliberate, and malicious nature of Beechwood’s acts,

as set forth in this Complaint, PPCO Master Fund is entitled to punitive damages.

                                        Third Claim for Relief

                              Common Law Fraud
                      (Against the Beechwood Defendants,
                     BCLIC, WNIC, SHIP, CNO and Fuzion)
[By PPCO Blocker Company, PPCO Fund TE, PPCO Fund International and PPCO Fund
                      International A (the “Feeder Funds)]

            494.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            495.   Prior to and at the time of execution of the transaction documents in connection

with the PPCO Loan Transactions and Securities Purchases, the Beechwood Entities, BCLIC,

WNIC, SHIP, CNO and Fuzion knowingly made numerous false representations of material fact

to the PPCO Funds, including misrepresentations that the value of the Purchased Securities was

the par value ascribed to them in the transaction documents for the PPCO Loan Transactions and

Securities Purchases.


                                                  142

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 143 of 165



            496.   The Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and Fuzion made those

misrepresentations knowing that they were false and with the intent of inducing the PPCO Funds

to enter into those transaction documents.

            497.   The Beechwood Defendants, acting on behalf of themselves and as agent for

BCLIC, WNIC, SHIP, CNO and Fuzion, also knowingly omitted and concealed from PPCO

Master Fund material information, even though they knew such information was material, as

detailed in this Complaint that the value of the Purchased Securities was only a fraction of the

par value ascribed to them in the transaction documents for the PPCO Loan Transactions and

Securities Purchases, and they did so with the intent of inducing PPCO Master Fund to enter into

those transaction documents.

            498.   The PPCO Funds were thereby induced to believe that the value of the Purchased

Securities was the par value ascribed to them in such transaction documents.

            499.   The Feeder Funds justifiably relied upon such misrepresentations and omissions

or concealments to its detriment in entering into the transaction documents for the PPCO Loan

Transactions and Securities Purchases and in borrowing $42.963 million from SHIP through the

IMAs, and $26.2 million from the Beechwood Reinsurance Trusts in order to purchase the

Purchased Securities, which were worth only a fraction of that amount.

            500.   As a proximate result of the fraudulent misrepresentations, omissions, and

concealments, by the Beechwood Entities, BCLIC, WNIC, SHIP, CNO and Fuzion, the Feeder

Fund sustained damages because the value of PPCO Loan Transactions and Securities Purchases

and the liens purportedly transferred to the Beechwood Entities for the account of SHIP was

worth over $69 million whereas the value of the assets transferred to the PPCO Funds was a

fraction of their par value.


                                                 143

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 144 of 165



            501.   The Beechwood Entities’ misrepresentations and omissions or concealments in

inducing the Feeder Funds to enter into and consummate the transactions in connection with the

PPCO Loan Transactions and Securities Purchases were intentional and deliberate, evidence a

high degree of moral turpitude, and demonstrate the Beechwood Entities’, BCLIC’s, WNIC’s,

SHIP’s, CNO’s and Fuzion’s wanton dishonesty or reckless disregard for the rights of PPCO

Master Fund.

            502.   As a result of the foregoing wrongful conduct of the Beechwood Entities, the

Individual Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and Fuzion’s wrongful conduct,

PPCO Master Fund has sustained damages in an amount to be determine at trial, not less than the

difference between (a) the value of the loan payments due to, and liens purportedly received by,

the Beechwood Entities, BCLIC, WNIC and SHIP in connection with the PPCO Loan

Transactions and Securities Purchases, believed to be at least $69 million, and (b) the actual

value of the Purchased Securities.

            503.   Because of the intentional, deliberate, and malicious nature of Beechwood’s acts,

as set forth in this Complaint, PPCO Master Fund is entitled to punitive damages.

                                       Fourth Claim for Relief

                            Aiding and Abetting Common Law Fraud
            Against the Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and Fuzion

            504.   The Equity Receiver repeats and realleges each of the above paragraphs as if fully

set forth herein.

            505.   By engaging in the fraudulent scheme described herein, Nordlicht, Huberfeld,

Bodner and Levy caused: (i) PPCO Master Fund to make nearly $30 million in transfers and/or

loans to the PPVA Funds which were never repaid; (ii) PPCO Master Fund to purchase

membership interests in ALS, an unprofitable entity, at the wildly inflated price of $24.5 million,

                                                  144

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 145 of 165



which then required the PPCO Funds to provide millions of dollars of additional funds to ALS

annually; (iii) PPCO Master Fund to make a temporary purchase of an interest in Black Elk for

the purpose of benefitting the PPVA Funds, which subsequently resulted in a $24 million

damages claim against the Receivership estate by the bankruptcy trustee of Black Elk; (iv) the

systematic misrepresentation and overvaluation of the PPCO Funds’ NAV for the purpose of

paying unearned fees, resulting in the payment of, among other amounts, unearned management

and professional fees believed to be at least $35 million, and tens, if not hundreds, of millions of

unnecessary investments by the PPCO Funds in underwater investments; and (v) the transfer or

encumbrance of the PPCO Funds’ assets for the sole benefit of Beechwood, the Beechwood

Principals, BCLIC, WNIC, CNO, SHIP, Fusion, the PPVA Funds and select insiders of Platinum

Partners and to the detriment of the PPCO Funds in connection with, among other transactions,

the PPCO Loan Transactions and Securities Purchases, the Agera Note Sale and the Class C

Redemption.

            506.   BCLIC, WNIC, SHIP, CNO, Fuzion and the Beechwood Defendants each

provided substantial assistance in connection with the schemes by, inter alia – – including,

without limitation, (i) engaging in transactions that caused PPCO Master Fund to make nearly

$30 million in transfers and/or loans to the PPVA Funds which were never repaid; (ii) engaging

in transactions that caused PPCO Master Fund to purchase membership interests in ALS, an

unprofitable entity, at the wildly inflated price of $24.5 million, which then required the PPCO

Funds to provide millions of dollars of additional to ALS annually; (iii) engaging in transactions

that caused PPCO Master Fund to make a temporary purchase of an interest in Black Elk for the

purpose of benefitting the PPVA Funds, which subsequently resulted in a $24 million damages

claim against the Receivership estate by the bankruptcy trustee of Black Elk; (iv) engaging in


                                                145

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 146 of 165



transactions that resulted in the transfer or encumbrance of the PPCO Funds’ assets, in the

scheme, for the sole benefit of Beechwood, the Fiduciaries, BCLIC, WNIC, CNO, SHIP, Fusion,

the PPVA Funds and select insiders of Platinum Partners and to the detriment of the PPCO

Funds in connection with, among other transactions, the PPCO Loan Transactions and Securities

Purchases, the Agera Note Sale and the Class C Redemption.

            507.   Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and Fuzion had actual

knowledge that Nordlicht, Huberfeld, Bodner and Levy were engaging in the actions comprising

the schemes.

            508.   As a direct and proximate result of the actions and substantial participation of the

Beechwood Entities, BCLIC, WNIC, SHIP, CNO and Fuzion, the PPCO Funds were damaged.

            509.   By reason of the foregoing, the Equity Receiver is entitled to a judgment

awarding her compensatory damages in an amount to be determined at the trial to this action,

together with interest at the statutory rate.

            510.   In addition, because the Beechwood Defendants, BCLIC, WNIC, SHIP, CNO and

Fusion acted in a manner that was willfully, grossly, recklessly and wantonly negligent, and

without regard for the PPCO Funds’ rights and interests, the Equity Receiver is further entitled to

punitive damages for the misconduct alleged herein.



                                        Fourth Claim for Relief

                Violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b),
                             and Rule 10b-5 Promulgated Thereunder
            (Against the Beechwood Defendants, the Individual Beechwood Defendants,
                                     BCLIC, WNIC and SHIP)

            511.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

                                                   146

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 147 of 165



            512.   In connection with the sale of the Purchased Securities to the PPCO Funds, the

Beechwood Entities, BCLIC, WNIC and SHIP, each materially misrepresented to the PPCO

Funds that the true value of the Purchased Securities was their par value as set forth in the

transaction documents for the PPCO Loan Transactions and Securities Purchases, and knowingly

omitted or concealed that the true value of the Purchased Securities was only a fraction of par

value set forth in the transaction documents.

            513.   Each such misrepresentation, omission or act of concealment was made with the

intent to deceive the PPCO Funds and with knowledge that the representation, omission or act of

concealment was false or with willful blindness as to its truth or falsity, and was made in

connection with the purchase and sale of a security, namely the Purchased Securities.

            514.   The PPCO Funds reasonably and justifiably relied upon such misrepresentations

and omissions or concealments to their detriment in entering into the transaction documents for

the PPCO Loan Transactions and Securities Purchases and in borrowing approximately $42.963

million from SHIP through the IMAs, and approximately $26.2 million from the Beechwood

Reinsurance Trusts in order to purchase the Purchased Securities for approximately $69 million,

when in fact the actual value of the Purchased Securities was a fraction of their par value.

            515.   Each such representation was reasonably relied upon by the PPCO Funds, in

causing PPCO Master Fund to enter into the PPCO Loan Transactions and Securities Purchases

and the purchase the Purchased Securities thereunder.

            516.   The purchase by PPCO Funds of the Purchased Securities at overly inflated value,

mispresented by the Beechwood Entities, BCLIC, WNIC and SHIP as fair value, caused PPCO

to continue to operate at a time when it was actually or nearly insolvent and should have been

winding down its business.


                                                 147

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 148 of 165



            517.   By reason of the foregoing, the PPCO Funds sustained damages in an amount not

less than $48 million.

            518.   By committing the foregoing acts the Beechwood Defendants, BCLIC, WNIC and

SHIP:

                   (a)    engaged in a plan, scheme, conspiracy and course of conduct, pursuant to

                          which they knowingly or recklessly engaged in acts, transactions,

                          practices and courses of business that operated as a fraud and deceit upon

                          the Platinum Investors;

                   (b)    obtained money or property by means of various untrue statements of

                          material facts and omitted to state material facts necessary in order to

                          make the statements made, in light of the circumstances under which they

                          were made, not misleading; and

                   (c)    employed devices, schemes and artifices to defraud in connections with

                          the purchase and sale of securities. Such scheme was intended to, and did,

                          deceive investors as alleged herein.

                                        Fifth Claim for Relief

                            Violations of Section 20 of the Exchange Act
                         (Against Individual Defendants Feuer and Taylor)

            519.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            520.   Individual Defendants Feuer, Taylor and Levy participated in the operation and

management of the Beechwood Entities, and conducted and participated, directly and indirectly,

in the conduct of the business affairs of the Beechwood Entities.



                                                    148

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 149 of 165



            521.   Because of their senior positions in the Beechwood Entities, the Individual

Defendants knew of the plan, scheme, conspiracy and course of conduct to defraud the PPCO

Funds in connection with the purchases of the Purchased Securities in connection with the PPCO

Loans and Securities Purchases.

            522.   As officers of the Beechwood Entities, Individual Defendants acted as controlling

persons of Beechwood. By reason of their senior management positions at the Beechwood

Entities, the Individual Defendants had the power to direct the actions of, and exercised the same

to cause, the Beechwood Entities to engage in the unlawful acts and conduct complained of

herein. The Individual Defendants exercised control over the financial operations of Beechwood

and possessed the power to control specific activities that comprise the primary violations about

which the Equity Receiver complains.

            523.   By reason of the above conduct, Individual Defendants Feuer, Taylor and Levy

are liable pursuant to Section 20(a) of the Exchange Act for violations committed by Beechwood

in an amount not less than $48 million.

                                        Sixth Claim for Relief

                                Violation of RICO – 18 U.S.C. § 1962(c)
                                        (Against All Defendants)

            524.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            525.   Under 18 U.S.C. § 1962(c), it is “unlawful for any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity.”

            526.   Each of the PPCO Funds is a “person” as defined in 18 U.S.C. § 1961(3).
                                                  149

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 150 of 165



            527.   Each of the Defendants is a “person” as that term is defined in 18 U.S.C. §

1961(3).

            528.   The Equity Receiver and the PPCO Entities are “person[s]” as that term is defined

in 18 U.S.C. § 1961(3).

            529.   Each of the Defendants was employed by, an owner of, or associated with certain

enterprises: (a) Beechwood Re, BBIL, BAM, Beechwood Investments, or the Beechwood

Reinsurance Trusts; (b) Beechwood – the association-in-fact of Beechwood Re, BBIL, BAM,

Beechwood Investments, Beechwood Holdings, Beechwood Investments, and the Beechwood

Reinsurance Trusts; (c) the association-in-fact of Defendants and their co-conspirators,

including, but not limited to, Nordlicht, Huberfeld, and the other Platinum Partners-related

persons; (d) SHIP; (e) BCLIC; (f) WNIC; (g) CNO; (h) Fuzion and (i) the association-in-fact of

SHIP, BCLIC, WNIC, CNO and Fuzion.

            530.   Each of these entities or associations-in-fact constitutes an “enterprise” within the

meaning of RICO, 18 U.S.C. § 1961(4). Each of these RICO enterprises had an ascertainable

structure, organization, and common purposes and existed apart from the predicate acts

perpetrated by these Defendants. At all relevant times, each enterprise engaged in, and its

activities affected, interstate commerce. Each of the Defendants participated directly or indirectly

in the management, direction, or operation of each enterprise.

            531.   As set forth in detail in this Complaint, the Defendants conducted or participated

in the conduct of affairs of each of these RICO enterprises through a pattern of racketeering

activity, as set forth in 18 U.S.C. § 1961(5). That is, each of the Defendants, knowingly

perpetrated and agreed to perpetrate numerous predicate acts of racketeering activity identified




                                                   150

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 151 of 165



under 18 U.S.C. § 1961(1), specifically mail and wire fraud in violation of 18 U.S.C. §§ 1341

and 1343.

            532.   Each of the Defendants knowingly perpetrated and agreed to perpetrate two or

more acts of racketeering activity in furtherance of their fraudulent schemes or artifices to

defraud, with a specific intent (i) to defraud the PPCO Funds into believing that they and the

PPVA Funds were solvent, were being operated in a lawful manner that was in their interests,

and to obtain money and property by means of false pretenses, representations and promises, and

(ii) to cause to be transferred the PPCO Funds’ most valuable assets from the PPCO Funds to the

Beechwood Entities for itself and as agent for SHIP, and to the Beechwood Reinsurance Trusts

for the benefit of SHIP in the PPCO Loan Transactions and Securities Purchases, the Agera Note

Sale and the Class C Redemptions.

            533.   Predicate acts of racketeering include, but are not limited to, using the mails and

wires of interstate commerce to:

                   (a)    transmit communications and documents among the Beechwood

                          Defendants, Beechwood, SHIP, BCLIC, WNIC, CNO and Fuzion that

                          contained inflated, and in some cases fraudulent, valuations of the PPVA

                          Fund and PPCO Fund and their investments, so as to perpetuate the

                          scheme which involved enriching the Beechwood Entities, the Beechwood

                          Defendants, SHIP, BCLIC, WNIC, CNO and Fuzion and to collect

                          unearned performance fees;

                   (b)    make e-mail communications furthering the fraudulent scheme to cause

                          the PPVA Funds, the PPCO Funds and their subsidiaries to sell securities




                                                   151

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 152 of 165



                          to Beechwood Entities, as agent for BCLIC, WNIC, SHIP, CNO and

                          Fuzion at artificial and inflated prices;

                   (c)    make numerous email communications in between December 21, 2015

                          and March 21, 2016, to negotiate, close and implement the PPCO Loan

                          and Securities Purchase;

                   (d)    make email communications in June 2016 and October 2016 in connection

                          with the Agera Note Sale and the Class C Redemption in order to deprive

                          the PPCO Funds of tens of millions of dollars of value; and

                   (e)    transmit communications among Beechwood, SHIP, BCLIC and WNIC

                          concerning investments in Platinum Partners and maintaining the status

                          quo even after the arrest of Huberfeld.

            534.   These predicate acts of racketeering activity are all related, as the Defendants

have perpetrated the predicate acts from the common purpose of furthering their fraudulent

schemes, as identified and discussed in detail in this Complaint. Their predicate acts of

racketeering activity have all had common (a) results (furthering their fraudulent schemes to

induce institutional investors trust assets to Beechwood that could be used to prop up the PPVA

Funds and to cause the transfer assets of the PPCO Funds to the PPVA Funds and cause the

PPCO Funds to engage in transactions for the benefit of the PPVA Funds, (b) participants

(Defendants and their co-conspirators), (c) victims (the PPCO Funds), (d) methods of

commission (the false and fraudulent over-valuation of assets, entry into transactions involving

the PPCO Funds to prop up the PPVA Funds and cause the PPCO Funds to make loans to and

transfer assets for the benefit of the PPVA Funds and to enter into transactions for the benefit of

the PPCO Funds, and to transfer assets of the PPCO Funds to the Beechwood Entities, BCLIC,


                                                    152

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 153 of 165



WNIC, SHIP, CNO and Fuzion) and (e) other distinguishing characteristics (such as using

Platinum-associated individuals as purported Beechwood managers and maintaining the status

quo after the arrest of Huberfeld).

            535.   The predicate acts of racketeering have also been continuous. The Defendants

began perpetrating predicate acts of racketeering in furtherance of their fraudulent schemes in

August 2013 at the latest, when they established Beechwood and then began negotiating with

BCLIC and WNIC, and continued after they entered into the Reinsurance Agreements with

BCLIC and WNIC and after they entered into the IMAs with SHIP, and by the Defendants have

perpetrated the scheme continuously for several years.

            536.   Their predicate acts of racketeering remain ongoing and open-ended, as the

Defendants retain millions in funds or assets from and owing to many investors, which the

Defendants misappropriated and misused over a period of several years. The predicate acts of

racketeering activity have been an integral part of the enterprises’ regular way of doing business.

The Defendants thus have engaged in a “pattern” of racketeering activity, as that phrase is

defined in 18 U.S.C. § 1961(5).

            537.   Each of the Defendants has violated 18 U.S.C. § 1962(c) by conducting or

participating in the conduct of the enterprises’ affairs through a pattern of racketeering activity.

            538.   The PPCO Funds have been injured in their business and property by reason and a

proximate result of each of Defendants’ violations of 18 U.S.C. § 1962(c), in at least the

following ways: (a) by being fraudulently induced to believe that the PPCO Funds and the PPVA

Funds were solvent and operating lawfully; (b) by reducing the value of PPCO Funds’ assets

through investments that are speculative, risky, or simply sham transactions, all of which were

made to benefit the Defendants but in fact further increased the damage to the PPCO Funds;


                                                 153

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 154 of 165



(c) by the need to hire consultants and legal counsel to unwind Beechwood’s improper

investment into the PPCO Funds and related securities; and (d) by the need to hire legal counsel

to pursue the claims on behalf of Platinum Investors.

            539.   By virtue of the Defendants’ violations of 18 U.S.C. §1962(c), the Equity

Receiver is entitled to recover on behalf of the PPCO Funds three times the damages sustained

by reason of the Defendants’ actions, and others acting in concert with them, together with the

costs of suit, including reasonable attorneys’ fees.

                                       Seventh Claim for Relief

                                Violation of RICO – 18 U.S.C. § 1962(a)
                                        (Against All Defendants)

            540.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            541.   Under 18 U.S.C. § 1962(a), it is “unlawful for any person who has received any

income derived, directly or indirectly, from a pattern of racketeering activity . . . to use or invest,

directly or indirectly, any part of such income, or the proceeds of such income, in acquisition of

any interest in, or the establishment or operation of, any enterprise which is engaged in, or the

activities of which affect, interstate or foreign commerce.”

            542.   Each of the Defendants have received income derived, directly or indirectly, from

the pattern of racketeering set forth above, including, but not limited to: (a) the assets transferred

from PPCO Master Fund to Beechwood for itself and as agent of SHIP, and to the Beechwood

Reinsurance Trusts for themselves and as agent of BCLIC and WNIC, and ultimately in part to

CNO and Fusion, which assets were used to enrich the Defendants; (b) the unearned

performance fees that Defendants collected as a result of the fraudulent valuations of investments



                                                 154

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 155 of 165



provided by Beechwood; (c) the profits and transfers that Defendants received from the

investments alleged herein.

            543.   Although Defendants represented that they would invest assets conservatively,

Defendants instead used SHIP, BCLIC, WNIC and other institutional funds to buy Beechwood-

Platinum Partners related entities out of distressed and highly risky investments, and in some

instances subordinated investors interests beneath their own. This enriched Defendants enriched

themselves and former Platinum Partners insiders and allowed them to perpetuate their Ponzi-

type scheme, which in turn further injured the PPCO Funds.

            544.   Defendants used the above-mentioned racketeering income in furtherance of their

above-mentioned RICO enterprises. Each enterprise was engaged in and affected interstate and

foreign commerce. The racketeering income was reinvested in these enterprises as part of a

scheme by Defendants to perpetuate more injurious and illegal acts.

            545.   Each of the Defendants’ violation of 18 U.S.C. §1962(a) has directly and

proximately injured the PPCO Funds in their business and property in at least the following

ways: (a) by being fraudulently induced to believe that the PPVA Funds and the PPCO Funds

were solvent and operating in a lawful manner; (b) by reducing the value of the PPCO Funds’

assets, all of which were made to benefit Beechwood, the Individual Beechwood Defendants; (c)

by the need to hire consultants and legal counsel to unwind Beechwood’s improper

investment into Platinum Partners and related securities; and (d) by the need to hire legal counsel

to pursue the administer the Receivership proceedings, to assess and maximize the Receivership

estate, and to pursue claims on behalf of the PPCO Funds for the benefit of their investors.

            546.   By virtue of Defendants’ violations of 18 U.S.C. §1962(a), the Equity Receiver is

entitled to recover on behalf of the PPCO Funds three times the damages sustained by reason of


                                                  155

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 156 of 165



the claims submitted by them, and others acting in concert with them, together with the costs of

suit, including reasonable attorneys’ fees.

                                        Eighth Claim for Relief

                                Violation of RICO – 18 U.S.C. § 1962(d)
                                        (Against All Defendants)

            547.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            548.   Under 18 U.S.C. § 1962(d), it is “unlawful for any person to conspire to violate

any of the provisions of [§ 1962(a), (b), or (c)].”

            549.   As described in detail in this Complaint, the Defendants and their co-conspirators

agreed and conspired with each other to violate 18 U.S.C. §§ 1962(a) and (c).

            550.   The purposes of the conspiracy included obtaining funds from institutional

investors via investment management agreements and reinsurance agreements, taking control of

such funds, and using them to further and perpetuate the co-conspirators’ ongoing Ponzi-type

scheme to enrich Defendants and their co-conspirators to the detriment of their purported

investors.

            551.   Defendants, as co-conspirators, perpetrated and agreed to perpetrate numerous

predicate acts of racketeering activity identified under 18 U.S.C. § 1961(1), specifically mail and

wire fraud in violation of 18 U.S.C. §§ 1341 and 1343. Each of the Defendants perpetrated and

agreed to perpetrate two or more acts of racketeering activity in furtherance of their fraudulent

schemes or artifices to defraud, with a specific intent to defraud Platinum Investors and other

institutional investors to enter into investment management agreements or reinsurance

agreements and to obtain money and property by means of false pretenses, representations and



                                                  156

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 157 of 165



promises. Predicate acts of racketeering include, but are not limited to, using the mails and wires

of interstate commerce to:

                 (a)   make representations that Defendants would provide secure, highly

                       collateralized and well-protected investments, when instead Defendants

                       intended to use investment assets to perpetuate a scheme that involved

                       enriching Platinum Partners and/or committing trust assets in risky,

                       speculative transactions, and subordinating investors interests to those of

                       Beechwood-related entities;

                 (b)   transmit communications that contained inflated, and in some cases

                       fraudulent,   valuations    of   Beechwood’s    Platinum    Partners-related

                       investments, which in turn were used by Defendants to collect unearned

                       performance fees;

                 (c)   transmit communications, primarily statements by Feuer and Taylor,

                       misrepresenting that Beechwood was well capitalized and would prudently

                       invest investors assets, while concealing and affirmatively misrepresenting

                       Beechwood Re’s true ownership structure and purpose;

                 (d)   transmit communications that misrepresented Beechwood’s management

                       team, while concealing its ties to and control by Platinum Partners,

                       Nordlicht, Huberfeld, and other Platinum-related persons;

                 (e)   orchestrate the use of funds invested by SHIP, BCLIC, WNIC and others

                       to acquire highly risky debt assets, then subordinate investors’ interests to

                       those of Beechwood-related entities, thereby enriching Defendants; and




                                                  157

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 158 of 165



                   (f)    transmit communications among Beechwood, SHIP, BCLIC and WNIC

                          concerning investments in Platinum Partners and maintaining the status

                          quo even after the arrest of Huberfeld.

            552.   Each of the Defendants’ agreement can reasonably be inferred from the close ties

to the other co-conspirators and their mutually dependent, coordinated efforts to achieve the

common purposes of the co-conspirators and each enterprise. Specifically, the Individual

Defendants, as the primary executives and Chief Investment Officer of Defendants Beechwood

Re, BBIL and BAM, acted in concert with Beechwood Principals to create a fraudulent scheme

to attract new, unsuspecting institutional investors, which included SHIP, BCLIC and WNIC,

without revealing that such investors were being committed to investment through Platinum

Partners, but which upon learning of the true nature of the investments SHIP, BCLIC and WNIC

participated with the scheme and maintained the status quo.

            553.   The Platinum Investors have been injured in their business and property by reason

of the aforementioned conspiracy, and a proximate result of each of Defendants’ violations

of 18 U.S.C. §§ 1962(a) and (c), in at least the following ways: (a) by being fraudulently induced

to believe Platinum Partners was solvent and operating in a lawful manner; (b) by reducing the

value of the Platinum Investors’ assets through investments that were speculative, risky, or

simply sham transactions, all of which were made to benefit Defendants and the former

principals of Platinum; (c) by the need to hire consultants and legal counsel to unwind

Beechwood’s improper investment into Platinum Partners and related securities; and (d) by the

need to hire legal counsel to pursue the claims on behalf of Platinum Investors.

            554.   By virtue of the Defendants’ violations of 18 U.S.C. §1962(d), the Equity

Receiver is entitled to recover on behalf of the Platinum Investors three times the damages


                                                  158

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 159 of 165



sustained by reason of the claims submitted by them, and others acting in concert with them,

together with the costs of suit, including reasonable attorneys’ fees.

                                       Ninth Claim for Relief

   Fraudulent Conveyance in Violation of N.Y. Debtor and Creditor Law §§ 273 and 278
        (Against the Beechwood Entities, BCLIC, WNIC, SHIP, CNO and Fuzion)

            555.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            556.   PPCO Master Fund was insolvent when each transaction in connection with the

PPCO Loan Transactions and Securities Purchases was entered into, when each transfer

thereunder was made, when each lien thereunder was granted, and when each obligation

thereunder was incurred, or that transaction, transfer, lien or obligation rendered PPCO Master

Fund insolvent.

            557.   The Beechwood Reinsurance Trusts, the other Beechwood Entities, BCLIC,

WNIC and SHIP did not give PPCO Master Fund, and PPCO Master Fund did not receive, fair

consideration for the assets, liens and obligations transferred, incurred and granted by PPCO

Master Fund and its subsdiaries in the PPCO Loan Transactions and Securities Purchases.

            558.   The Equity Receiver is entitled to avoid the PPCO Loan Transactions and

Securities Purchases pursuant to New York Debtor & Creditor Law § 273 and 278.

            559.   By reason of the aforementioned fraudulent conveyances, without fair

consideration, the Equity Receiver is entitled to a judgment avoiding each transaction under the

PPCO Loan Transactions and Securities Purchases, granting her recovery of the assets conveyed

by PPCO Master Fund, and invalidating and avoiding the obligations undertaken in and the liens

granted by PPCO Master Fund and its subsidiaries to the Beechwood Reinsurance Trusts, the

other Beechwood Entities, BCLIC, WNIC and SHIP, in the PPCO Loan Transactions and

                                                159

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 160 of 165



Securities Purchases, and to recover an amount not less than $70 million from the Beechwood

Reinsurance Trusts, the other Beechwood Entities, BCLIC, WNIC and SHIP.

            560.   The Beechwood Reinsurance Trusts, the other Beechwood Entities, BCLIC,

WNIC and SHIP were not in good faith.

            561.   By reason of the aforementioned fraudulent conveyances, without fair

consideration, the Equity Receiver is also entitled to statutory interest, attorneys’ fees and costs

incurred in this action.

                                       Tenth Claim for Relief

  Fraudulent Conveyance in Violation of N.Y. Debtor and Creditor Law §§ 274 and 278
(By the Receiver on behalf of PPCO Master Fund and Against the Beechwood Reinsurance
             Trusts, the other Beechwood Entities, BCLIC, WNIC and SHIP)

            562.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            563.   When each transaction in connection with the PPCO Loan Transactions and

Securities Purchases was entered into, when each transfer thereunder was made, when each lien

thereunder was granted, and when each obligation thereunder was incurred, PPCO Master Fund

was engaged in, or was about to engage in, a business or transaction for which the property

remaining in the hands of each of the PPCO Funds was unreasonably small.

            564.   The Beechwood Reinsurance Trusts, the other Beechwood Entities, BCLIC,

WNIC and SHIP did not give PPCO Master Fund, and PPCO Master Fund did not receive, fair

consideration for the assets, liens and obligations transferred, incurred and granted by PPCO

Master Fund and its subsdiaries in the PPCO Loan Transactions and Securities Purchases.

            565.   The Equity Receiver is entitled to avoid the PPCO Loan Transactions and

Securities Purchases pursuant to New York Debtor & Creditor Law § 274 and 278.


                                                160

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 161 of 165



            566.   By reason of the aforementioned fraudulent conveyances, without fair

consideration, the Equity Receiver is entitled to a judgment avoiding each transaction under the

PPCO Loan Transactions and Securities Purchases, granting her recovery of the assets conveyed

by PPCO Master Fund, and invalidating and avoiding the obligations undertaken in and the liens

granted by PPCO Master Fund and its subsidiaries to the Beechwood Reinsurance Trusts, the

other Beechwood Entities, BCLIC, WNIC and SHIP, in the PPCO Loan Transactions and

Securities Purchases, and to recover an amount not less than $70 million from the Beechwood

Reinsurance Trusts, the other Beechwood Entities, BCLIC, WNIC and SHIP.

            567.   The Beechwood Reinsurance Trusts, the other Beechwood Entities, BCLIC,

WNIC and SHIP were not in good faith.

            568.   By reason of the aforementioned fraudulent conveyances, without fair

consideration, the Equity Receiver is also entitled to statutory interest, attorneys’ fees and costs

incurred in this action.

                                     Eleventh Claim for Relief

Fraudulent Conveyance in Violation of N.Y. Debtor and Creditor Law §§ 275 and 278
(By the Receiver on behalf of PPCO Master Fund and Against the Beechwood Reinsurance
             Trusts, the other Beechwood Entities, BCLIC, WNIC and SHIP)

            569.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            570.   PPCO Master Fund and each of its subsidiaries entered into each of the

transactions in connection with the PPCO Loan Transactions and Securities Purchases, made

each transfer thereunder, incurred each obligation thereunder and granted each lien thereunder,

while intending or believing that PPCO Master Fund and its subsidiaries would incur debts

beyond their ability to pay as they matured.


                                                161

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 162 of 165



            571.   The Beechwood Reinsurance Trusts, the other Beechwood Entities, BCLIC,

WNIC and SHIP did not give PPCO Master Fund, and PPCO Master Fund did not receive, fair

consideration for the assets, liens and obligations transferred, incurred and granted by PPCO

Master Fund and its subsdiaries in the PPCO Loan Transactions and Securities Purchases.

            572.   The Equity Receiver is entitled to avoid the PPCO Loan Transactions and

Securities Purchases pursuant to New York Debtor & Creditor Law § 275 and 278.

            573.   By reason of the aforementioned fraudulent conveyances, without fair

consideration, the Equity Receiver is entitled to a judgment avoiding each transaction under the

PPCO Loan Transactions and Securities Purchases, granting her recovery of the assets conveyed

by PPCO Master Fund, and invalidating and avoiding the obligations undertaken in and the liens

granted by PPCO Master Fund and its subsidiaries to the Beechwood Reinsurance Trusts, the

other Beechwood Entities, BCLIC, WNIC and SHIP, in the PPCO Loan Transactions and

Securities Purchases, and to recover an amount not less than $70 million from the Beechwood

Reinsurance Trusts, the other Beechwood Entities, BCLIC, WNIC and SHIP.

            574.   The Beechwood Reinsurance Trusts, the other Beechwood Entities, BCLIC,

WNIC and SHIP were not in good faith.

            575.   By reason of the aforementioned fraudulent conveyances, without fair

consideration, the Equity Receiver is also entitled to statutory interest, attorneys’ fees and costs

incurred in this action.

                                    Twelfth Claim for Relief

  Fraudulent Conveyance in Violation of N.Y. Debtor and Creditor Law §§ 276 and 278
(By the Receiver on behalf of PPCO Master Fund and Against the Beechwood Reinsurance
             Trusts, the other Beechwood Entities, BCLIC, WNIC and SHIP)




                                                162

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 163 of 165



            576.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            577.   Each transfer made, each obligation incurred, and each lien given to any of the

Beechwood Reinsurance Trusts, the other Beechwood Entities, BCLIC, WNIC and SHIP in

connection with the PPCO Loan Transactions and Securities Purchases, was made, incurred or

given by PPCO Master Fund and its subsidiaries with an actual to hinder, delay and defraud their

present and future creditors, in violation of New York Debtor & Creditor Law § 276.

            578.   The Beechwood Reinsurance Trusts, the other Beechwood Entities, BCLIC,

WNIC and SHIP did not give PPCO Master Fund, and PPCO Master Fund did not receive, fair

consideration for the assets, liens and obligations transferred, incurred and given by PPCO

Master Fund and its subsdiaries in the PPCO Loan Transactions and Securities Purchases.

            579.   The Equity Receiver is entitled to avoid the PPCO Loan Transactions and

Securities Purchases pursuant to New York Debtor & Creditor Law §§ 276 and 278.

            580.   By reason of the aforementioned fraudulent conveyances, without fair

consideration, the Equity Receiver is entitled to a judgment avoiding each transaction under the

PPCO Loan Transactions and Securities Purchases, granting her recovery of the assets conveyed

by PPCO Master Fund, and invalidating and avoiding the obligations undertaken in and the liens

granted by PPCO Master Fund and its subsidiaries to, the Beechwood Reinsurance Trusts, the

other Beechwood Entities, BCLIC, WNIC and SHIP, in the PPCO Loan Transactions and

Securities Purchases, and to recover an amount not less than $70 million from the Beechwood

Reinsurance Trusts, the other Beechwood Entities, BCLIC, WNIC and SHIP.

            581.   The Beechwood Reinsurance Trusts, the other Beechwood Entities, BCLIC,

WNIC and SHIP were not in good faith.


                                                 163

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 164 of 165



            582.   By reason of the aforementioned fraudulent conveyances, without fair

consideration, the Equity Receiver is also entitled to statutory interest, attorneys’ fees and costs

incurred in this action.

                                    Thirteenth Claim for Relief

 Invalidation of Liens under N.Y. Debtor and Creditor Law §§ 273, 274, 275, 276 and 278
(By the Receiver on behalf of PPCO Master Fund and Against the Beechwood Reinsurance
             Trusts, the other Beechwood Entities, BCLIC, WNIC and SHIP)

            583.   The Equity Receiver repeats and realleges each and every allegation contained

above as if set forth herein.

            584.   By reason of the foreoing, each of the PPCO Loan Transactions and Securities

Purchases, the SHIP Note, the MSA, the MSA Subsidiary Guarantee, the First A&R SHIP Note,

the Ratification Agreement, the NPA, the A&R MSA, the NPA Guaranty, the Second A&R

SHIP Note, the $10 Million Secured Term Note dated March 21, 2016, the $500,000 Secured

Term Note dated March 21, 2016, the $14,989,677.78 Secured Term Note dated March 21, 2016,

and the $700,000 Secured Term Note dated March 21, 2016, Assignment Agreement No. 1 or

Assignment Agreement No. 2, and its obligation, liability or lien thereunder, and each lien

perfect with respect to thereot, should deemed avoided by PPCO Master Fund and each of its

subsidiaries.

            WHEREFORE, the Equity Receiver, on behalf of each of the PPCO Funds, demands

judgment against each of the Defendants in the amount of actual damages proven at trial,

including all direct or consequential damages, avoidance and recovery of the assets, obligations

and liens referred to above, treble damages pursuant to 18 U.S.C. § 1964 (RICO), punitive

damages under state law, damages for diminution of value, and restitution, plus all applicable




                                                164

5520108.6
            Case 1:18-cv-12018-JSR Document 1 Filed 12/19/18 Page 165 of 165



interest, attorneys’ fees, costs of suit, and such other and further relief as this Court deems just

and proper.

                                  DEMAND FOR TRIAL BY JURY

            585.   The Equity Receiver demands a trial by jury on all issues so triable.

Dated: New York, New York
       December 19, 2018

                                                 OTTERBOURG P.C.


                                                 By: /s/Adam C. Silverstein
                                                       Adam C. Silverstein
                                                       William M. Moran
                                                       Andrew S. Halpern
                                                 OTTERBOURG P.C.
                                                 230 Park Avenue
                                                 New York, New York 10169
                                                 (212) 661-9100
                                                 (212) 682-6104 (fax)
                                                 wmoran@otterbourg.com
                                                 asilverstein@otterbourg.com
                                                 ahalpern@otterbourg.com
                                                 Attorneys for Plaintiff




                                                   165

5520108.6
